Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 1 of 60 PageID #: 503
                     GINA TORRES, et al v. CITY OF ST. LOUIS, et al
              Video Deposition of DENNIS TORRES taken on January 10, 2020



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION



     GINA TORRES, et al.,                   )
                                            )
                           Plaintiffs,      )
                                            )
     v.                                     )   Case No. 4:19-CV-1525-DDN
                                            )
     CITY OF ST. LOUIS, et al.,             )
                                            )
                           Defendants.      )



                             Videotape Deposition of
                                  DENNIS TORRES
                             on Behalf of Defendants


                                   January 10, 2020




                                  Reported by
                               Laura Lynn Murphy
                                CCR NO. 764, RMR
                                      for
                            MASUGA REPORTING SERVICE
                              2033 Hiawatha Avenue
                         St. Louis, Missouri 63143-1215


                                                                            Page 1
                             MASUGA REPORTING SERVICE
                                   314/680-2424                         EX. R
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 2 of 60 PageID #: 504
                                GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                         Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                             Page 2                                                          Page 4
  1                          INDEX OF EXAMINATION                        1               APPEARANCES
  2 Direct Examination                                       Page No.    2   Andrew D. Wheaton
  3        By Mr. Wheaton                                       5        3   Erin McGowan
  4 Cross-Examination                                                    4   Associate City Counselors
  5        By Mr. Dowd                                         92        5   CITY OF ST. LOUIS LAW DEPARTMENT
  6 Redirect Examination                                                 6   City Hall, Room 314
  7        By Mr. Wheaton                                     135        7   1200 Market Street
  8 Recross-Examination                                                  8   St. Louis, MO 63103
  9        By Mr. Dowd                                        150        9                For Defendants
 10                                                                     10
 11                           INDEX OF EXHIBITS                         11   Richard K. Dowd
 12                                                                     12   Attorney at Law
 13    Deposition Exhibit Letter                                        13   DOWD & DOWD, P.C.
 14        A   audio recorded statement                        23       14   Metropolitan Square Building
 15        B   photograph                                      29       15   211 North Broadway
 16        C   photograph                                      32       16   Suite 4050
 17        D   Firearms Trace Summary                          33       17   St. Louis, MO 63102
 18        E   Laboratory Report                               36       18                For Plaintiff
 19        F   photograph                                      39       19
 20        G   Audio Transcription of the Interview            42       20   Also Present: Lou Stemmler, Certified Legal Videographer
 21        G   photograph                                      65       21            Gina Torres
 22        H   photograph                                      67       22
 23        I   photograph                                      70       23
 24                                                                     24
 25 Reporter's Certificate                                    153       25


                                                             Page 3                                                          Page 5
  1                      UNITED STATES DISTRICT COURT                    1                      (At 10:35 a.m., the following
                         EASTERN DISTRICT OF MISSOURI
                                                                         2   proceedings were had:)
  2                            EASTERN DIVISION
  3
                                                                         3          VIDEOGRAPHER: We are on the record. This begins
  4                                                                      4   Disk 1 of the videotape deposition of Dennis Torres in the
      GINA TORRES, et al.,             )                                 5   matter of Gina Torres, et al., versus City of St. Louis, et
  5                                    )                                 6   al., which is Case No. 4:19-CV-1525-DDN pending in the
                         Plaintiffs,   )
  6                                    )
                                                                         7   United States District Court, the Eastern District of
      v.                               )   Case No. 4:19-CV-1525-DDN     8   Missouri, the Eastern Division.
  7                                    )                                 9          Today is January 10 of 2020. The time is now
      CITY OF ST. LOUIS, et al.,       )                                10   10:35 a.m. We're meeting at the offices of Dowd & Dowd,
  8                                    )
                                                                        11   P.C., in the city of St. Louis, Missouri. My name is Lou
                         Defendants.   )
  9                                                                     12   Stemmler, Certified Legal Videographer, here on behalf of
 10                                                                     13   360 Litigation. The court reporter is Laura Murphy here
 11             Videotape deposition of DENNIS TORRES, taken            14   for Masuga Reporting. May I ask counsel present to
 12   pursuant to Notice, being produced, sworn and examined on
                                                                        15   identify themselves for the record.
 13   the 10th day of January, 2020, between the hours of eight
 14   o'clock in the forenoon and six o'clock in the afternoon of
                                                                        16          MR. DOWD: Richard Dowd for Dennis Torres.
 15   that day, at Dowd & Dowd, P.C., Metropolitan Square               17          MR. WHEATON: Andrew Wheaton for the Defendants.
 16   Building, 211 North Broadway, Suite 4050 in the city of St.       18          MS. McGOWAN: Erin McGowan for the Defendants.
 17   Louis, state of Missouri, before Laura Lynn Murphy, a             19          VIDEOGRAPHER: Thank you. May I ask the court
 18   Registered Merit Reporter and Certified Court Reporter No.
                                                                        20   reporter to swear in the witness, please.
 19   764 within and for the County of St. Louis, State of
 20   Missouri, in a certain cause now pending in the United            21                   DENNIS TORRES,
 21   States District Court, Eastern District of Missouri,              22   being produced, sworn and examined on behalf of the
 22   Eastern Division, Gina Torres, et al., as the Plaintiffs,         23   Defendants deposeth and saith:
 23   and City of St. Louis, et al., as the Defendants; on behalf
                                                                        24                  DIRECT EXAMINATION
 24   of the Defendants.
 25                              ******
                                                                        25   BY MR. WHEATON:


                                                                                                      2 (Pages 2 to 5)
                                                   MASUGA REPORTING SERVICE
                                                         314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 3 of 60 PageID #: 505
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                        Page 6                                                          Page 8
   1      Q. Good morning, sir.                                       1   you said you had seven grandchildren.
   2      A. Morning.                                                 2      A. Seven grandchildren, one great grandchild.
   3      Q. My name is Andrew Wheaton. I'm an Associate City         3      Q. And how many -- you only have one daughter; is
   4   Counselor with the City of St. Louis and I represent the       4   that right?
   5   Defendants in this case. Okay? Won't you go ahead and          5      A. Two daughters.
   6   state your name for the record, please.                        6      Q. Two daughters?
   7      A. Dennis L. Torres.                                        7      A. Yeah.
   8      Q. Okay. And I'm just going to start out by asking          8      Q. What are their names?
   9   you some general background questions. All right?              9      A. Gina and Maria.
  10      A. All right.                                              10      Q. Are those the only kids that you have?
  11      Q. First of all, how old are you, sir?                     11      A. Yes.
  12      A. Seventy-two.                                            12      Q. Where do you live, sir?
  13      Q. Okay. And tell me a little bit about the members        13      A. 5414 South Kingshighway Boulevard, St. Louis,
  14   of your immediate family. Who are they?                       14   Missouri 63109.
  15      A. My daughter and my two -- seven grandchildren,          15      Q. How long have you lived at that address?
  16   one great grandchild.                                         16      A. About 30 years.
  17      Q. Okay. And one of your grandchildren was Isaiah          17      Q. And did Isaiah Hammett, one of your grandsons --
  18   Hammett; is that right?                                       18      A. He's my grandson.
  19      A. Yeah.                                                   19      Q. -- did he ever live at that address with you?
  20      Q. Now, before we really delve into things, I'm            20      A. Yes.
  21   going to lay a few ground rules down for you.                 21      Q. Over what period of time?
  22      A. Right.                                                  22      A. After my wife was deceased, they told me I can't
  23      Q. The first is if you do not understand a question        23   be left alone so he came stayed with me. He was my
  24   that I'm asking you, please let me know. All right?           24   caretaker.
  25      A. Okay.                                                   25      Q. When did your wife pass away?


                                                        Page 7                                                          Page 9
   1      Q. If you answer a question I ask you, I will assume        1       A. I can't remember. My daughter knows, though.
   2   and the jury will assume that you understood the question.     2       Q. Was it -- I mean, can you give me a general idea
   3      A. Right.                                                   3   as to how many years ago it was?
   4      Q. Is that fair?                                            4       A. Six, seven years.
   5      A. Yes.                                                     5       Q. Okay. So did Isaiah come to live with you only
   6      Q. All right. Second, please make an effort to wait         6   after your wife passed away?
   7   until I get my question completely out before you answer.      7       A. Yes.
   8   All right?                                                     8       Q. All right. And where did he --
   9      A. Yes, sir.                                                9       A. Well, he stayed with us when my wife was alive,
  10      Q. That will help our court reporter make the clear        10   you know, weekends and something like that.
  11   record of the question and then the answer. All right?        11       Q. Okay. But only sometimes he would stay
  12      A. Yes, sir.                                               12   overnight.
  13      Q. And if I remind you of that over the course of          13       A. Yeah.
  14   the deposition, I'm not intending to be rude. Everybody       14       Q. He did not live with you permanently until --
  15   does it --                                                    15       A. No.
  16      A. Yeah.                                                   16       Q. -- after your wife passed --
  17      Q. -- in the course of normal conversation and in an       17       A. Right.
  18   evident to anticipate what somebody's asking. But in this     18       Q. -- way; is that right?
  19   setting, it really helps if you wait.                         19       A. Yes.
  20      A. Yes, sir.                                               20       Q. Okay. Make an effort, if you would, to just wait
  21      Q. Okay. All right. Thank you, sir. I may have             21   until I get my question --
  22   missed one there but we'll address it if/when we get to it.   22       A. Okay.
  23   All right?                                                    23       Q. -- completely out.
  24      A. Okay.                                                   24       A. Yeah.
  25      Q. A little more generally about your background,          25       Q. All right? And that's fair. Everybody --


                                                                                                  3 (Pages 6 to 9)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 4 of 60 PageID #: 506
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                     Page 10                                                          Page 12
   1           MR. DOWD: You're doing fine, Dennis.                  1       Q. Vietnam? Did you ever see combat --
   2       Q. (By Mr. Wheaton) You're doing fine.                    2       A. Yes.
   3           MR. DOWD: You're doing fine.                          3       Q. -- when you were in Vietnam? Did you suffer any
   4       Q. (By Mr. Wheaton) So just to be clear, Isaiah           4   injuries at all --
   5   would stay overnight sometimes with you when he was           5       A. Yes.
   6   younger.                                                      6       Q. -- while you served?
   7       A. Yes, sir.                                              7       A. Uh-huh, yes.
   8       Q. But after your wife passed away, he then came to       8       Q. What were those?
   9   live with you --                                              9       A. Shrap metal in the chest, shrap me -- two bullets
  10       A. Yes, sir.                                             10   in the back. That's about it.
  11       Q. -- permanently.                                       11       Q. Well, first of all, I want to thank you for your
  12       A. Yes, sir.                                             12   service.
  13       Q. Okay. And, again, just -- I know it's kind of         13       A. Oh.
  14   abnormal but just wait until I get my question completely    14       Q. I know we all appreciate it. You said that you
  15   out, if you would.                                           15   were shot twice in the back.
  16       A. Well, I thought you had the question out.             16       A. Yeah.
  17       Q. I apologize. Sometimes --                             17       Q. When you say the back, was that -- can you tell
  18           MR. DOWD: I did, too.                                18   me where on your body?
  19       Q. (By Mr. Wheaton) Sometimes I'm not the best in        19       A. Right about the -- I'd say around right, top
  20   making that clear so my apologies there. Okay? Bear with     20   shoulder, a little bit down.
  21   me. So Isaiah came to live with you permanently after your   21       Q. Okay. And do you do still feel the impacts of
  22   wife passed away --                                          22   that injury?
  23       A. Yes.                                                  23       A. No.
  24       Q. -- right? Okay. And where did he live before          24       Q. I want to ask you more about your medical
  25   that?                                                        25   condition generally. I see you're in a wheelchair.


                                                     Page 11                                                          Page 13
   1    A. With his mother.                                          1       A. Yes.
   2    Q. All right. And do you know that address?                  2       Q. Why is it that you're in a wheelchair?
   3    A. 3527 Tennessee, I think.                                  3       A. Because I can't walk.
   4    Q. Okay. In June of 2017, though, Isaiah was living          4       Q. Okay. Have you ever been diagnosed by a medical
   5 with you --                                                     5   professional with any medical conditions?
   6    A. Yes.                                                      6       A. Yes.
   7    Q. -- full time.                                             7       Q. What are those?
   8    A. Yes.                                                      8       A. Cancer, diabetes, Agent Orange. That's about it.
   9    Q. Are you retired, sir?                                     9       Q. Were you exposed to Agent Orange when you were in
  10    A. Yes.                                                     10   Vietnam?
  11    Q. Okay. What did you do prior to retiring?                 11       A. Yes.
  12    A. Truck driver.                                            12       Q. And what were the symptoms that you experienced
  13    Q. How many years did you do that?                          13   as a result of that exposure?
  14    A. Twenty something years.                                  14       A. Swollenness, sores, that's about it, open wounds.
  15    Q. Were you ever in the military?                           15       Q. Anything else?
  16    A. Yes.                                                     16       A. No.
  17    Q. Okay. Did you serve --                                   17       Q. What kind of cancer do you have?
  18    A. Yes.                                                     18       A. I don't know what you call -- I can't remember.
  19    Q. -- in -- overseas?                                       19   It's from Agent Orange so.
  20    A. Yes.                                                     20       Q. Is that something that a medical professional
  21    Q. Tell me about that.                                      21   told you?
  22    A. I went through basic. Then I went to AIT, then           22       A. Pardon me?
  23 recon. And then I went to Vietnam May 5, 1966.                 23       Q. Is that something that a medical professional
  24    Q. Did you serve in combat in --                            24   told you --
  25    A. Yes.                                                     25       A. Yes.


                                                                                             4 (Pages 10 to 13)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 5 of 60 PageID #: 507
                           GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                    Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                   Page 14                                                        Page 16
   1       Q. -- that your cancer --                              1      A. Yeah.
   2       A. Yes.                                                2      Q. Okay. Have you ever worn hearing aids?
   3       Q. -- is the result of exposure to Agent Orange?       3      A. No.
   4       A. Yes.                                                4      Q. On June 7, 2017, were you wearing hearing aids?
   5       Q. On how many occasions were you exposed to Agent     5      A. No.
   6   Orange in Vietnam?                                         6      Q. Were you experiencing trouble with your hearing
   7       A. Huh?                                                7   back in June of 2017?
   8       Q. How many times were you exposed to Agent Orange?    8      A. No.
   9       A. A lot.                                              9      Q. I heard you mention right before we got started
  10       Q. More than you can count?                           10   that you've had six surgeries on your eyes --
  11       A. Yeah.                                              11      A. Yeah.
  12       Q. Did you suffer any damage to your hearing when     12      Q. -- is that right?
  13   you were in the war or at any time thereafter?            13      A. Uh-huh.
  14       A. Hearing?                                           14      Q. What was the nature of those surgeries?
  15       Q. Hearing.                                           15      A. Cataracts.
  16       A. Sometimes.                                         16      Q. Cataracts. All six surgeries --
  17       Q. All right.                                         17      A. Yeah.
  18       A. I have trouble with it.                            18      Q. -- were for cataracts?
  19       Q. Tell me about the trouble you have with your       19      A. Yeah.
  20   hearing.                                                  20      Q. And can you just explain for me a little bit what
  21       A. I -- it's like, like, I have my TV up real loud.   21   your understanding of what cataracts is?
  22   I've got to have my ears checked, you know, just it's     22      A. It's like floating dots be floating, little
  23   because I'm getting old. It's just I'm getting hard to    23   blurry and everything.
  24   hear.                                                     24      Q. So there's blotches of blurriness in your vision.
  25       Q. Do you have hearing aids?                          25      A. Yeah.

                                                   Page 15                                                        Page 17
   1      A. No.                                                  1      Q. And is that constant?
   2      Q. Has anybody --                                       2      A. No, not since the surgeries.
   3      A. That's what I got to see about.                      3      Q. Okay. So when were these six surgeries?
   4      Q. So has somebody recommended to you that you get      4      A. Oh, God, '16, 2016, around July, June, July,
   5   hearing aids? Is that why you say that's something you     5   something like that.
   6   have to see about?                                         6      Q. Did any of the six surgeries occur in the year
   7      A. Well, my primary says he thinks I ought to see a     7   2017?
   8   ear doctor.                                                8      A. No.
   9      Q. So he says you should go see an ear doctor.          9      Q. Who is your primary care physician?
  10      A. Right.                                              10      A. Dr. Michael Berk.
  11      Q. All right. But you have personally experienced      11      Q. And is he a physician at the VA?
  12   trouble with your hearing.                                12      A. No.
  13      A. Yeah.                                               13      Q. Okay. Where is Dr. Berk's office?
  14      Q. It's tough for you to hear the TV, for example.     14      A. At the Center Advanced Medicine at Barnes-Jewish
  15      A. Yeah.                                               15   Hospital.
  16      Q. Is it tough for you to hear what people are         16      Q. And how long have you been seeing Dr. Berk?
  17   saying sometimes?                                         17      A. Years, I -- I can't describe -- I can't remember
  18      A. Sometimes.                                          18   exactly how many years. It's been years.
  19      Q. All right. Do people need to speak up in order      19      Q. And do you remember if you ever saw a doctor
  20   for you to be able to hear what they're saying usually?   20   specifically for your eyes?
  21      A. Well, sometimes, like, I don't understand what      21      A. Dr. Colon, an eye doctor.
  22   you're saying.                                            22      Q. Is that the same doctor that performed the six
  23      Q. Okay. And are you talking about when --             23   surgeries on your eyes?
  24      A. Anybody.                                            24      A. No, it's a different doctor.
  25      Q. Anybody.                                            25      Q. Do you know that doctor's name?


                                                                                         5 (Pages 14 to 17)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 6 of 60 PageID #: 508
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 18                                                            Page 20
   1      A. No.                                                      1      Q. How often?
   2      Q. Tell me more about the symptoms you experienced          2      A. Three times a day.
   3   as a result of cataracts.                                      3      Q. Three times a day.
   4      A. Huh?                                                     4      A. I have to check it.
   5      Q. Tell me more about the symptoms you experienced          5      Q. Did you do that yourself?
   6   as a result of cataracts.                                      6      A. Yes.
   7      A. Just a blurriness, seeing blacked outline, you           7      Q. Do you have somebody who takes care of you now?
   8   know, nothing TV picture very good.                            8      A. Yes.
   9      Q. I notice you're wearing sunglasses today.                9      Q. Who is that?
  10      A. They're prescription --                                 10      A. My daughter, Gina.
  11      Q. Why?                                                    11      Q. How long have you had diabetes, to your
  12      A. -- sunglasses. Lights bother my eyes, just very         12   knowledge?
  13   sensitive.                                                    13      A. Probably ever since I came home from Vietnam and
  14      Q. Very sensitive to light?                                14   didn't know it because I didn't get checked. I didn't know
  15      A. Yeah.                                                   15   I had diabetes until in the 1990s. I didn't know I was
  16      Q. Does it make it difficult for you to see when           16   diabetic.
  17   there's light in your eyes?                                   17          MR. DOWD: I'd object and move to strike. It's
  18      A. Yeah, I -- my eye starts watering, and I have to        18   speculative. If you don't know the answer, don't --
  19   rub my eyes and they burn.                                    19          WITNESS: Oh, okay.
  20      Q. So if you're exposed to sunlight or lights like         20          MR. DOWD: -- don't -- don't guess.
  21   these can overhead lights that are in this room today         21          WITNESS: All right.
  22   without wearing sunglasses, is it difficult for you to see?   22      Q. (By Mr. Wheaton) Do you know what type of
  23      A. Yes, sir.                                               23   diabetes you have?
  24      Q. Has that been the case ever since you got your          24      A. Type 2.
  25   last surgery?                                                 25      Q. Type 2. Do you have any other medical conditions


                                                      Page 19                                                            Page 21
   1       A. Sir?                                                    1   that we have not spoken about today?
   2       Q. Has that been the case ever since you got your          2      A. I don't understand what you mean. Like, what do
   3   last surgery?                                                  3   you mean by other medical problems?
   4       A. Yeah, it's all has to do with my diabetes.              4      Q. Other medical -- do you have any other medical
   5       Q. Okay. But the question I'm trying to ask --             5   conditions or problems other than those that we've
   6       A. Yeah.                                                   6   discussed up until right now in this deposition?
   7       Q. -- and maybe I'm not doing a good job of it -- is       7      A. I have nerve damage to my back from being shot.
   8   have you had this issue with not being able to see when        8   I have -- what do you call -- theuropathy (sic) real bad --
   9   there's light ever since your last eye surgery?                9      Q. Okay.
  10       A. No, it's always been that way.                         10      A. -- and my hands real bad hurts.
  11       Q. It's always been that way.                             11      Q. All right. Have you had your left foot
  12       A. Yes, sir.                                              12   amputated?
  13       Q. You've mentioned that your diabetes affects your       13      A. Yes.
  14   eyesight.                                                     14      Q. Okay. When did that happen?
  15       A. Yes, sir.                                              15      A. 2016.
  16       Q. Tell me about that.                                    16      Q. Why, to your knowledge, why was your left foot
  17       A. That's what I was told.                                17   amputated?
  18       Q. That's what you were told.                             18      A. Because it was Agent Orange due with cancer.
  19       A. Yeah.                                                  19      Q. Did you ever seek or obtain medical treatment at
  20       Q. Do you get treatment for your diabetes?                20   the VA?
  21       A. Yes.                                                   21      A. Yes.
  22       Q. What is that?                                          22      Q. When?
  23       A. At the VA.                                             23      A. All the time.
  24       Q. All right. And do you take insulin?                    24      Q. Do you still go to the VA?
  25       A. Yes.                                                   25      A. I got appointment on February 23 and February 27


                                                                                               6 (Pages 18 to 21)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 7 of 60 PageID #: 509
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                     Page 22                                                            Page 24
   1   next month.                                                   1   recording, just for the record. Is that you on this
   2       Q. Now, we covered your two daughters and one of          2   recording?
   3   your grandchildren, but what are your other six               3      A. Yes.
   4   grandchildren's names?                                        4      Q. And do you remember giving this statement?
   5       A. Let's see; there's Angelo, Bobby, Carina,              5      A. Yes.
   6   Brittany, Breianna -- let's see; Carina, Bobby, Angelo,       6      Q. And at the time that you gave this statement, was
   7   Brittany, Breianna, Jason. That's six. And I don't know       7   your memory of the incident that occurred on June 7, 2017,
   8   -- let's see; I don't know my great grandchild's name.        8   better than it is as you sit here today?
   9       Q. That's okay. If it comes to you, you just --           9      A. Yes.
  10       A. Well, I --                                            10      Q. In fact, it had just happened about an hour
  11       Q. -- let me know.                                       11   before --
  12       A. I don't know.                                         12      A. Yeah.
  13       Q. Okay. And I appreciate that. If you do not know       13      Q. -- right? So you just said in that statement
  14   or you don't remember the answer to a question that I'm      14   that you first heard shots fired, and then Isaiah came
  15   asking you, please, just tell me. Okay? This is not a        15   into your room; is that right?
  16   memory test. If you don't know or you don't remember, just   16      A. Yes.
  17   say so. All right?                                           17      Q. Is that, in fact, what happened?
  18           Now, I want to move to the incident at issue in      18      A. Well, I woke up the first time and Isaiah -- I
  19   this case that occurred on June 7 of 2017. Okay?             19   seen Isaiah sweeping the floor. The second time -- I fell
  20       A. (Witness nodded.)                                     20   back to sleep and I woke up to gunshots. Isaiah came in my
  21       Q. Do you remember that day?                             21   room, took me out of my hospital bed, put me on the floor.
  22       A. Yeah.                                                 22   And I asked him, "What's -- who's shooting?" He goes, "I
  23       Q. Do you remember that shortly after the incident       23   don't know, Grandpa. Stay down. I love you."
  24   that day, you gave a statement to investigating police       24      Q. All right. I'm going to stop you right there.
  25   officers?                                                    25   So did Isaiah say anything else other than that when he


                                                     Page 23                                                            Page 25
   1      A. Yes.                                                    1   came into your room?
   2      Q. Where did you give that statement at?                   2      A. No.
   3      A. In the street in front of my neighbor's house.          3      Q. All right.
   4      Q. Just right outside --                                   4      A. He just said he didn't know who's shooting.
   5      A. Yes.                                                    5      Q. How many shots did you hear fired before Isaiah
   6      Q. -- in front of your neighbor's house. And it was        6   came into --
   7   shortly after --                                              7      A. A lot.
   8      A. Yeah.                                                   8      Q. -- your room? Can you give me any idea how many?
   9      Q. -- this incident at issue in this case occurred.        9   I'm asking just before --
  10      A. Well, it was a little bit after, not right away.       10      A. Just a lot.
  11      Q. Can you give me -- was it about an hour later --       11      Q. -- he came into your room.
  12      A. Yeah, about --                                         12      A. Just a lot.
  13      Q. -- does that sound right?                              13      Q. Okay. And, once again, just please try and make
  14      A. About an hour later.                                   14   an effort to wait until I --
  15      Q. All right. I'm going to play the beginning of          15      A. I know.
  16   that audio recorded statement for you right now. Okay?       16      Q. -- get the question out. All right? Don't worry
  17   And we're going to mark this as Exhibit A for                17   about it. I'm not trying to be rude. I just --
  18   identification purposes.                                     18      A. Well --
  19                    (Deposition Exhibit A marked.)              19      Q. -- we need to make a clear record. Okay? Just
  20      Q. All right.                                             20   one more time. Do you have any idea how many shots you
  21      A. Yeah.                                                  21   heard before Isaiah came into your room?
  22      Q. If you have any trouble hearing it, let me know.       22      A. No, just a lot.
  23   Okay?                                                        23      Q. Okay. Could you see who was firing the shots?
  24                    (Audio recording played.)                   24      A. No.
  25      Q. I stopped it at 1 minute and 31 seconds on this        25      Q. And just to be clear at this point, I'm asking


                                                                                              7 (Pages 22 to 25)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 8 of 60 PageID #: 510
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                     Page 26                                                           Page 28
   1   about the shots that were fired before Isaiah came into       1          MR. WHEATON: -- please.
   2   your room. Okay? We're all on the same page?                  2          MR. DOWD: You're stopping it. No, he can't
   3       A. Yes.                                                   3   answer that question. I'm going to instruct him not to --
   4       Q. Could you tell from what direction the shots that      4          MR. WHEATON: Are you --
   5   were fired before Isaiah came into your room were coming      5          MR. DOWD: -- unless you tell -- unless you play
   6   from?                                                         6   the whole thing for him.
   7       A. Front.                                                 7          MR. WHEATON: I'll play the whole thing.
   8       Q. The front of the house.                                8   Richard, please, legal objections only.
   9       A. Yes.                                                   9          MR. DOWD: No, I'm --
  10       Q. So towards the front of the house from your room,     10                    (Audio recording played.)
  11   right?                                                       11       Q. (By Mr. Wheaton) So I know that you said threw
  12       A. Yes.                                                  12   -- took -- we have actually got a transcript here, but you
  13       Q. And your room is in the back of the house.            13   said --
  14       A. Yes.                                                  14       A. Said put me.
  15       Q. You say that Isaiah threw you onto the floor. Is      15       Q. -- "threw me out of my hospital bed and put me on
  16   that what happened?                                          16   the floor."
  17          MR. DOWD: I object. That misstates his prior          17       A. Yeah.
  18   testimony.                                                   18       Q. That's what you said.
  19       Q. (By Mr. Wheaton) You can answer if you                19       A. He didn't throw me.
  20   understand the question.                                     20       Q. So it's your testimony that he put you onto the
  21       A. Huh, what?                                            21   floor.
  22       Q. He just made an objection.                            22       A. Yes.
  23          MR. DOWD: You answer it the way you remember          23       Q. All right. Where on the floor did he put you?
  24   testifying --                                                24       A. On the side of my hospital bed.
  25          WITNESS: Okay.                                        25       Q. Okay. I'm going to show you what we're going to


                                                     Page 27                                                           Page 29
   1          MR. DOWD: -- a minute ago.                             1   mark as Exhibit B. Okay?
   2          WITNESS: All right.                                    2                      (Deposition Exhibit B marked.)
   3          MR. WHEATON: And, Rich, I'm just going to ask          3       Q. Here you go. You recognize that photograph?
   4   that you keep your objections to stating the legal            4       A. Yes.
   5   objection. Refrain from anything else.                        5       Q. Are you able to see that photograph with your
   6          MR. DOWD: Well, I'm going to ask that you not          6   vision issues?
   7   misstate. He didn't say threw him on the floor.               7       A. Barely, kind of dark. I can see -- make the bed
   8      Q. (By Mr. Wheaton) I'm going to back up a couple          8   out.
   9   seconds here, okay, and play this recording one more time.    9       Q. Okay. So all you can make out in this photograph
  10                    (Audio recording played.)                   10   is that there's a bed in it.
  11      Q. Did you hear when you say "threw me on there" on       11       A. Yeah.
  12   --                                                           12       Q. All right. Are you able to say based on this
  13      A. No --                                                  13   photograph where you were placed --
  14      Q. -- the recording?                                      14       A. Right here.
  15      A. -- I said put me on the bed -- on the floor. He        15       Q. -- on the floor?
  16   didn't throw me.                                             16       A. Right here.
  17      Q. One more time.                                         17       Q. Did Isaiah actually --
  18                    (Audio recording played.)                   18       A. My feet was underneath the bed.
  19          MR. DOWD: Let's hear the --                           19       Q. Give me that one more time.
  20      Q. (By Mr. Wheaton) So you said threw there --            20       A. My feet was underneath the bed.
  21          MR. DOWD: -- whole thing.                             21       Q. Okay. So did Isaiah actually place you
  22      Q. (By Mr. Wheaton) -- but you --                         22   underneath the bed?
  23          MR. DOWD: No, Andrew --                               23       A. No, he kind of, you know, sideways.
  24          MR. WHEATON: I'm asking a question --                 24       Q. Sideways.
  25          MR. DOWD: -- you're stopping it.                      25       A. Yeah.


                                                                                             8 (Pages 26 to 29)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 9 of 60 PageID #: 511
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                     Page 30                                                            Page 32
   1       Q. So your feet were underneath the bed.                  1       Q. It's a shoe box?
   2       A. Yeah.                                                  2       A. Yeah.
   3       Q. And you were laying on the floor.                      3       Q. Okay. I'm going to show you what I'm marking as
   4       A. Yeah.                                                  4   Exhibit C. All right?
   5       Q. Were you laying on the floor the whole time            5                     (Deposition Exhibit C marked.)
   6   throughout the shooting at issue in this case?                6       Q. Can you tell me what that photograph shows?
   7       A. Yes.                                                   7       A. My TV, the doorway to my room and pictures on the
   8       Q. All right. If you're able to, sir, draw a circle       8   wall.
   9   around the area where you were laying on the floor            9       Q. All right. And if you look -- if you go out of
  10   throughout the incident at issue in this case, I'd           10   the doorway from your room right across that little area,
  11   appreciate it.                                               11   is that where Isaiah's bedroom was at?
  12       A. (Witness complied.)                                   12       A. Yes.
  13       Q. All right. And if you could just kind of give it      13       Q. And then just to the right of that, is that where
  14   a couple swivels there, I know that pen is not the best.     14   the living room area is in the house?
  15   But, in fact, here, I've got a -- why don't you give it a    15       A. Right, straight, right as you go out the back,
  16   try with this highlighter, if you would.                     16   there's a bathroom right there. And the living room's in
  17       A. (Witness complied.)                                   17   between. There's another door going up the steps. It's
  18       Q. All right. Thank you, sir. And where was your         18   like little hallway, little area.
  19   head in this circle that you just made?                      19       Q. Okay.
  20       A. Right about here.                                     20       A. You got Isaiah's room, bedrooms, bathroom
  21       Q. Okay.                                                 21   upstairs.
  22       A. Toward the foot.                                      22       Q. Okay. Now, because you were laying on the floor
  23       Q. Can you go ahead and try and put an X on where        23   with part of your body underneath the bed in your bedroom,
  24   your head was for me, please.                                24   is it accurate to say that you did not and could not
  25       A. (Witness complied.)                                   25   actually see the shooting at issue in this case?


                                                     Page 31                                                            Page 33
   1      Q. Okay. So just for the record here, if you can           1      A.    I could see somebody in the dining room --
   2   see that, you put an X about right here at the foot of the    2      Q.    Okay.
   3   bed --                                                        3      A.    -- and my grandson.
   4      A. Right.                                                  4      Q.    I'm just asking if you saw Isaiah get shot --
   5      Q. -- right about where that box is.                       5      A.    Yes.
   6      A. Or right here.                                          6      Q.    -- if you physically saw him get shot?
   7      Q. Okay. Do you see where there's a little -- can          7      A.    No.
   8   you see that gray box at the foot of the bed there? Can       8      Q.    Okay. You did not.
   9   you make that out?                                            9      A.    No.
  10      A. No.                                                    10      Q.    All right. Thank you.
  11      Q. Okay. Is that a space heater or, do you know,          11                      (Deposition Exhibit D marked.)
  12   did you have a space heater in your room?                    12        Q. I'm going to show you now what has been marked as
  13      A. No, I don't have one.                                  13   Exhibit D, if you would take a look at that for me. And
  14      Q. Okay. But you're not even able to see this gray        14   I'll represent to you that this is a Firearms Trace Summary
  15   box here in the photo?                                       15   from the Federal Bureau of Alcohol, Tobacco, Firearms and
  16      A. No. I think that's probably the hot -- the             16   Explosives. Are you able to make out the heading at the
  17   molder to the bed.                                           17   top of this --
  18      Q. Oh, okay. But, regardless, right around where          18        A. I've got to get my --
  19   this gray box is here, that's about where your head was --   19        Q. -- piece of paper?
  20      A. Yeah.                                                  20        A. -- reading glasses.
  21      Q. -- throughout the shooting at issue --                 21        Q. Okay.
  22      A. Yeah.                                                  22        A. Okay.
  23      Q. -- in this case? All right. Thank you, sir.            23        Q. All right. Are you able to make out what it says
  24      A. That aren't -- that's just a regular box, shoe         24   on this piece of paper now?
  25   box.                                                         25        A. Says National Tracking Center.


                                                                                              9 (Pages 30 to 33)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 10 of 60 PageID #: 512
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 34                                                           Page 36
   1      Q. Okay. Does it look like National Tracing Center?         1       Q. Thank you, sir. I'm going to show you now what
   2      A. Tracing Center.                                          2   I'm marking as Exhibit E as in echo.
   3      Q. Okay. And it says Firearms Trace Summary. Do             3                     (Deposition Exhibit E marked.)
   4   you see that?                                                  4       Q. Do you see that this document says Metropolitan
   5      A. Yeah.                                                    5   Police Department, City of St. Louis, Laboratory Division
   6      Q. All right. I'll draw your attention to the               6   in the top right corner?
   7   bottom left where it says Purchaser Information, Isaiah        7       A. Yes.
   8   Michael Hammett, Purchase Date May 16, 2017, with an           8       Q. And it says Laboratory Report right there at the
   9   address on Tennessee Avenue, St. Louis, Missouri. Can you      9   top middle.
  10   make this out?                                                10       A. Yes.
  11      A. Yeah, see, doesn't --                                   11       Q. All right. Now, I know that the writing here at
  12         MR. DOWD: Do you see it? It's over here.                12   the bottom of this page may be a little small, but I'm
  13         WITNESS: Yeah, I see that.                              13   going to draw your attention to Evidence Submission 009.
  14      Q. (By Mr. Wheaton) And it says date of birth,             14   And it says, "Ballistics evidence from scene in a sealed
  15   September 20, 1995. Did you see that?                         15   container."
  16      A. Yes.                                                    16          And right underneath that, it says, "Item 009-01:
  17      Q. Was that your grandson Isaiah's date of birth?          17   (9) Barnaul stamped, 7.62x39mm Caliber, Cartridge Cases."
  18      A. Sir?                                                    18   Do you see where it says that?
  19      Q. Was that your grandson Isaiah's date of birth?          19       A. Yes.
  20      A. Yes.                                                    20       Q. All right. Does this appear to you to be a
  21      Q. Do you see in the top right where it says Firearm       21   laboratory report from the City of St. Louis Police
  22   Information?                                                  22   Department?
  23      A. Yes.                                                    23       A. I don't know.
  24      Q. It says Manufacturer, Inter Ordnance?                   24       Q. All right. Well, at least it says Laboratory
  25      A. Yes.                                                    25   Report and it says Police Department on the top, right?


                                                      Page 35                                                           Page 37
   1      Q. Does this indicate to you that on May 16, 2017,          1      A. Yes, but --
   2   Isaiah Hammett bought an Inter Ordnance Sporter model, 762     2          MR. DOWD: Objection, asked and answered.
   3   caliber semi-automatic rifle from Triple Threat Armory LLC?    3      Q. (By Mr. Wheaton) You can answer if you
   4      A. Did he what?                                             4   understand, sir.
   5      Q. I'm asking if this indicates to you that Isaiah          5          MR. DOWD: He's already answered.
   6   Hammett bought a 762 caliber semi-automatic rifle?             6          WITNESS: No.
   7      A. Yes.                                                     7      Q. (By Mr. Wheaton) I'm going to ask you to look at
   8      Q. All right. Had you ever seen that 762 caliber            8   the second page, page 2 here. The second to last entry on
   9   semi-automatic rifle before?                                   9   the second page says, "Evidence Submission 028: Inter
  10      A. No.                                                     10   Ordnance Inc. Make, Sporter model, 7.62 x 39 mm caliber,
  11      Q. All right. Now --                                       11   Rifle semi --
  12         MR. DOWD: Well, I'm going to object. The                12      A. Where is that?
  13   question's vague. Before what?                                13      Q. The second entry to the bottom, sir, right down
  14      Q. (By Mr. Wheaton) Okay. At any point in time,            14   there.
  15   have you ever seen this weapon?                               15      A. That's 7.
  16      A. No.                                                     16      Q. All right. So this identifies Evidence
  17      Q. To your knowledge?                                      17   Submission 28 as a 7.62 caliber semi-automatic rifle. Do
  18      A. No.                                                     18   you see that?
  19      Q. Did you know that Mr. Hammett had purchased this        19      A. Yes, at the very bottom.
  20   weapon?                                                       20      Q. All right. Now, I'll draw your attention to page
  21      A. No.                                                     21   7 of this exhibit. And if you need help getting to it, I'm
  22      Q. And just one last thing here, under Dealer              22   happy --
  23   Information at the bottom right-hand corner has a             23      A. Page 7?
  24   Ship-To-Date of April 28, 2017. Do you see that?              24      Q. -- to find the page.
  25      A. 28/17, yes.                                             25          MR. DOWD: Can you get it?


                                                                                            10 (Pages 34 to 37)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 11 of 60 PageID #: 513
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                       Page 38                                                          Page 40
   1          WITNESS: That's four.                                   1       Q. I'm going to show you what's been marked as
   2          MR. DOWD: Can you read that?                            2   Exhibit F. And I apologize, sir, at this point, I'm going
   3          WITNESS: Okay. Yes.                                     3   to have to show you photos of your grandson.
   4          MR. DOWD: It says 7 --                                  4       A. No --
   5          WITNESS: Yeah.                                          5       Q. And --
   6          MR. DOWD: -- of 65.                                     6       A. -- I can't, I'm sorry.
   7      Q. (By Mr. Wheaton) Are you there, sir?                     7       Q. I'm sorry, sir.
   8      A. Yes, sir.                                                8       A. Can't look.
   9      Q. Okay. Take a look at the top of the page. We             9       Q. And I really don't mean to put you through this
  10   can take that clip off if it's easier for you. You got it?    10   but, unfortunately --
  11      A. Yeah.                                                   11       A. No.
  12      Q. All right. I'm going to ask you to look right           12       Q. -- I do have to ask you --
  13   there. Okay?                                                  13       A. No.
  14      A. Items?                                                  14       Q. -- questions about this.
  15      Q. Right, Item 009-01.                                     15          MR. DOWD: No, we'll talk to the judge about it
  16      A. Yes.                                                    16   and do it later. We're not doing that. He's --
  17      Q. It says A through I, right?                             17          MR. WHEATON: I'm -- Richard, this is an
  18      A. Yeah.                                                   18   absolutely necessary part of our examination. It's
  19      Q. And it says, again, Item 009-01, those are the          19   critical to the case.
  20   cartridges recovered from the scene according to the first    20          MR. DOWD: You can use diagrams but no pictures
  21   page, right?                                                  21   of Isaiah.
  22      A. Yeah.                                                   22          MR. WHEATON: Richard.
  23      Q. That's what this indicates at least.                    23          MR. DOWD: I know. I know.
  24      A. Well, I don't know.                                     24          MR. WHEATON: Richard, this impairs completely
  25      Q. Right. Okay. It says, "A microscopic comparison         25   our ability to inquire regarding critical information in


                                                       Page 39                                                          Page 41
   1   was conducted between Test cartridge cases 1 and 2, Item       1   this case. He's a Plaintiff in this case. He's at the
   2   28-03 that was fired in Evidence Submission 28," the rifle.    2   heart of the issue in this case. We have to ask him
   3   "The examinations determined that Items 009-01 were fired      3   questions about what the scene looked like --
   4   in the firearm, Evidence Submission 28 due to matching         4          MR. DOWD: One, one --
   5   firing pin and breech face impressions." Did I read that       5          MR. WHEATON: -- and what he saw.
   6   correctly?                                                     6          MR. DOWD: -- picture, one picture.
   7       A. I don't understand none of this.                        7          Dennis, please do the best you can.
   8       Q. Okay. Let me ask you this: Do you have any              8       Q. (By Mr. Wheaton) And, again, I apologize, sir,
   9   reason to doubt that laboratory tests from cartridges          9   but I have to ask you these questions. You saw your
  10   recovered from the scene indicated that this Inter Ordnance   10   grandson lying on the living room floor after he was shot;
  11   767 (sic) caliber semi-automatic rifle fired cartridges at    11   is that right?
  12   your house? Do you have any reason to doubt that?             12       A. Yes.
  13          MR. DOWD: Objection to vague. At his house?            13       Q. Does this photograph fairly and accurately depict
  14       Q. (By Mr. Wheaton) Do you have any reason to doubt       14   the scene as you saw it on that day?
  15   that cartridges recovered from your house were fired from a   15       A. Yes.
  16   767 caliber semi-automatic rifle at your house?               16       Q. All right. Thank you. And you've had a chance
  17       A. Don't know.                                            17   to look at it.
  18       Q. You don't know one way --                              18       A. Yes.
  19       A. I mean --                                              19       Q. All right. That's all the questions I have
  20       Q. -- or the other?                                       20   regarding that. I appreciate that. That's Exhibit F. All
  21       A. -- anybody can plant things, I don't know.             21   right. Now, I'm going to move back to this recording,
  22       Q. Okay. So you don't know one way or the other.          22   okay, of the statement that you gave shortly after this
  23       A. No.                                                    23   incident. I'm going to play it beginning at minute 2:12, 2
  24       Q. All right.                                             24   minutes and 12 seconds. All right? You okay?
  25                     (Deposition Exhibit F marked.)              25       A. Yes.


                                                                                            11 (Pages 38 to 41)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 12 of 60 PageID #: 514
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 42                                                          Page 44
   1      Q.   Do you need to take a break --                         1      A. Yeah.
   2      A.   No.                                                    2      Q. So when you were asked, "Was there a weapon in
   3      Q.   -- or --                                               3   his hands or near," you answered, "I can't say. I'm
   4      A.   I'm good.                                              4   legally blind."
   5      Q.   -- are you good?                                       5      A. Yes.
   6      A.   I'm good.                                              6      Q. And was that a true statement --
   7      Q.   All right.                                             7      A. No.
   8                     (Audio recording played.)                    8      Q. -- when you made it shortly after the accident at
   9      Q. Were you able to hear what you said there, sir?          9   issue in this case?
  10      A. No.                                                     10      A. No, I did see a weapon in his hand -- not, I did
  11      Q. All right. Now, if it will help, there is a             11   not see a weapon in his hand. There was no weapon.
  12   transcript of your statement that was made based on this      12      Q. And you told the officer that you were legally
  13   audio recording which I'm going to mark as Exhibit G.         13   blind; is that right?
  14                     (Deposition Exhibit G marked.)              14      A. Yes.
  15      Q. And I'll hand you that. Okay? Bear with me one          15      Q. And was that, in fact, because on that day, you
  16   moment here, sir. If you would turn to page 4 of this         16   were legally blind?
  17   recording -- or, sorry, of this transcript, and I'm going     17      A. I don't know, it was -- all's I know, I didn't
  18   to draw your attention to near the bottom of the page right   18   see no weapon.
  19   here. Okay?                                                   19      Q. That's all you know is that you did not see a
  20      A. Yeah.                                                   20   weapon?
  21      Q. And I'm going to ask you to follow along with           21      A. Right.
  22   this transcript while I play the recording one more time      22      Q. That's all you know and that's all your testimony
  23   and see if that helps you out. Okay? You ready?               23   will be in this case?
  24      A. Yeah.                                                   24      A. Yeah, I did not see a weapon.
  25                     (Audio recording played.)                   25      Q. All right. Has any medical professional ever

                                                      Page 43                                                          Page 45
   1      Q. So I stopped it right after you were asked, "Now         1   told you that you're legally blind?
   2   when you came -- you said you started to come through the      2       A. Years ago, a doctor did.
   3   house, you observed your grandson lying on the floor." And     3       Q. What doctor?
   4   you answered, "Yeah, he was." Is that right?                   4       A. An eye doctor did.
   5      A. In a way, yes.                                           5       Q. How many years ago?
   6      Q. Did you observe your grandson lying on the floor?        6       A. About 15 years ago maybe. I was having trouble
   7      A. Yes.                                                     7   with my eyesight.
   8      Q. All right. I'm going to carry on from there              8       Q. Now, what's -- I'll just tell you -- well, let me
   9   right where we left off.                                       9   ask you this: What's your understanding of what it means
  10                   (Audio recording played.)                     10   to be legally blind?
  11      Q. And you were asked, "Was there a weapon in his          11       A. I don't know what it means.
  12   hands or near --" and you answered, "I can't say. I'm         12       Q. What did you mean when you said it on January --
  13   legally blind." That's what you said in your statement        13   on June 7, 2017?
  14   given about an hour after the shooting at issue in this       14       A. It's what somebody told me.
  15   case.                                                         15       Q. All right. Now --
  16      A. I can't remember that.                                  16       A. I know what blind is.
  17      Q. Okay.                                                   17       Q. Right.
  18          MR. DOWD: Can you play it again?                       18       A. But I don't know what legally blind is.
  19          MR. WHEATON: Sure.                                     19       Q. Okay.
  20                   (Audio recording played.)                     20          MR. WHEATON: Can we take a quick break, Richard?
  21          MR. DOWD: Did you hear it that time?                   21          MR. DOWD: Sure.
  22          WITNESS: Yeah.                                         22          VIDEOGRAPHER: At 11:20 a.m., we are going off
  23                   (Audio recording played.)                     23   the record.
  24          WITNESS: Yeah, I remember.                             24                     (Brief recess.)
  25      Q. (By Mr. Wheaton) Catch it that time?                    25          VIDEOGRAPHER: At 11:31 a.m., we are back on the


                                                                                            12 (Pages 42 to 45)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 13 of 60 PageID #: 515
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 46                                                            Page 48
   1   record.                                                        1      Q. Is there any indication on your driver's license
   2      Q. (By Mr. Wheaton) Mr. Torres, I've asked you a            2   that you have impaired vision?
   3   number of questions about your eyesight, but I was just        3      A. No.
   4   asking you about that diagnosis of being legally blind         4      Q. Okay. So as far as your license is concerned,
   5   which I think you said was about 15 years ago; is that         5   you do not have impaired vision.
   6   right?                                                         6      A. No.
   7      A. Yes.                                                     7      Q. Okay. Now, I want to get back to the incident at
   8      Q. And what was that doctor's name that diagnosed           8   issue in this case. Okay? Did you at any point in time
   9   you as legally blind?                                          9   call 911?
  10      A. I can't remember.                                       10      A. Yes.
  11      Q. Do you remember where the doctor's office was at?       11      Q. What did you say when you called 911?
  12      A. It was at Jewish before they tore it down.              12      A. That somebody is shooting up my house.
  13      Q. At Barnes-Jewish?                                       13      Q. Anything else?
  14      A. Yes. It was Jewish by itself.                           14      A. Lots of shots.
  15      Q. Oh, okay.                                               15      Q. Okay.
  16      A. And Barnes was by their self before they merged.        16      A. Don't know who's doing it.
  17      Q. Okay. But you're confident that diagnosis of            17      Q. Do you remember calling 911?
  18   being legally blind was given to you at Jewish Hospital?      18      A. Yes.
  19      A. Yeah, I'm pretty sure, yes.                             19      Q. At what point in time in the progression of this
  20      Q. Is that what it was called, Jewish Hospital?            20   incident did you call 911?
  21      A. Yes.                                                    21      A. When I was on the floor.
  22      Q. Okay. And you don't remember the doctor's name?         22      Q. After Isaiah had come into the room?
  23      A. No.                                                     23      A. Yes.
  24      Q. And you mentioned that you've seen a doctor since       24      Q. And --
  25   for your eyesight.                                            25      A. -- were a lot of shots --

                                                      Page 47                                                            Page 49
   1      A. Yes.                                                     1      Q. -- placed you on the floor?
   2      Q. And what was that doctor's name again?                   2      A. Yes.
   3      A. I don't know. It's a foreign -- foreign name I           3      Q. Then you called 911?
   4   can't pronounce.                                               4      A. Yes.
   5      Q. Okay. And then Dr. Berk, that's your primary             5      Q. What phone did you use to call 911?
   6   care physician.                                                6      A. Mine.
   7      A. Yes.                                                     7      Q. A cell phone?
   8      Q. Yes. Okay. Is that the -- well, let me ask you           8      A. Yes.
   9   since that initial diagnosis of being legally blind 15         9      Q. Did you have it on your person when you were
  10   years ago, has any medical professional told you since that   10   placed --
  11   you're legally blind?                                         11      A. It was --
  12      A. No.                                                     12      Q. -- onto the floor?
  13      Q. Okay. Has any government agency either by               13      A. -- right up. I could reach it from my table.
  14   correspondence or by one of its employees told you that       14      Q. Is that what you did?
  15   you're legally blind?                                         15      A. Yes.
  16      A. No.                                                     16      Q. And was that where your attention went to,
  17      Q. Do you have a driver's license?                         17   grabbing the phone and calling 911?
  18      A. Yes.                                                    18      A. Yes.
  19      Q. Are you able to drive?                                  19      Q. And I know I asked you this but just to be sure,
  20      A. Yes.                                                    20   can you remember saying anything else to the 911 operator
  21      Q. Did you currently drive?                                21   other than what you've already testified about?
  22      A. Not right now.                                          22      A. All's I know is I says just a lot of shot --
  23      Q. All right. When was the last time you drove?            23   shooting going on shooting up my house. I don't know who's
  24      A. 2 7 -- the year 2'17 around June 1st -- I meant         24   doing it.
  25   January 1st in 2017.                                          25      Q. And I think we covered this early on, but you


                                                                                             13 (Pages 46 to 49)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 14 of 60 PageID #: 516
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                     Page 50                                                           Page 52
   1   were asleep and were woken up by loud noises; is that         1       Q. So -- and I'm just trying to understand that when
   2   right?                                                        2   you gave your statement to officers about an hour after
   3       A. Pardon me?                                             3   this incident when you said, "Then I hear yelling," you
   4       Q. Were you sleeping just prior to --                     4   were talking about --
   5       A. Yes.                                                   5       A. I never told that --
   6       Q. And just once more, I paused there. That's my          6       Q. -- people --
   7   fault. But were you sleeping just prior to the incident at    7       A. -- officer I heard yelling.
   8   issue in this case occurring?                                 8       Q. Let me get the question out.
   9       A. Yes.                                                   9          MR. DOWD: Yeah, let him finish, Dennis.
  10       Q. And you were woken up by a loud noise or loud         10          WITNESS: Oh, okay.
  11   noises.                                                      11       Q. (By Mr. Wheaton) So when you gave your statement
  12       A. Yes, sir.                                             12   about an hour after this incident occurred and you said,
  13       Q. Okay. Did you at any point in time hear yelling?      13   "Then I hear yelling," you were talking about officers
  14       A. No.                                                   14   saying -- officers yelling, "Come out with your hands up."
  15       Q. Never heard any yelling?                              15          MR. DOWD: Objection.
  16       A. Not until it's all over.                              16       Q. (By Mr. Wheaton) Is that right?
  17          MR. DOWD: Not what?                                   17          MR. DOWD: Objection, misstates his testimony.
  18          WITNESS: Until it's over after all the shooting.      18       Q. (By Mr. Wheaton) You can answer if you
  19       Q. (By Mr. Wheaton) You did not hear any yelling         19   understand the question, sir.
  20   until after all the shooting was over, is that your          20       A. Pardon me?
  21   testimony?                                                   21       Q. When you said, "Then I hear yelling," you were
  22       A. Yes.                                                  22   talking about officers yelling, "Come out with your hands
  23       Q. I'm going to go back to this audio recording here     23   up," is that right?
  24   briefly. I'm going to start playing it -- let me get a       24          MR. DOWD: Objection. It's leading. It's
  25   time stamp here. I'm going to start playing it from a        25   misstating his testimony.


                                                     Page 51                                                           Page 53
   1   minute and 4 seconds.                                         1       Q. (By Mr. Wheaton) Go ahead, sir.
   2                     (Audio recording played.)                   2          MR. DOWD: Don't change your testimony for him.
   3       Q. Did you hear where you said in your statement,         3          MR. WHEATON: No coaching the witness, please,
   4   "Then I hear yelling"?                                        4   Richard.
   5       A. That was my grandson saying don't shoot.               5          MR. DOWD: I can't help it.
   6       Q. So when you said, "Then I hear yelling," it's          6       Q. (By Mr. Wheaton) Go ahead, Dennis.
   7   your testimony today that that was your grandson.             7          MR. DOWD: This is absurd.
   8       A. Yes.                                                   8       Q. (By Mr. Wheaton) The question again is when you
   9          MR. DOWD: Objection --                                 9   said, "Then I hear yelling," you were talking about
  10          WITNESS: Oh.                                          10   officers yelling, "Come out with your hands up," is that
  11          MR. DOWD: -- it's been asked and answered.            11   right?
  12       Q. (By Mr. Wheaton) Did you hear any other yelling       12       A. After everything was over with, yes.
  13   at any point in time?                                        13       Q. Thank you. And I'm going to carry on playing
  14       A. After all the stuff was done, yes, I heard it         14   this from right where I left off at 1 minute and 40
  15   when I was in my dining room when Isaiah was laying on the   15   seconds. Okay?
  16   floor. I could see my front door, seen someone there. He     16                  (Audio recording played.)
  17   says -- they yelled at me, "Come out with your hands up"     17       Q. So you just said, "So as I'm coming towards the
  18   and I did. That's the only yelling I heard.                  18   front, I see my grandson laying dead in the dining room
  19       Q. The only yelling you heard was come out with your     19   floor." I want to ask you about as you came out of the
  20   hands up?                                                    20   house. Okay? After officers said, "Come out with your
  21       A. Yes.                                                  21   hands up," did you?
  22       Q. That's it?                                            22       A. Yes.
  23       A. That's it.                                            23       Q. And did you use your wheelchair to do that?
  24       Q. No other yelling?                                     24       A. Yes.
  25       A. No.                                                   25       Q. And did you wheel your chair from your back


                                                                                           14 (Pages 50 to 53)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 15 of 60 PageID #: 517
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                     Page 54                                                           Page 56
   1   bedroom out to the front of the house?                        1      Q. Okay. And --
   2       A. Yes.                                                   2      A. -- when I got on the porch. They said they
   3       Q. And as you were wheeling through the living room,      3   didn't -- this one officer, heavy-set guy, said, "We don't
   4   is that when you saw your grandson?                           4   need no search warrant."
   5       A. Yes.                                                   5      Q. Do you know that officer's name?
   6       Q. Were there any officers in the house still as you      6      A. No.
   7   were wheeling towards the front?                              7      Q. What did he look like other than being --
   8       A. No.                                                    8      A. African American.
   9       Q. Were officers continuing to give you any commands      9      Q. -- heavyset?
  10   as you were wheeling towards the front of the house?         10      A. Big, heavy.
  11       A. No.                                                   11      Q. Were you ever provided with a search warrant --
  12       Q. When you got to the front door, what did you see?     12      A. No.
  13       A. Police.                                               13      Q. -- relative to the search --
  14       Q. How many?                                             14      A. Aah --
  15       A. Quite a bit.                                          15      Q. -- of your home?
  16       Q. What were they wearing?                               16      A. -- about 6 o'clock that evening.
  17       A. They had SWAT and then guys in regular clothes        17      Q. 6 o'clock that evening. You were given a search
  18   and then some in uniform.                                    18   warrant at 6 o'clock that evening?
  19       Q. Was that the first time that you had seen any         19      A. Yes.
  20   police officers?                                             20      Q. Okay. Now, you also mentioned in your statement
  21       A. Yeah.                                                 21   that your grandson had been involved in a shooting a few
  22       Q. You're sure about that?                               22   days prior to this incident. Do you remember that?
  23       A. Yeah.                                                 23      A. Yes.
  24       Q. Yeah?                                                 24      Q. Tell me what you know about that shooting.
  25       A. Oh, no, I --                                          25      A. I really don't know that much about it.


                                                     Page 55                                                           Page 57
   1          MR. DOWD: Take your time.                              1       Q. How did you first learn about that shooting
   2          WITNESS: Okay. After my grandson put me on the         2   that --
   3   floor, he went in the dining room. He said, "Please don't     3       A. Through my daughter.
   4   shoot." There's guys in black uniforms in my dining room I    4       Q. -- your grandson -- and, I'm sorry --
   5   could see from my bed, the foot of my bed. I could see        5       A. Oh, I'm sorry.
   6   inside everything.                                            6       Q. -- just let me get the question out. Okay? How
   7      Q. (By Mr. Wheaton) Let me ask you this: When was          7   did you first learn about that shooting that your grandson
   8   the first --                                                  8   was involved in a few days prior to the incident at issue
   9          MR. DOWD: Well, let him finish his answer. You         9   in this case?
  10   can finish your answer.                                      10       A. Through my daughter.
  11          WITNESS: God.                                         11       Q. Through your daughter. Your daughter, Gina?
  12          MR. DOWD: Go ahead.                                   12       A. Yes.
  13      Q. (By Mr. Wheaton) When was the first time that          13       Q. What did she tell you?
  14   you saw police officers?                                     14       A. She just said that somebody was shooting at
  15      A. After my grandson was shot.                            15   Isaiah and Isaiah was shooting back and he called the
  16      Q. Okay. Thank you. Did you come to learn that            16   police. They took his gun he had. One of his friends was
  17   there was a warrant for a search of your home?               17   shot I think in the leg.
  18      A. No.                                                    18       Q. Do you know where that incident occurred?
  19      Q. Did you -- I mean, did you learn that at any           19       A. Somewhere up around 7-Eleven.
  20   point in time --                                             20       Q. Do you know who your grandson was with?
  21      A. No.                                                    21       A. No.
  22      Q. -- before or after this incident?                      22       Q. But it's your testimony that the police took a
  23      A. No. I asked them for a warrant.                        23   gun that your grandson has in his possession?
  24      Q. You asked them for a warrant?                          24       A. I can't hear you.
  25      A. Yes --                                                 25       Q. It's your testimony that the police took a gun


                                                                                           15 (Pages 54 to 57)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 16 of 60 PageID #: 518
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 58                                                           Page 60
   1   that your grandson had in his possession during that           1       Q. No?
   2   shooting?                                                      2       A. (Witness shook head.)
   3      A. Yes.                                                     3       Q. So when you said one woman was shot, two women
   4      Q. And what kind of gun was that?                           4   were shot in the alley, do you know why you said that?
   5      A. I don't know. It might have been my Ruger I gave         5       A. No. I don't remember saying that.
   6   him.                                                           6       Q. All right. And you said, "And his friend got
   7      Q. What caliber was that weapon?                            7   shot in the chest and one in the hand." Do you remember
   8      A. A 9.                                                     8   that happening?
   9      Q. And, I'm sorry, you may have answered this               9       A. No. The only one I know is a buddy getting shot
  10   already but was your grandson with his friends at the time?   10   in the leg.
  11      A. Huh?                                                    11       Q. Can you say that one more time for me?
  12      Q. Was your grandson with his friends --                   12       A. Only thing I know about is this one guy shot in
  13      A. Yes.                                                    13   the leg.
  14      Q. -- at the time of that shooting?                        14       Q. And that's the only person, as you sit here
  15      A. Yes.                                                    15   today, that you know got shot during that incident.
  16      Q. Do you know which friends?                              16       A. Yes.
  17      A. No.                                                     17       Q. Do you know that friend's name?
  18      Q. Did your grandson's friends hang out at your            18       A. No.
  19   house often?                                                  19       Q. And you said that they took Isaiah's weapon
  20      A. Pardon me?                                              20   because he fired back at them.
  21      Q. Did your grandson's friends hang out at your            21       A. Yes.
  22   house often?                                                  22       Q. Is that, as you sit here today, still your
  23      A. Oh, yes.                                                23   understanding of what happened during that prior shooting?
  24      Q. And what were their names?                              24       A. Yes, I guess.
  25      A. I don't know the names.                                 25       Q. So on June 7, 2017, you knew that your grandson


                                                      Page 59                                                           Page 61
   1       Q. They were there often but you don't know their          1   had been involved in a shooting the week prior where his
   2   names?                                                         2   friend got shot in the leg and where Isaiah had shot back
   3       A. No, I don't know their names. I'm not good with         3   at people shooting them.
   4   names.                                                         4       A. Yes.
   5       Q. All right. I'm going to carry on with this              5       Q. And you knew that, in part, because your
   6   recording. I'm going to jump ahead just a little bit.          6   daughter, Gina, had told you that, right?
   7   Let's try 225.                                                 7       A. Yes.
   8                  (Audio recording played.)                       8       Q. Did you ever talk with Isaiah about that
   9       Q. I'll stop it right here. And if you need to hear        9   incident?
  10   that again --                                                 10       A. No.
  11       A. No.                                                    11       Q. Never?
  12       Q. -- we can. Okay? What I'm reading off the              12       A. No.
  13   transcript here, you said, "Because he was involved in a      13       Q. You never asked him?
  14   shooting last week, two weeks ago, where those -- one woman   14       A. No.
  15   was shot and two women were shot in the alley. He was in      15       Q. So your daughter told you that your grandson who
  16   his car. They were coming out of 7-Eleven getting gas.        16   lived with you had been involved in a violent shooting
  17          SUV, he said, came out of the alley, started           17   where he fired back at somebody else and you never brought
  18   shooting. And his friend got shot in the chest and one in     18   it up with him?
  19   the hand. And they took his weapon because he fired back      19       A. Yes.
  20   at them."                                                     20       Q. Why not?
  21          Let me ask you some questions about that because       21       A. Why should I?
  22   there's a lot going on there. Okay? Was it -- is it your      22       Q. Is it just your opinion --
  23   understanding that at least one woman was shot during that    23       A. It's I --
  24   incident?                                                     24       Q. -- that's his business?
  25       A. No.                                                    25       A. -- I don't pay attention for my grandson does.


                                                                                            16 (Pages 58 to 61)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 17 of 60 PageID #: 519
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                     Page 62                                                            Page 64
   1   He's a grown boy.                                             1      Q. Who handled your money, you?
   2      Q. He was an adult at the time. He was 21, right?          2      A. I did.
   3      A. I don't get involved with people, my daughter's,        3      Q. Had you ever seen any drugs in your house?
   4   anybody's stuff. I just my own business.                      4      A. No.
   5      Q. That was Isaiah's business, right?                      5      Q. Had you ever seen any guns in your house?
   6      A. Right.                                                  6      A. No.
   7      Q. And you were not going to ask him --                    7      Q. Never?
   8      A. No.                                                     8      A. No.
   9      Q. -- about his business. Is that right?                   9      Q. I'm asking about any guns that --
  10      A. No. Gina -- my daughter Gina told me about it so       10      A. Just mine.
  11   why should I ask him about it and pester him about it?       11      Q. -- in your home.
  12      Q. All right. Do you know what your grandson did          12      A. Just mine, no one -- no one else's guns, just my
  13   for a living?                                                13   guns.
  14      A. He had odd jobs. I know he worked at CJ's or           14      Q. How many guns did you own?
  15   something like that, TJ's, CJ's, I don't know.               15      A. I don't know, black powder, a hand gun, black
  16      Q. What kind of business was that?                        16   powder, all hunting weapons to hunt and a 2 -- couple .22s
  17      A. Makes sandwiches I guess and pizzas.                   17   for my granddaughter, it was pink; a .243 I bought Isaiah
  18      Q. How long did he work there?                            18   when he was about seven years old for deer hunting.
  19      A. I don't know.                                          19         My grandfather gave me guns. He gave me a 12
  20      Q. Do you know whether he was working there at the        20   gauge and 20 gauge before he died, and he gave me a buffalo
  21   time of the incident, June 7, 2017 --                        21   gun before he died. I -- and I gave Isaiah a shotgun I had
  22      A. No, he wasn't. They let him go because he missed       22   when I was 12 years old. And then I gave him a pistol for
  23   too many days because he had to take care of me.             23   Christmas.
  24      Q. Is that something that Isaiah told you?                24      Q. What caliber was that pistol?
  25      A. Oh, I know. I know that's it because I told            25      A. 9.


                                                     Page 63                                                            Page 65
   1   Isaiah, "You're probably going to get fired doing all         1       Q. So how many guns in total were there in your
   2   this."                                                        2   house on June 7, 2017?
   3       Q. Doing all what?                                        3       A. About 16 in my closet with locks on the triggers
   4       A. Taking care of me, doing things for me I needed        4   so you can't -- you got to use a key to shoot them. They
   5   help with.                                                    5   all had safety locks on them.
   6       Q. Did Isaiah ever give you money?                        6       Q. How often did you go into Isaiah's bedroom?
   7       A. Yes.                                                   7       A. A lot, a lot of times I go and see what he's
   8       Q. Do you know where he got it from?                      8   doing. And his friends being there, I go in and pester
   9       A. I think the VA or somebody paid him.                   9   them or we'll watch a movie together so quite a bit.
  10       Q. Let me ask you this: Did you ever get any --          10       Q. How many times per week?
  11   well, personally what was your source of financial support   11       A. I'd say during the day, hardly any because he
  12   in June of 2017?                                             12   wouldn't be home. Mostly at night, I go in about three or
  13       A. Social Security and VA dis -- VA benefits.            13   four times and pester them when their friends are in there.
  14       Q. Anything else?                                        14   Every time I get up, get a drink or something, I go in and
  15       A. Service connecting -- service-connected benefits.     15   say something to him.
  16       Q. Did -- to your knowledge, did Isaiah have access      16          MR. WHEATON: What exhibit are we on here?
  17   to those funds?                                              17          MS. McGOWAN: G.
  18       A. Huh?                                                  18          MR. WHEATON: So this will be G.
  19       Q. To your knowledge, did Isaiah have access to          19          Richard, do you remember where we left off on the
  20   those funds, to that money?                                  20   exhibits or --
  21       A. No.                                                   21          MS. McGOWAN: I have the --
  22          MR. DOWD: You mean to his money?                      22          MR. DOWD: I think it's F.
  23          MR. WHEATON: Right.                                   23          MR. WHEATON: So the next will be G.
  24       Q. (By Mr. Wheaton) That's what I'm asking about.        24          MS. McGOWAN: Yeah.
  25       A. No.                                                   25                    (Defendant's Exhibit G marked.)


                                                                                            17 (Pages 62 to 65)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 18 of 60 PageID #: 520
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 66                                                            Page 68
   1       Q. I'm going to show you what's been marked as             1     Q. Well, so far you've mentioned a 9 millimeter --
   2   Exhibit G.                                                     2     A. Ruger.
   3       A. Yes.                                                    3     Q. -- that was used in that shooting about a week
   4       Q. Do you recognize the weapon in that photograph?         4 prior, right?
   5       A. Yes.                                                    5     A. Right.
   6       Q. Whose is it?                                            6     Q. And then --
   7       A. It was mine.                                            7     A. Yeah.
   8       Q. And then whose was it?                                  8     Q. -- the rifle leaning up against the wall.
   9       A. I gave it to my grandson --                             9     A. Yeah.
  10       Q. And what --                                            10     Q. Is that a .22 rifle, do you know?
  11       A. -- as a Christmas present.                             11     A. I can't tell past that .22 or shotgun I gave him.
  12       Q. -- kind of gun is it?                                  12     Q. And then maybe the 380 Bersa --
  13       A. A Ruger 9 millimeter.                                  13     A. Yes.
  14       Q. That's a Ruger 9 millimeter?                           14     Q. -- that you can't recall for sure --
  15       A. Yes.                                                   15     A. Yes.
  16       Q. That's not a Bersa 380?                                16     Q. -- right?
  17       A. Could be. I did have a 380. I could have gave          17     A. Yeah, but this looks like -- this 380 looks like
  18   him the 380 and I kept the Ruger. This could have been the    18 it was planted.
  19   380 because I did give him a pistol. I ain't going to lie.    19     Q. What makes you say that?
  20   I did give him a pistol. I don't know if it was the 380 or    20     A. I could tell.
  21   the Ruger 9.                                                  21     Q. You can tell based on what?
  22       Q. Right. And you see that's laying out on the            22     A. By the way where it's at and everything, it was
  23   floor, right?                                                 23 planted there.
  24       A. Yes.                                                   24     Q. Anything else that that opinion is based on?
  25       Q. Do you know where that picture was taken?              25     A. Huh?

                                                      Page 67                                                            Page 69
   1      A. Nope.                                                    1       Q. Anything else that that opinion is based on?
   2      Q. Okay.                                                    2       A. Well, it'd be in a case in his closet. That's
   3      A. It looks like somebody just set it down and              3   where he kept it.
   4   opened it up.                                                  4       Q. That's where he kept it?
   5                    (Defendant's Exhibit H marked.)               5       A. Huh?
   6      Q. I'm going to show you what's been marked as              6       Q. That's where he kept it was in his closet --
   7   Exhibit H. Can you tell me what you see in that                7       A. Yep --
   8   photograph? Do you see a rifle leaning up against the          8       Q. -- in his case?
   9   wall?                                                          9       A. -- in his closet. Somebody took it out and put
  10      A. Yes.                                                    10   it there and took a picture and planted it.
  11      Q. Do you recognize that rifle?                            11       Q. Now, aside from, perhaps, the 380, the 9
  12      A. Yes, that's the one I gave Isaiah.                      12   millimeter, the .22 rifle, did you ever give any other guns
  13      Q. Does it appear that photograph was taken in your        13   to Isaiah over the course of his life?
  14   house?                                                        14       A. No.
  15      A. Huh?                                                    15       Q. All right.
  16      Q. Does it appear that photograph was taken in your        16       A. None.
  17   house?                                                        17       Q. So it's accurate to say that Isaiah owned and had
  18      A. Yes.                                                    18   access to multiple firearms; is that right?
  19      Q. And that's one of the guns that you gave to             19       A. Yeah, but he had to have the key to use them.
  20   Isaiah.                                                       20       Q. Not the 380, though --
  21      A. Yes.                                                    21       A. No.
  22      Q. How many guns in total did you give Isaiah?             22       Q. -- because that was in his closet.
  23      A. I don't -- I can't remember, maybe -- let's see;        23       A. My rifles.
  24   one at eight years old, he had a BB gun, looked like a real   24       Q. Right.
  25   gun.                                                          25       A. My weapons, he had to have a key.


                                                                                            18 (Pages 66 to 69)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 19 of 60 PageID #: 521
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 70                                                            Page 72
   1      Q.   But his guns he had complete access to.                1          And he call -- he's the one called the police.
   2      A.   Yes.                                                   2   The police came and took his gu -- I guess Isaiah gave him
   3      Q.   Because they were in his room.                         3   a statement. They took his gun. That's all I know. I'm
   4      A.   Yes.                                                   4   just go -- it's all hearsay.
   5      Q.   And he kept them in his room.                          5       Q. (By Mr. Wheaton) I want to move back momentarily
   6      A.   Yes.                                                   6   to when you -- just after this incident where you got to
   7                     (Defendant's Exhibit I marked.)              7   your front door as you were coming out of the house. Did
   8      Q. Let me show you what's been marked as Exhibit I.         8   officers at that point in time say anything to you other
   9   Does this appear to you to be a jar full of a leafy, green     9   than when they had just said, "Come out with your hands
  10   substance?                                                    10   up"?
  11      A. I don't know.                                           11       A. No.
  12      Q. Had you ever seen that before?                          12       Q. Is that a no?
  13      A. No.                                                     13       A. No.
  14      Q. All right. No?                                          14       Q. Other than the questions you were asked during
  15      A. No.                                                     15   your recorded statement, did you have any other discussions
  16      Q. I'll represent to you that after the shooting at        16   with any other police officers from the City of St.
  17   issue in this case, officers recovered a quantity of drugs    17   Louis --
  18   and scales from your son's bedroom. Did you have any          18       A. No.
  19   knowledge of those having been in your son's bedroom?         19       Q. -- regarding this incident?
  20          MR. DOWD: Let me object and move to strike to          20       A. No.
  21   the form of the question with regard to drugs plural.         21       Q. Do you remember any police officers saying
  22      Q. (By Mr. Wheaton) I'll ask you again. Did you            22   anything else other than "Come out with your hands up" and
  23   have any knowledge of your grandson having drugs or scales    23   the questions that you were asked during your recorded
  24   in his bedroom?                                               24   statement?
  25      A. No. I wouldn't allow it.                                25       A. No.


                                                      Page 71                                                            Page 73
   1      Q. You would not allow that?                                1       Q. Okay.
   2      A. No. If they had drugs, they planted it.                  2          MR. WHEATON: Can we take another couple-minute
   3          MR. WHEATON: And I'll move to strike that               3   break?
   4   responsible as nonresponsive, and it's speculative.            4          MR. DOWD: You about done?
   5      Q. (By Mr. Wheaton) To your knowledge, did Isaiah           5          MR. WHEATON: Yeah, I think we may be wrapping
   6   ever use drugs of any kind?                                    6   up. I just want to --
   7      A. No.                                                      7          MR. DOWD: Okay. Sure.
   8      Q. Other than the shooting that you know Isaiah was         8          VIDEOGRAPHER: At 12:03 p.m., we are going off
   9   involved in about a week prior to the incident at issue in     9   the record.
  10   this case, had he ever been involved in any other             10                    (Brief recess.)
  11   shootings --                                                  11          VIDEOGRAPHER: At 12:16 p.m., we are back on the
  12      A. No.                                                     12   record.
  13      Q. -- to your knowledge? Tell me exactly what Gina         13       Q. (By Mr. Wheaton) Mr. Torres, have you ever
  14   said to you, if you can re --                                 14   received any treatment for any mental health condition or
  15      A. Pardon me?                                              15   disorder?
  16      Q. Tell me exactly what Gina said to you, if you can       16       A. Pardon me?
  17   recall, when she told you about that shooting that occurred   17       Q. Have you ever received or sought treatment for
  18   about a week prior to this one.                               18   any mental health condition or disorder?
  19          MR. DOWD: Objection, asked and answered.               19       A. Yes.
  20          WITNESS: Gina just mentioned something. She had        20       Q. What are those?
  21   to go -- Isaiah called her. She had to go to Isaiah           21       A. I was being seen when I first came home from
  22   because somebody was shooting at him. He fired back. The      22   Vietnam, PTSD, seeing a doctor and going to group for about
  23   police was there. Somebody blocked him in so he couldn't      23   -- through 1980. Then I didn't have to go no more.
  24   get out from the shooting -- where the shooting was at        24       Q. I'm sorry to hear that. Were you diagnosed at
  25   blocked him.                                                  25   that time --


                                                                                             19 (Pages 70 to 73)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 20 of 60 PageID #: 522
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 74                                                           Page 76
   1       A. Yes.                                                    1      A. Yes.
   2       Q. -- with Post-Traumatic Stress Disorder?                 2      Q. And you experienced that on June 7, 2017, when
   3       A. PTSD.                                                   3   you heard these shots?
   4       Q. And you were diagnosed with PTSD?                       4      A. Yes.
   5       A. Yes.                                                    5      Q. So, in your mind, you were in Vietnam again, not
   6       Q. Was that through --                                     6   in your house on South Kingshighway.
   7       A. 1970.                                                   7      A. Yes.
   8       Q. Was that through the VA?                                8      Q. Other than Post-Traumatic Stress Disorder, have
   9       A. Yes.                                                    9   you ever been diagnosed with any other mental health
  10       Q. And your diagnosis came in 1970 --                     10   condition or disorder?
  11       A. Yes.                                                   11      A. No.
  12       Q. -- is that your testimony? Do you still suffer         12      Q. When was the last time that you sought treatment
  13   from PTSD?                                                    13   for any mental health condition or disorder?
  14       A. No -- well, after all this happened, it brought        14      A. I still see him. I'm still treatment.
  15   some of it back.                                              15      Q. Where do you go?
  16       Q. Can you explain what you mean by that?                 16      A. VA.
  17       A. It brought some of the fighting back, hearing the      17      Q. And you're there to get treatment for PTSD?
  18   shots. When I woke up, I thought I was back in Vietnam.       18      A. I didn't have to. I started getting that, like,
  19   It brought some of the things that happened to me in          19   back in -- after all this. Before, I just went to groups.
  20   Vietnam back.                                                 20      Q. Yeah.
  21       Q. Okay. And that's something you experienced while       21      A. You know, we all talk about things --
  22   this shooting was actually occurring was you brought the      22      Q. Sure.
  23   fighting in Vietnam back to you as you were there in your     23      A. -- and what happened. I talked about my
  24   house on June 7, 2017.                                        24   grandson, what happened. But now I'm seeing a
  25       A. Yes.                                                   25   psychiatrist.

                                                      Page 75                                                           Page 77
   1       Q. Can you explain to me what's that like when you         1      Q. Okay. And is that -- I'm just trying to
   2   say that you were brought back, that you thought you were      2   understand, you know. When you did start seeing the
   3   there?                                                         3   psychiatrist?
   4       A. It's hard to explain. It's like before, I was           4      A. A week after my grandson was killed.
   5   seeing guys in my battalion that was under me because I was    5      Q. In the years prior to June 7, 2017, let's say in
   6   the platoon leader that died. And it finally went away.        6   the five years prior to that date, had you sought any
   7   But, now, I see Isaiah in my room standing over me like his    7   treatment for any mental health condition --
   8   tears in his eyes. At my door, I seen him when I was in        8      A. No.
   9   ICU intensive care at Barnes.                                  9      Q. -- or disorder? Not at all?
  10           I sometimes think he's asking me, it's time to        10      A. No.
  11   join him, him and my wife 'cause I see her, too. And I        11      Q. Not at the VA, not anyone?
  12   talk to him. I'm not crazy. It's just that happens to         12      A. No.
  13   some people.                                                  13      Q. Have we covered all of the symptoms that you
  14       Q. So you see your wife and your grandson and you         14   suffer from or have suffered from from PTSD?
  15   talk to them --                                               15      A. I don't know, sir.
  16       A. Yeah.                                                  16      Q. Does it cause any memory issues for you?
  17       Q. -- as if they were there. Can you -- when you          17      A. Pardon me?
  18   have a flashback like you had on June 7, 2017 -- and, I'm     18      Q. Does it cause any memory issues for you?
  19   sorry, I'm just trying to understand it best I can. I know    19      A. Yes.
  20   it's tough to explain. But is it actually like you're back    20      Q. Tell me about that.
  21   there in Vietnam?                                             21      A. I just -- I don't know, just brought back things
  22       A. Yes.                                                   22   that happened that I thought went away because I didn't --
  23       Q. All right. So you actually -- you think that           23   I was -- after '80, I was okay, didn't have nightmares and
  24   you're back in Vietnam when you're having a flashback like    24   stuff like that. I thought I was doing good until this
  25   that.                                                         25   happened.


                                                                                            20 (Pages 74 to 77)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 21 of 60 PageID #: 523
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 78                                                          Page 80
   1          I made appointment with my psychiatrist a week         1      Q. How many times a day?
   2   later because I told her I can't stand this. I can't          2      A. Twice.
   3   sleep. I'm seeing -- I'm having nightmares, just told her     3      Q. Did you take it today?
   4   -- explained to her everything --                             4      A. Yes.
   5       Q. Right.                                                 5      Q. Did you take it twice already? Did you take it
   6       A. -- what happened.                                      6   twice already?
   7       Q. So you say you made an appointment with your           7      A. No.
   8   psychiatrist.                                                 8      Q. Just once?
   9       A. Yes.                                                   9      A. Just morning and bedtime --
  10       Q. Did you already have that psychiatrist at the         10      Q. All right.
  11   time when you made that appointment --                       11      A. -- or as needed if it's really hurting.
  12       A. No --                                                 12      Q. And the medication for your sleep, what kind of
  13       Q. -- after the shooting?                                13   medication is that?
  14       A. -- no, this is a new one.                             14      A. ZzzQuil or something Quil.
  15       Q. This is a new psychiatrist?                           15      Q. Yeah, I've heard of this one.
  16       A. Yeah, I see her -- I've been seeing her -- I          16      A. It helps you sleep.
  17   think I see her once every six months. And February 23, I    17      Q. Okay.
  18   see her at the VA, the psychiatrist.                         18      A. But it doesn't work for me.
  19       Q. How did you get her name?                             19      Q. Okay. Does that medic --
  20       A. Through the VA through my -- I also have a            20      A. I've got to talk to my doctor about getting
  21   primary care doctor at the VA and I have one on the          21   something else.
  22   outside, one for the VA just so I can get my medicines       22      Q. Does that medication have any side effects for
  23   free. You know, my doctor calls them and then I can get my   23   you?
  24   medicines free.                                              24      A. None.
  25       Q. I'm glad you brought up medicines. I want to ask      25      Q. Does that it make you dizzy at all --

                                                      Page 79                                                          Page 81
   1   you about that. What medications did you take today?          1       A. Huh-uh.
   2       A. I don't know. Years ago, I was taking 10               2       Q. -- or tired?
   3   milligram Valiums.                                            3       A. No. I wish it would.
   4       Q. Okay. Let's start with today right now. What           4       Q. All right. Now, we've been talking about
   5   medications are you prescribed currently?                     5   medications you're taking now. Let's go back to the day of
   6       A. I don't know the names.                                6   this incident, June 7, 2017. What medications were you
   7       Q. How many are there?                                    7   prescribed on that day?
   8       A. Oh, let's see; I don't know. I got off of a lot        8       A. Before then?
   9   of them. I guess about, I don't know, 10.                     9       Q. On that day before, yeah, so whatever --
  10       Q. So as of today, you're prescribed about 10            10       A. Well --
  11   different medications?                                       11       Q. -- medications you had current prescriptions for
  12       A. Yeah, for different things.                           12   on June 7, 2017.
  13       Q. What are they for?                                    13       A. Okay. My theuropathy medicine for my foot and
  14       A. Well, one's for my -- my feet, the pain. One's        14   leg.
  15   for to help me sleep. One's for my stomach acid. One's       15       Q. The pain medicine, is that what you're saying?
  16   for, oh, my diabetes, and some for my breathing.             16       A. Yeah, the pain medicine, hydrocodone, stomach
  17       Q. Anything else?                                        17   acid medicine, stool softener, my puffers. There's
  18       A. Yeah, and -- about it I guess.                        18   something else I'm --
  19       Q. The pain medication for your feet, do you know        19       Q. What about Valium? You mentioned that.
  20   what kind of pain medication that is?                        20       A. No, I've been off Valium since 1980.
  21       A. It's Vicodin but it's called another name.            21       Q. What about medication for your diabetes, were you
  22       Q. Is it hydrocodone?                                    22   still taking that?
  23       A. Yeah, hydrocodone.                                    23       A. Yes, and --
  24       Q. Do you take that every day?                           24       Q. And for your breathing?
  25       A. Yes.                                                  25       A. Yes.


                                                                                           21 (Pages 78 to 81)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 22 of 60 PageID #: 524
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 82                                                          Page 84
   1       Q. All right. As you sit here today, do any of the        1       A. Yeah.
   2   medications you take affect your ability to remember or to    2       Q. So between the bed --
   3   answer questions --                                           3       A. Between my wheelchair and me --
   4       A. No.                                                    4       Q. All right.
   5       Q. -- truthfully?                                         5       A. -- they were laying.
   6       A. No.                                                    6       Q. Just to get a layout of the room here, if we look
   7       Q. On June 7, 2017, were you on any medications that      7   at a picture of your bed on one wall --
   8   affected your ability to remember things that you were        8       A. Right, it's -- okay. Here's my bed this way.
   9   seeing or that affected your memory at all?                   9   I'm here. My wheelchair's here and my dogs were right
  10       A. No.                                                   10   here.
  11       Q. I understand you had a few dogs on June 7, 2017,      11       Q. And the closet's over here.
  12   is that right?                                               12       A. Yes.
  13       A. Pardon me?                                            13       Q. All right. So the dogs were between you --
  14       Q. Did you have any dogs on June 7, 2017?                14       A. And my close --
  15       A. Yes.                                                  15       Q. -- and your closet.
  16       Q. How many?                                             16       A. Closet, yeah.
  17       A. Two.                                                  17       Q. Both of them?
  18       Q. What kind of dogs?                                    18       A. Yes.
  19       A. One was -- is a pit and one is a Shepherd and         19       Q. All right. Did they ever move from that
  20   Wott.                                                        20   position?
  21       Q. Can you spell that for me?                            21       A. No.
  22       A. Rottweiler, you know --                               22       Q. Okay.
  23       Q. Oh, Rottweiler.                                       23       A. They were too scared.
  24       A. -- part Shep -- yeah, part Shepherd and part          24       Q. Now, after this incident occurred other than the
  25   Rottweiler.                                                  25   statement that you gave to investigating police officers,

                                                      Page 83                                                          Page 85
   1      Q. Yeah.                                                   1   did you make any other statements to anyone about this
   2      A. I go Wott.                                              2   shooting?
   3      Q. Got you. Were those dogs in the house on June           3      A. No.
   4   7 --                                                          4      Q. What about the press?
   5      A. Yes.                                                    5      A. Pardon me?
   6      Q. -- 2017? Were they in your room at the time when        6      Q. What about the press?
   7   you first heard shots?                                        7      A. No.
   8      A. Yeah. They got scared.                                  8      Q. Did you give any --
   9      Q. Did they bark?                                          9      A. Oh, yes, Channel 4.
  10      A. No. They don't bark unle -- they bark. Somebody        10      Q. Channel 4 KMOV news.
  11   could be walking down the street then. They know and they    11      A. Yeah.
  12   run in the front room and bark. But that time, they didn't   12      Q. You gave an interview to them.
  13   bark at all.                                                 13      A. Yes.
  14      Q. Did the dogs stay in your room --                      14      Q. At the scene that day.
  15      A. Yes.                                                   15      A. Yes.
  16      Q. -- throughout the shooting at issue in this case?      16      Q. Are there any other statements other than to
  17      A. Yes. They laid right by my side.                       17   investigating police officers and to Channel 4 news that
  18      Q. Where were they laying in relation to you as you       18   you gave to anyone about the shooting at issue --
  19   were laying on the floor?                                    19      A. No.
  20      A. Right here.                                            20      Q. -- in this case other than your attorney?
  21      Q. To the left of you?                                    21      A. No.
  22      A. Yes.                                                   22      Q. Have you ever been interviewed by any other news
  23      Q. Closer to the doorway?                                 23   agency or outlet regarding this incident other than by
  24      A. No, closer to the -- where my clothes are.             24   Channel 4 news?
  25      Q. To the closet?                                         25      A. No. I have talked about it in group. That's


                                                                                           22 (Pages 82 to 85)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 23 of 60 PageID #: 525
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 86                                                            Page 88
   1   what group therapy is, you know, to help get it off your       1     A. Yes.
   2   shoulder and your mind, make you feel rest, but that's         2     Q. -- passing away?
   3   about it, no -- no TV, no radio, no lawyers, no nothing. I     3     A. Yeah.
   4   ain't said nothing to nobody.                                  4     Q. Where did you all --
   5       Q. Okay. I want to ask you just a little bit about         5     A. I think so --
   6   your -- before we wrap up here about your relationship with    6     Q. -- go?
   7   Isaiah. Okay?                                                  7     A. -- yeah, I had my wooden leg, yes.
   8       A. (Witness nodded.)                                       8     Q. Okay. Where did you like to go hunting at?
   9       Q. I understand that he had lived with you for a few       9     A. Mark Twain State Park.
  10   years prior to June 7, 2017, right?                           10     Q. Okay.
  11       A. He stayed, you know, not permanent.                    11     A. It's up around Hannibal.
  12       Q. In the years leading up -- so are you saying that      12     Q. When was the last time you remember doing that?
  13   in the -- let's say the three years leading up to Isaiah's    13     A. I guess the year before. That was the last time.
  14   death, he lived with you but not permanently?                 14 It was on a handicap hunt.
  15       A. Yes.                                                   15     Q. Okay. In the, let's say, three years leading up
  16       Q. Where did he stay other than with you?                 16 to Isaiah's death, was he usually gone during the day?
  17       A. His mother's.                                          17     A. Yeah.
  18       Q. And that was an address on --                          18     Q. Do you know where he went?
  19       A. Tennessee.                                             19     A. Work --
  20       Q. -- Tennessee in the city.                              20     Q. Where --
  21       A. Yes.                                                   21     A. -- and school.
  22           MR. DOWD: Yeah, I'll object. This has all been        22     Q. Okay. How old was he when he passed away?
  23   asked and answered.                                           23     A. Huh?
  24           MR. WHEATON: I'm just -- and I apologize. I'm         24     Q. How old was he when he passed away?
  25   just trying to wrap my head around this. Okay.                25     A. I don't know, 17 I think.


                                                      Page 87                                                            Page 89
   1       Q. (By Mr. Wheaton) How many nights per week, let's        1       Q. Okay.
   2   say, in the three years prior to Isaiah's death did he stay    2       A. I'm not sure. I -- I meant, I don't know my
   3   with you at your house?                                        3   daughters' ages, which I should, or my grand kids's ages.
   4       A. Almost every weekend because we'll go hunting,          4   I should, but I don't know what their ages, I'm sorry.
   5   squirrel hunting. We'll go rabbit hunting. I took him          5       Q. Do you know whether Isaiah was still in school at
   6   with me everywhere. Every time I went to go hunting when       6   the time that he passed away?
   7   he was little, he went with me. He was my buddy.               7       A. I can't remember, sir.
   8       Q. Okay. Other than you two hunting together, were         8       Q. You can't remember?
   9   there any other activities that you two enjoyed doing          9       A. No.
  10   together?                                                     10       Q. That's fair. You referenced in your statement
  11       A. Yeah, we went up to the Pond range on I 44 and we      11   just following this incident -- and just to shortcut, I'm
  12   shot a gun. He shot the rifle I bought him, 243; shot the     12   going to go ahead and read from the transcript. You say --
  13   pistol I gave him. He shot my black powder, just went up      13   you said, "We've been having trouble for years. Okay? I
  14   to have fun and shoot.                                        14   was sitting on the front porch and someone else -- and this
  15       Q. So you two liked to go hunting together and you        15   boy that knew my grandson drove by, shot at us.
  16   liked --                                                      16          I called the police. We gave them the boy's name
  17       A. Yeah.                                                  17   and the lawyer threatened to kick us out and he refused to
  18       Q. -- to go to the range together.                        18   lock that boy up for shooting at us." Do you remember this
  19       A. Yeah.                                                  19   -- referring to this incident at all?
  20       Q. Anything else that you two liked to do together?       20       A. Yeah.
  21       A. Watch TV, about it, you know. I was -- we went         21       Q. Tell me what happened, to your memory, with
  22   to movies together. That's about it.                          22   regard to this --
  23       Q. Okay. Now, were you still able to go hunting           23       A. Well --
  24   with your grandson in the, let's say, three years prior to    24       Q. -- incident where --
  25   his --                                                        25       A. -- the -- it was a -- I thought it was his old


                                                                                             23 (Pages 86 to 89)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 24 of 60 PageID #: 526
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 90                                                           Page 92
   1   friend, good friend, because he used to come over to my        1   is that something Isaiah told you?
   2   house, you know. And my daughter -- and my grandson was        2       A. Yeah.
   3   going with this girl and he started dating her.                3       Q. Okay. Did he tell you anything else?
   4          And I guess they got in an argument or something.       4       A. No, just they got into it. I go, "Well, damn,
   5   And we was all sitting outside. I was sitting on a tire in     5   you guys were good friends. You used to go to school
   6   front of my windows. And he came by and shot. And the          6   together. You spent the night at his house. He spent the
   7   bullet went right in the tire.                                 7   night at our house." You know, I thought they were, but I
   8          I called the police. They came by. I told them          8   guess friendships don't last very long.
   9   what's going on. They wouldn't do nothing. They just           9       Q. Okay. Other than that shooting, the one where
  10   says, "Well, tell them stay away."                            10   Isaiah's grandson (sic) shot at him on the porch, the
  11       Q. So --                                                  11   incident where Isaiah shot back at somebody else about a
  12       A. I feel if it was me, I'd be locked up.                 12   week prior to this shooting, are there any other shootings
  13       Q. So your son's friend that you knew --                  13   that your grandson was involved in that we've not talked
  14       A. Yeah.                                                  14   about --
  15       Q. -- was in a fight with your grandson over a girl.      15       A. No, sir.
  16       A. Yeah.                                                  16       Q. -- today?
  17       Q. And you saw that person come by and shoot at you       17       A. No, sir.
  18   and Isaiah.                                                   18       Q. All right. That's all the questions I've got for
  19       A. Yeah.                                                  19   you, sir. Thank you.
  20       Q. And you reported that to the police.                   20                  CROSS-EXAMINATION
  21       A. Yeah.                                                  21   BY MR. DOWD:
  22       Q. When did that occur?                                   22       Q. Okay. Dennis, I'm going to ask you some
  23       A. I don't know, way before this happened.                23   questions, give the jury some background on you. Would you
  24       Q. So I know you said you've been having trouble for      24   tell the jury where you were born and raised.
  25   years in your interview. Can you give me an idea as to how    25       A. St. Louis. I raised in Jennings, Missouri.

                                                      Page 91                                                           Page 93
   1   many years prior to the shooting at issue in this case that    1      Q. Okay.
   2   incident occurred where your grandson's friend shot at him?    2      A. And, also, raised in Florida, California.
   3       A. Yeah. What?                                             3      Q. Okay.
   4       Q. How many years? I'm just trying to get a time           4      A. Terre Haute, Indiana.
   5   frame.                                                         5      Q. And when did you return to St. Louis after living
   6       A. Wait, what's that? What did you ask?                    6   with --
   7       Q. So we're talking about this incident where your         7      A. I was --
   8   grandson's friend drove by and shot at him.                    8      Q. -- your parents -- let me --
   9       A. Yeah.                                                   9      A. -- 16.
  10       Q. I'm just trying to get a general idea when that        10      Q. Let me --
  11   happened.                                                     11      A. Oh, I'm sorry.
  12       A. I can't remember.                                      12      Q. -- finish my set of questions. After living in
  13       Q. No idea?                                               13   those other places with your family, how old were you when
  14       A. No. It was way before the incident at my house.        14   you moved back to St. Louis?
  15       Q. Do you remember how old Isaiah was at the time?        15      A. Sixteen.
  16       A. God, about 16, 15 years old.                           16      Q. All right. What did you do when you moved back
  17       Q. A teenager?                                            17   to St. Louis?
  18       A. Yeah.                                                  18      A. Got a part-time job.
  19       Q. Did you ever ask Isaiah about that incident after      19      Q. Did you attend school?
  20   it happened?                                                  20      A. No.
  21       A. Well, I was sitting on the front porch --              21      Q. Okay.
  22       Q. Yeah.                                                  22      A. I joined the Army.
  23       A. -- when it happened. I don't have to ask him           23      Q. All right. You never attended a school in St.
  24   about it. I was there.                                        24   Louis, a high school? It was my understanding it was the
  25       Q. And this knowledge about the fight over the girl,      25   same one that Isaiah attended.


                                                                                            24 (Pages 90 to 93)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 25 of 60 PageID #: 527
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 94                                                         Page 96
   1       A. Oh, yes, that was a tech school at the time.            1       Q. Okay. On recon, how many of you would go out on
   2       Q. Okay.                                                   2   recon? Well, tell the jury what recon is.
   3       A. Auto mechanic work.                                     3       A. Recon is a mission for you going out finding the
   4       Q. All right. Okay. And how long were you in the           4   enemy.
   5   tech school?                                                   5       Q. So you were looking for Viet Cong?
   6       A. About I think the class was four weeks.                 6       A. Yes, Charlie.
   7       Q. Okay. And you completed that.                           7       Q. I'm sorry?
   8       A. Yes.                                                    8       A. Charlie.
   9       Q. All right. And what did you do after you                9       Q. You called them Charlie.
  10   completed that?                                               10       A. Yeah.
  11       A. I joined the Army.                                     11       Q. All right. Why was that?
  12       Q. Okay. Can you tell the jury about your Army            12       A. 19 -- well, why?
  13   training.                                                     13       Q. Yeah, why did -- I've heard the term Charlie used
  14       A. Well, I went to basic --                               14   a lot. Why was that?
  15       Q. Yeah.                                                  15       A. I don't know. I guess it was just a nickname for
  16       A. -- at Fort Leonard Wood.                               16   the Viet Cong.
  17       Q. How long was basic?                                    17       Q. Okay.
  18       A. Four weeks.                                            18       A. I don't know what Charlie meant until --
  19       Q. All right.                                             19       Q. Okay.
  20       A. And then I went two weeks of jump training.            20       A. -- went over there.
  21       Q. Okay.                                                  21       Q. How many recon missions -- well, how long were
  22       A. And then after that, we didn't graduate because        22   you in Vietnam?
  23   they were rushing us. Then from there, I went to -- what      23       A. Three years.
  24   do you call it -- recon school --                             24       Q. How many recons or other missions did you go out
  25       Q. All right.                                             25   on?


                                                      Page 95                                                         Page 97
   1      A. -- at Fort -- no, it wasn't Fort Dix -- where the        1      A. God, quite a bit. We went out on night patrols.
   2   marines were -- are Camp Pendleton.                            2   We'd be gone through the bush for about a week --
   3      Q. Okay.                                                    3      Q. All right.
   4      A. I went to Camp Pendleton for recon.                      4      A. -- sometimes longer. We'll end up in fire
   5      Q. All right. Before that, did you say that you             5   fights.
   6   were in paratrooper training?                                  6      Q. Can you tell the jury approximately how many fire
   7      A. Yes.                                                     7   fights you were involved in?
   8      Q. How long did that last?                                  8      A. The whole three years, quite a bit.
   9      A. Two weeks.                                               9      Q. All right. I mean, your best estimate. Don't
  10      Q. How many times did you jump out of an airplane?         10   guess, but how about in an average month --
  11      A. Three times.                                            11      A. Oh --
  12      Q. Okay. And after recon, what did you do?                 12      Q. -- during those three years?
  13      A. Went straight to Vietnam.                               13      A. -- the first year I went over there, oh, boy, I
  14      Q. All right. Where were you stationed in Vietnam?         14   say was -- we went out almost every month --
  15      A. We landed in Long Binh.                                 15      Q. Okay.
  16      Q. Okay.                                                   16      A. -- for a week at a time, two weeks at a time.
  17      A. And then I was put with the 7th Cavalry, 2nd            17      Q. All right.
  18   Battalion, 3rd Brigade with Colonel Moore was my Colonel at   18      A. Sometimes you'd end up in fire fight, and
  19   the time.                                                     19   sometimes we won't.
  20      Q. The same Colonel Moore that was in the movie --         20      Q. All right. So you're out a week to two weeks
  21      A. Yes.                                                    21   every month in that first year.
  22      Q. -- We Were Soldiers.                                    22      A. Yes.
  23      A. Yes.                                                    23      Q. And can you give the jury any estimate as to how
  24      Q. Okay. How many men in your platoon?                     24   many fire fights?
  25      A. I'll say about a hundred.                               25      A. Maybe 20.


                                                                                            25 (Pages 94 to 97)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 26 of 60 PageID #: 528
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                      Page 98                                                          Page 100
   1      Q. Okay. Did the Vietnamese or the Viet Cong, did           1       Q. I'm sorry?
   2   they ever use AK-47s?                                          2       A. We were brothers.
   3      A. Yes.                                                     3       Q. Any idea how many that you would consider a
   4      Q. Exclusively?                                             4   friend that you lost?
   5      A. Yes.                                                     5       A. I don't know. I tried not to make friends over
   6      Q. And were you using .223s?                                6   there because it's bad enough you getting shot at and then
   7      A. Yes.                                                     7   a buddy of yours gets killed on a fire fight, you all
   8      Q. And what was that rifle referred to as?                  8   together, you know what, it gets to you. So I tried not to
   9      A. Oh, that's that new, you know, the M16 version.          9   make that many friends. I had maybe four close friends.
  10      Q. All right.                                              10       Q. That were all killed?
  11      A. But --                                                  11       A. Yeah.
  12      Q. And that's what you used.                               12       Q. On June 7 of 2017, did you at any time ever hear
  13      A. I mostly used the M60.                                  13   an AK-47 fired?
  14      Q. Okay.                                                   14          MR. WHEATON: Objection --
  15      A. I was a machine gunner.                                 15          WITNESS: No.
  16      Q. I see.                                                  16          MR. WHEATON: -- form and foundation.
  17      A. And I walked point.                                     17       Q. (By Mr. Dowd) You can answer.
  18      Q. Okay. Can you give the jury an estimate as to           18       A. No.
  19   how many times during your service in Vietnam you heard an    19       Q. If you had heard one, would you have been able to
  20   AK-47 fired?                                                  20   identify it as an AK-47?
  21      A. God, thousands.                                         21       A. Yes.
  22      Q. Okay. And is that -- does that rifle sound              22          MR. WHEATON: Same objection and it calls for
  23   different than a .223?                                        23   speculation.
  24      A. Yes.                                                    24       Q. (By Mr. Dowd) You can answer.
  25      Q. Is it close or is --                                    25       A. Yes.


                                                      Page 99                                                          Page 101
   1      A. No, it's no -- it's like a rat-tat-tat. It's a           1      Q. Would you be able to recognize an AK-47 until the
   2   sound that you will hear -- if you were in combat in           2   day you die?
   3   Vietnam, it's a sound you will hear until the day you die.     3      A. Yes.
   4      Q. Okay.                                                    4         MR. WHEATON: Objection --
   5      A. You never will forget that sound.                        5      Q. (By Mr. Dowd) Why --
   6      Q. Because you heard it thousands of times.                 6         MR. WHEATON: -- to form and foundation.
   7      A. Yeah.                                                    7      Q. (By Mr. Dowd) -- is that?
   8      Q. How many times were you wounded?                         8      A. Because it's a certain sound that the enemy had
   9      A. Five.                                                    9   when we were in Vietnam.
  10      Q. Okay. You testified earlier upon Andrew's --            10      Q. Did it have anything to do with the fact that the
  11      A. Then I started count --                                 11   AK-47s were shooting at you and your friends?
  12      Q. -- questions --                                         12      A. Yes.
  13      A. I started counting my injuries.                         13      Q. Okay.
  14      Q. Okay. And you were actually shot five times.            14      A. It's just a -- I don't know. Talk to anybody who
  15   You said you -- there was a mortar round that took --         15   been to Vietnam, they can tell you it's a sound you will
  16      A. When a couple guys -- a guy, this Bobby to me,          16   never forget.
  17   and there was a guy in front of this guy name Bobby stepped   17      Q. Okay. Thank you. You came back from Vietnam,
  18   on a mine and just blew up and shrap metal all hit my         18   and what did you do?
  19   chest.                                                        19      A. I was in the hospital for a while.
  20      Q. All right. Killed him?                                  20      Q. Okay. Why was that?
  21      A. Yeah.                                                   21      A. My spinal cord edgy to my back.
  22      Q. Did you lose many friends in Vietnam?                   22      Q. You got shot in the back.
  23      A. Yes, I did.                                             23      A. Yeah.
  24      Q. Any idea --                                             24      Q. And it damaged the nerves in your back.
  25      A. We were brothers.                                       25      A. Yeah.


                                                                                          26 (Pages 98 to 101)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 27 of 60 PageID #: 529
                           GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                    Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                  Page 102                                                        Page 104
   1      Q. Do you still have pain from that?                     1      A. I'll say we've been there about 30 years so --
   2      A. Yes.                                                  2      Q. Okay.
   3      Q. And you still see the doctors at the VA for that?     3      A. -- '9 -- in the '90s maybe.
   4      A. Yes.                                                  4      Q. All right. And you had children.
   5      Q. How long were you in the hospital when you came       5      A. Yes.
   6   back?                                                       6      Q. And how did you support your wife and kids?
   7      A. A couple months.                                      7      A. Drove a truck.
   8      Q. Okay. And then what did you do?                       8      Q. Okay. Who did you do that for?
   9      A. Got married.                                          9      A. I worked for Schnucks and Tomboy at the same
  10      Q. Okay. And who did you marry?                         10   time.
  11      A. My wife.                                             11      Q. All right.
  12      Q. Her name?                                            12      A. I worked for Kroger. I worked for Beelman Truck
  13      A. Manda --                                             13   -- Dump -- it's a dump truck. And from there, I went to
  14      Q. Manda?                                               14   John J. Meyers which went out of business.
  15      A. -- West, Manda Lynn West.                            15      Q. Okay.
  16      Q. Okay. Where did you get married?                     16      A. Then I went to -- from there, I got a job, worked
  17      A. What's the name of that church? It was her           17   at movie Escape From New York. I drove the equipment
  18   church. It was over by -- in Wellston. It was a Catholic   18   around. Then from there, I got -- went with Beacons.
  19   church.                                                    19      Q. Did you get to know anybody that we would
  20      Q. Okay. And I hope I don't embarrass you, but what     20   recognize while you were working on that movie?
  21   year did you get married?                                  21      A. Yes.
  22      A. '70.                                                 22      Q. Who were those people?
  23      Q. What day?                                            23      A. Kurt Russell, Isaac Hayes, Donald Pleasence,
  24      A. April 24.                                            24   Adrienne Barbeau, Ernest Borgnine. Oh, I can't think of
  25      Q. What day? I don't --                                 25   the other guy's name.


                                                  Page 103                                                        Page 105
   1      A. It was April 24, we -- Saturday. We went -- it        1       Q. Okay. And did you get pictures taken with those
   2   was beautiful when we went in.                              2   folks?
   3      Q. All right.                                            3       A. Yes.
   4      A. When we came out, it had two foot of snow.            4       Q. All right. Did Isaiah get pictures taken with --
   5      Q. Okay. In April. All right. And where did you          5   no, I'm sorry. Did you become friends with Jack Buck at
   6   live after you got married?                                 6   some point?
   7      A. In Pine Lawn in a trailer.                            7       A. Yes.
   8      Q. Okay. And did you have any children soon              8       Q. And how did that come about?
   9   thereafter?                                                 9       A. Oh, he's been involved with the Wheelchair Games
  10      A. No.                                                  10   at Jefferson Barracks for years. He was a sponsor.
  11      Q. Okay.                                                11       Q. All right. And you used to go to those and --
  12      A. About a little after we moved from there to          12       A. Wheelchair Games --
  13   Victoria.                                                  13       Q. -- compete.
  14      Q. Okay. You moved to -- where is Victoria?             14       A. -- yes.
  15      A. In Dogtown.                                          15       Q. All right. And what sports did you compete in?
  16      Q. Okay. How long did you live on Victoria?             16       A. Javelin, weightlifting, basketball. There's a
  17      A. I don't know.                                        17   thing that's called going up steps where you go up steps
  18      Q. Some years?                                          18   with the wheelchair and open the door and come back down
  19      A. Yeah.                                                19   steps.
  20      Q. Okay. You don't -- it doesn't have to be exact.      20       Q. Without a ramp.
  21   Where did you move after that?                             21       A. Yeah.
  22      A. To South Kingshighway.                               22       Q. Okay.
  23      Q. Okay. 5414?                                          23       A. Cast -- fish casting with a fishing pole.
  24      A. Yeah.                                                24       Q. Okay. All right. And you competed in all those
  25      Q. And that was what year approximately?                25   events.


                                                                                     27 (Pages 102 to 105)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 28 of 60 PageID #: 530
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                    Page 106                                                          Page 108
   1      A. Yes.                                                    1    Q. -- the wheelchair access ramp.
   2      Q. Did Isaiah ever go to any of those with you?            2    A. Yeah.
   3      A. Yes.                                                    3    Q. Where -- did the officer -- you say he told you
   4      Q. And what else did he go to with you?                    4 to go over here.
   5      A. The handicap hunts in Mark Twain.                       5    A. Yeah.
   6      Q. And how old was Isaiah when he got his first            6    Q. Where did he tell you to go?
   7   deer?                                                         7    A. Get over by my ramp --
   8      A. Eight years old.                                        8    Q. Okay.
   9      Q. And were you with him that day?                         9    A. -- that goes up and down.
  10      A. Yes.                                                   10    Q. I see. So the lift, not the ramp.
  11      Q. Okay. Before I forget, did you receive any             11    A. The lift.
  12   medals or citations for your service in Vietnam?             12    Q. Okay. The ramp comes from the front door --
  13      A. Yes.                                                   13    A. Yeah.
  14      Q. Can you tell the jury what those were?                 14    Q. -- and then --
  15      A. Total 15 --                                            15    A. And I got a lift.
  16      Q. Okay.                                                  16    Q. -- there's the lift at the end of it.
  17      A. -- counting unit citations, three purple hearts,       17    A. Yeah.
  18   a bronze star, a bronze star with a cloverleaf. Then you     18    Q. So he had you go to that location.
  19   got your Vietnam medals. You got your good conduct medal.    19    A. Yes.
  20   You got your infantry badge.                                 20    Q. The end of your porch.
  21      Q. That's okay. And you still have all those --           21    A. Yes.
  22      A. Yes.                                                   22    Q. What happened then?
  23      Q. -- those medals? How --                                23    A. I was getting my phone out to call his mother,
  24      A. Almost didn't.                                         24 and this --
  25      Q. After June, the shooting at your home at 5414          25    Q. To call Isaiah's mother?

                                                    Page 107                                                          Page 109
   1   South Kingshighway, did anything happen with all of those     1      A. Yeah. And then I had my teeth and phone in the
   2   medals?                                                       2   hand. I was going to put my teeth in. And he knocked it
   3       A. Yes.                                                   3   out of my hand. And he stepped on my phone and my teeth
   4       Q. What happened?                                         4   and broke them.
   5       A. They were found in the trash can and dumpster.         5      Q. Okay.
   6       Q. Okay. Where had they been taken from?                  6      A. He says, "I told you not to call."
   7       A. My house on my wall.                                   7      Q. All right. Had he told you not to call?
   8       Q. They were taken off the walls?                         8      A. Yes, but I was calling anyway.
   9       A. Yes.                                                   9      Q. I see. Okay. Did he tell you why you shouldn't
  10       Q. And thrown in a dumpster?                             10   call?
  11       A. Yes, with my Vietnam hats and everything. All my      11      A. No.
  12   Vietnam stuff was put in the dumpster.                       12      Q. After that incident, where did you -- were you
  13       Q. All right. You've already testified that after        13   taken somewhere --
  14   you were told to come out of the house with your hands up,   14      A. No.
  15   you did so.                                                  15      Q. -- by the police?
  16       A. Yeah.                                                 16      A. They just -- me, I told them I needed the leash
  17       Q. What did you do when you came out of the house?       17   for my dogs. They went, got me my leashes for my two dogs.
  18       A. I -- there was an African American guy, big           18   We went down to the sidewalk and we went down around the
  19   police officer told me to go over here (indication), which   19   corner.
  20   I did. I was getting my phone.                               20      Q. So they went in and got the dogs and put leashes
  21       Q. Where was there when you say told me to go over       21   on them or --
  22   "here"?                                                      22      A. No, they brought out the leashes to me.
  23       A. That I was at the front door coming out.              23      Q. So the dogs were with you --
  24       Q. Okay. And you had the ramp --                         24      A. Yeah.
  25       A. Yeah.                                                 25      Q. -- the whole time when you came out.


                                                                                       28 (Pages 106 to 109)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 29 of 60 PageID #: 531
                           GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                    Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                 Page 110                                                       Page 112
   1      A. Yeah.                                                1      A. I don't know.
   2      Q. All right. Then they brought the leashes out and     2      Q. Because you couldn't see the house --
   3   you put them on the dogs.                                  3      A. No.
   4      A. Yeah.                                                4      Q. -- from where they had taken you?
   5      Q. And then what did -- what happened?                  5      A. No. All's I know, SWAT went in while I was on
   6      A. Then went down the ramp -- I meant, the lift and     6   the porch. SWAT came out while I was on the porch.
   7   just went on the sidewalk down to a corner.                7      Q. I see. All right. Did you hear any of them say
   8      Q. All right. Down the street from the home.            8   anything?
   9      A. Yeah.                                                9      A. No, just that heavyset guy saying, "Good job."
  10      Q. And what happened down there?                       10      Q. Okay. So you're up the street where you can't
  11      A. Nothing, just sitting out there waiting. Then       11   see your home.
  12   Channel 4 news came --                                    12      A. Right.
  13      Q. Okay.                                               13      Q. Who's there with you?
  14      A. -- and I told --                                    14      A. My -- I just with a bunch of friends I guess of
  15      Q. How long were you sitting out there?                15   Isaiah's and my daughter.
  16      A. Gosh, total all the whole thing about six hours.    16      Q. Okay. Any police officers?
  17      Q. All right. You weren't allowed back in the home     17      A. No.
  18   --                                                        18      Q. They just told you to wait down there.
  19      A. No.                                                 19      A. Yeah.
  20      Q. -- for six hours.                                   20      Q. Did they allow anyone to approach the house?
  21      A. No. I told them I was getting sick.                 21      A. No.
  22      Q. All right. And why were you getting sick?           22      Q. So you weren't able to see whether or not they
  23      A. I need my medicine.                                 23   were taking things in or out of the house.
  24      Q. What kind of medicine?                              24      A. No. I just heard --
  25      A. My puffers and my --                                25      Q. Okay.

                                                 Page 111                                                       Page 113
   1      Q. What is a puffer?                                    1       A. -- somebody saying they're taking my guns out,
   2      A. Yeah, and my --                                      2   that's all.
   3      Q. What is it?                                          3       Q. And did they remove the 16 guns you testified --
   4      A. It's a -- when you have trouble breathing, you --    4       A. Yes.
   5      Q. I see, to unrestrict your bronchiole tubes.          5       Q. -- were at the home?
   6      A. Yeah.                                                6       A. Yes.
   7      Q. Okay.                                                7       Q. Have you ever gotten any of those back?
   8      A. And my insulin.                                      8       A. I don't know how -- if -- I don't know, I'm
   9      Q. All right. And did they --                           9   hearing different stories. I'm hearing you got to wait
  10      A. And my pain pill.                                   10   until after the trial's all over with.
  11      Q. Did you tell them where they were?                  11       Q. So the answer's, no --
  12      A. Yes.                                                12       A. No --
  13      Q. And did they get them for you?                      13       Q. -- you never got --
  14      A. Not at first.                                       14       A. -- because --
  15      Q. How long?                                           15       Q. -- them back.
  16      A. It took them about -- I didn't get it until about   16       A. No, because I've been hoping I could get them
  17   maybe two hours after.                                    17   back bec --
  18      Q. Okay.                                               18       Q. That's okay.
  19      A. I meant, six hours was outside, but it took them,   19       A. -- so I could go hunting.
  20   like, couple hours to get me my stuff.                    20       Q. That's all right.
  21      Q. All right. Was there anything stopping them from    21          VIDEOGRAPHER: Excuse me, Counsel, I really hate
  22   getting that for you?                                     22   to interrupt but we may need to --
  23      A. Not that I know of.                                 23          MR. DOWD: This is a good time.
  24      Q. All right. Were there officers in the house         24          VIDEOGRAPHER: -- change the media. Thank you,
  25   during all the hours?                                     25   sir.


                                                                                   29 (Pages 110 to 113)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 30 of 60 PageID #: 532
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                    Page 114                                                          Page 116
   1          MR. DOWD: Thank you.                                    1       Q. All right.
   2          VIDEOGRAPHER: At 12:58 p.m., we are going off           2       A. And he held his --
   3   the record.                                                    3       Q. Did he have anything in his hands?
   4                    (Brief recess.)                               4       A. No.
   5          VIDEOGRAPHER: At 1:13 p.m., we are back on the          5       Q. All right.
   6   record at the deposition of Dennis Torres.                     6       A. He held up his --
   7      Q. (By Mr. Dowd) Dennis, was it Gateway High School         7       Q. Now, wait, let me ask you this: With regard to
   8   that you got your technical training?                          8   that -- the discussion about your eyesight, if he had had
   9      A. Been so long.                                            9   something in your hand -- in his hands the size of an
  10      Q. If it --                                                10   AK-47, would you have been able to see it?
  11      A. I think --                                              11       A. Yeah.
  12      Q. -- had a different name?                                12          MR. WHEATON: Objection, form foundation --
  13      A. Yeah, that had -- that school had, like, three          13       Q. (By Mr. Dowd) Okay.
  14   different names.                                              14          MR. WHEATON: -- and calls for speculation.
  15      Q. Okay. All right.                                        15       Q. (By Mr. Dowd) Tell me, Dennis, how many fingers
  16      A. And when I went to it, it was O'Fallon Tech.            16   do I have up?
  17      Q. Got you. Okay. Very good. Now, we were                  17       A. Three.
  18   discussing the fact that you were taken out down the street   18       Q. Okay.
  19   so you couldn't see your home. I'd just like to go over       19       A. Two.
  20   what -- when this actually happened, what was the first       20       Q. Okay. So this issue about being legally blind,
  21   thing you heard?                                              21   you can still drive.
  22      A. Shots fired.                                            22       A. Yes.
  23      Q. Okay.                                                   23       Q. You passed the vision test for your driver's
  24      A. A lot of them.                                          24   license.
  25      Q. Okay. What was the next thing that happened as          25       A. Yes.


                                                    Page 115                                                          Page 117
   1   far as you know?                                               1       Q. Okay. We're at the point where he comes in, puts
   2       A. Me being put on the floor.                              2   you down, says, "I love you, Grandpa," and you see him go
   3       Q. Okay. Well, how did that come about? What was           3   into --
   4   the next thing you saw after you heard the shots fired and     4       A. My -- the dining room.
   5   you awoke?                                                     5       Q. The dining room. All right. Now, I'm going to
   6       A. Oh, after Isaiah was shot, you mean, and                6   show you what the City marked Exhibit C and ask you if
   7   everything --                                                  7   where that television is sitting in that picture --
   8       Q. No.                                                     8       A. Yes.
   9       A. -- or before?                                           9       Q. -- do you know when that picture was taken?
  10       Q. You woke up to shots being fired.                      10       A. After they went -- I have a closet over here
  11       A. Oh, yes, okay, shots.                                  11   where my --
  12       Q. What's exactly the next thing that happened?           12       Q. No, no, wait, wait, I'm asking you, when was that
  13       A. Isaiah came out of his room --                         13   picture taken, if you know?
  14       Q. Okay.                                                  14       A. After everything when I was outside.
  15       A. -- to me, picked me up, put me on the floor.           15       Q. While you was outside and the police were in your
  16       Q. Was the door to his bedroom, the back door to his      16   house --
  17   bedroom, was that open?                                       17       A. Yes.
  18       A. Yes.                                                   18       Q. -- for six hours.
  19       Q. What happened after he came in and put you on the      19       A. Yes.
  20   floor?                                                        20       Q. Okay. It indicates that there's a television in
  21       A. I asked him, "Who's shooting?" He goes, "I don't       21   that picture, correct?
  22   know, Grandpa. Stay down. I love you." Then he went to        22       A. Yes.
  23   the dining room.                                              23       Q. Is that where that television set was when you
  24       Q. Okay.                                                  24   left your bedroom?
  25       A. I could see him then, he go in the dining room.        25       A. No.


                                                                                        30 (Pages 114 to 117)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 31 of 60 PageID #: 533
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                   Page 118                                                         Page 120
   1       Q. Would you have been able to get through the           1      Q. Okay.
   2   television -- by the television set with your bed right      2      A. -- right behind, you know --
   3   there --                                                     3      Q. All right.
   4       A. No.                                                   4      A. -- my head.
   5       Q. -- in your wheelchair?                                5      Q. And the holes are still there.
   6       A. No, not -- not like that.                             6      A. Yeah, the holes are still there, yeah.
   7       Q. You had plenty of room to get out with your           7      Q. Yeah.
   8   wheelchair.                                                  8      A. And then I got back down on the floor.
   9       A. Yes.                                                  9      Q. When the shots went by your head.
  10       Q. So that TV had been moved before this picture was    10      A. Yes. Then I got back on the floor. Then I heard
  11   taken.                                                      11   more shots.
  12       A. Yes.                                                 12      Q. After you had seen Isaiah on the ground?
  13       Q. You said Isaiah said these things to you and         13      A. Yes, I heard more shots.
  14   walked towards the dining room. Were you able to see him?   14      Q. How many shots?
  15       A. Yes.                                                 15      A. A lot. I thought they were shooting at me.
  16       Q. And how far did he get into the dining room while    16      Q. Okay. But there weren't any bullets coming in
  17   you could still see him?                                    17   your room.
  18       A. About 1, 2, 3, 4 -- about 12 feet maybe.             18      A. No, there was only those two but I just thought
  19       Q. Okay. And so you couldn't see him anymore?           19   --
  20       A. Yeah, I could see him.                               20      Q. Right.
  21       Q. Okay.                                                21      A. -- they were meant for me --
  22       A. I see his right side -- his left side.               22      Q. Okay.
  23       Q. Okay. Just his left side?                            23      A. -- because Isaiah is already down on the floor.
  24       A. Yeah.                                                24   Why would you keep shooting?
  25       Q. All right. And did you hear any more shots at        25      Q. Yeah. So what did you do?

                                                   Page 119                                                         Page 121
   1   that time?                                                   1      A. I stayed down until I heard nothing.
   2      A. After I heard Isaiah say, "Please don't shoot."        2      Q. Did you make any phone calls?
   3      Q. Okay. And did you see Isaiah fall down?                3      A. I called 911.
   4      A. No. I heard a thump.                                   4      Q. All right.
   5      Q. Okay. So he fell out of your view.                     5      A. Said, "Someone's shooting up my house."
   6      A. Yeah -- well, no, when he fell, his -- he was          6      Q. Correct. And then --
   7   against the table here and I could see right through the     7      A. And they asked me if I know who, and I go, "No, I
   8   dining room and I could see his head.                        8   do not know."
   9      Q. Once he had fallen.                                    9      Q. All right.
  10      A. Yeah.                                                 10      A. So everything stopped. I got back up in my -- I
  11      Q. Okay. You could see his head on the floor.            11   crawled up into the wheelchair. I went to the dining room.
  12      A. Yes.                                                  12   Isaiah's head was right here laying like this with his
  13      Q. What happened next?                                   13   mouth kind of open and blood was behind his head.
  14      A. Then I could see somebody in the dining room in       14      Q. Did he appear to be deceased?
  15   black.                                                      15      A. Yes.
  16      Q. Okay.                                                 16      Q. All right.
  17      A. Okay. Then I was trying to get up. After all          17      A. His feet was facing that way the one -- the wall.
  18   that, I was trying to get up in my bed -- my chair and I    18      Q. All right.
  19   yelled for Isaiah, I go, "Isaiah." Two more shots went --   19      A. His head was towards this way, towards the
  20   went off right by my head.                                  20   doorway.
  21      Q. Okay.                                                 21      Q. Uh-huh, like he is in that photograph.
  22      A. If I would have been -- got up any sooner, I          22      A. Yes.
  23   would have got hit in the head.                             23      Q. Was there any gun next to him?
  24      Q. Did you see where those bullets ended up?             24      A. No --
  25      A. In the wall --                                        25          MR. WHEATON: Objection --


                                                                                      31 (Pages 118 to 121)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 32 of 60 PageID #: 534
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                    Page 122                                                         Page 124
   1          WITNESS: -- there was not.                             1      A. Because I heard someone got shot, but no one told
   2          MR. WHEATON: -- form and foundation.                   2   me who.
   3          WITNESS: And then --                                   3      Q. Was Isaiah ever in the Boy Scouts?
   4      Q. (By Mr. Dowd) Were you -- would you have been           4      A. Yes.
   5   able to see it if it --                                       5      Q. Do you know how long?
   6      A. Oh, yeah --                                             6      A. Oh, no, no, not really.
   7      Q. -- was there, like --                                   7      Q. Or what rank he attained?
   8          MR. WHEATON: Same objection.                           8      A. He got some -- a couple, I don't know, about four
   9          WITNESS: -- yeah, I would have been able to see        9   merit badges.
  10   the gun.                                                     10      Q. Okay. All right. Did you go to those activities
  11          MR. WHEATON: Same objection and it calls for          11   with him?
  12   speculation.                                                 12      A. Oh, I went to one that I could go to.
  13          WITNESS: And then I went towards the living           13      Q. Okay.
  14   room.                                                        14      A. A lot of times, I -- he went to -- I was driving
  15      Q. (By Mr. Dowd) Okay.                                    15   over the rode or something like that.
  16      A. I heard somebody says, "Come out with your hands       16      Q. I see. You've already described your career
  17   up," so I went outside with my two dogs, went outside.       17   driving trucks for all these different companies. Did you
  18      Q. They were just walking alongside you?                  18   do anything else while you were raising your family?
  19      A. Yes.                                                   19      A. No.
  20      Q. All right.                                             20      Q. Okay. How long did you drive?
  21      A. And went outside and he told me to go down there.      21      A. About 20 something years --
  22      Q. And that's what you've already described --            22      Q. All right.
  23      A. Yes.                                                   23      A. -- from 19 -- well, when I got out of the
  24      Q. -- on the end of the porch by the lift.                24   hospital in the '70 all the way up to '98 maybe.
  25      A. Yes.                                                   25      Q. So you were employed throughout the raising of


                                                    Page 123                                                         Page 125
   1      Q. All right.                                              1   your family.
   2      A. I want to bring a statement back, if I could.           2      A. Huh?
   3      Q. What's that?                                            3      Q. You were employed throughout --
   4      A. I did see -- Isaiah did show me that gun.               4      A. Yeah.
   5      Q. The AK-47?                                              5      Q. -- the raising of your family?
   6      A. AK-47 when he bought it.                                6      A. Yes.
   7      Q. Okay. All right.                                        7      Q. And you were never unemployed?
   8      A. I did see that.                                         8      A. Yes.
   9      Q. Yeah.                                                   9      Q. Okay.
  10      A. I wasn't thinking about it at the time.                10      A. I never drawn unemployment. I never drawed
  11      Q. That's fine. With regard to your understanding         11   workmen's comp. I never drawn sick pay or nothing.
  12   about the shooting that happened a week or two before, did   12      Q. Okay. And you said you lived in Jennings for
  13   you ever talk to Isaiah about that?                          13   about 10 years.
  14      A. I was really concerned about it when Gina told         14      A. Yes, off and on. Then I joined a carnival.
  15   me.                                                          15      Q. Are you aware of where Isaiah attended school
  16      Q. Yeah.                                                  16   growing up?
  17      A. But Isaiah has this temper, he's like Gina, leave      17      A. He was going to -- what's the name of that
  18   him -- quit bothering him, leave him alone, quit talking     18   school?
  19   about it. I was afraid to talk to him about it because I     19      Q. His grade school?
  20   know it might end up in an argument. He would take it the    20      A. Yeah, Gateway.
  21   wrong way.                                                   21      Q. Okay. That would have been his high school.
  22      Q. Uh-huh.                                                22      A. Okay. Gateway. I forgot the name of that school
  23      A. But I was really concerned about it because I --       23   he went to.
  24   was he okay.                                                 24      Q. The grade school?
  25      Q. Okay.                                                  25      A. Yeah, because I think Bobby and Angelo is going


                                                                                       32 (Pages 122 to 125)
                                             MASUGA REPORTING SERVICE
                                                   314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 33 of 60 PageID #: 535
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                    Page 126                                                         Page 128
   1   there now.                                                     1    A. Yes.
   2      Q. Okay.                                                    2    Q. And is she a St. Louis Metropolitan police
   3          MR. DOWD: Can we take a short break.                    3 officer?
   4          VIDEOGRAPHER: At 1 -- what is turning 1:25 p.m.,        4    A. I think so, yes.
   5   we're going off the record.                                    5    Q. And what about her husband?
   6                    (Brief recess.)                               6    A. Yes, he is.
   7          VIDEOGRAPHER: At 1:33 p.m., we are back on the          7    Q. And do you know his last name?
   8   record.                                                        8    A. No.
   9      Q. (By Mr. Dowd) Dennis, you've described the scene         9    Q. And did -- do you know if he -- she took his last
  10   that day from when you were awoken by the shots and you       10 name when they got married?
  11   went through. Is there anything else that we haven't          11    A. I don't know.
  12   covered with regard to the shooting of Isaiah?                12    Q. Okay. Where did they live?
  13      A. I don't know.                                           13    A. Right up the street.
  14      Q. If you think we got it?                                 14    Q. All right.
  15      A. Yeah, I'm pretty sure it's seeing him in the            15    A. See, north -- south of me --
  16   dining room.                                                  16    Q. How did --
  17      Q. Okay.                                                   17    A. -- about four blocks, I guess.
  18      A. And they were gone when I -- after everything           18    Q. How did you know that?
  19   stopped, there was more shots fired after Isaiah was down     19    A. His mother, Ruth, used to go up there on -- for
  20   on the ground.                                                20 diff -- for holidays and --
  21      Q. Okay. Now, with regard to your next-door                21    Q. So this would be Amanda's grandmother.
  22   neighbor, you told me at one point when Andrew was asking     22    A. Yeah.
  23   you questions, you said something to the effect that "We've   23    Q. And were you friendly with the Eckenrods?
  24   had trouble for years."                                       24    A. Yes.
  25      A. Yes.                                                    25    Q. And I think you said you took care of them.

                                                    Page 127                                                         Page 129
   1      Q.   Did that have anything to do with Mr. Eckenrod?        1       A. Yes.
   2      A.   Yes.                                                   2       Q. What did you do for them?
   3      Q.   And where did he live?                                 3       A. I took Charles's mother, Ruth, and his dad to
   4      A.   He used to live on Bates.                              4   doctors. We went to -- I took them to -- oh, what's that
   5      Q.   Okay. But where does he live now?                      5   place? It had a smorgasbord.
   6      A.   Next door to me.                                       6       Q. That's okay.
   7      Q.   Okay. He grew up next door to you?                     7       A. And I took --
   8      A.   Huh?                                                   8       Q. But you took them out to eat.
   9      Q.   Did his parents live in that --                        9       A. -- them to eat and doctors. And I took her to
  10      A.   Yeah.                                                 10   the store.
  11      Q.   -- home?                                              11       Q. Okay. How many years did you do that?
  12      A.   Yes.                                                  12       A. I don't know, about 10.
  13      Q.   When they were --                                     13       Q. Okay.
  14      A.   I took care of his mother --                          14       A. Cut their grass.
  15      Q.   Okay. And they --                                     15       Q. Did you ever have any problems with their son,
  16      A.   -- and father.                                        16   Charles Eckenrod?
  17      Q.   -- they were living there --                          17       A. Yes.
  18      A.   Yes.                                                  18       Q. And when did that start?
  19      Q.   -- until they passed?                                 19       A. After --
  20      A.   Yes.                                                  20       Q. Is that these years that you're talking about --
  21      Q.   And then Charles moved into your home --              21       A. Yes.
  22      A.   Yes.                                                  22       Q. -- we had trouble for years?
  23      Q.   -- into the home next door.                           23       A. Yes.
  24      A.   Yes.                                                  24       Q. And did you ever have trouble with his daughter
  25      Q.   And is he -- he has a daughter, Amanda.               25   or son-in-law who were --


                                                                                       33 (Pages 126 to 129)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 34 of 60 PageID #: 536
                           GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                    Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                   Page 130                                                         Page 132
   1    A. No.                                                     1     A. At the wheelchair games.
   2    Q. -- St. Louis police officers?                           2     Q. Got you.
   3    A. No.                                                     3     A. He'd go with Jack Buck and hand out gifts to the
   4    Q. You didn't?                                             4 people that are in beds that can't make it outside.
   5    A. No, I didn't.                                           5     Q. Okay. He'd go with Jack Buck --
   6    Q. Did you ev --                                           6     A. Yeah.
   7    A. I didn't know them.                                     7     Q. -- to do that. You hunted with your grandfather.
   8    Q. Okay. Did you ever have trouble with any St.            8     A. Yes.
   9 Louis police officers before --                               9     Q. And Isaiah hunted with you.
  10    A. No.                                                    10     A. Yes.
  11    Q. -- June 7, 2017?                                       11     Q. Your grandfather gave you guns.
  12    A. No.                                                    12     A. Yes.
  13    Q. You did not?                                           13     Q. And you gave Isaiah guns.
  14    A. No.                                                    14     A. Yeah. I figured that's a tra -- what do you call
  15    Q. Were there other St. Louis police officers that        15 a tradition or something?
  16 live in your neighborhood that you're aware of, I mean, in   16     Q. Yeah.
  17 the surrounding block --                                     17     A. First born, first boy.
  18    A. I don't know.                                          18     Q. Okay.
  19    Q. -- like on --                                          19     A. Well, he was the first boy.
  20    A. I don't know, Richard. It's --                         20     Q. Got you, your first grandson.
  21    Q. -- on Rosa?                                            21     A. And I was first boy.
  22    A. My daughter knows.                                     22     Q. Okay. Do you miss Isaiah?
  23    Q. That's okay.                                           23     A. Every day, every day, every minute.
  24    A. I don't.                                               24     Q. Okay. And with regard to the return of the
  25    Q. That's okay. Did Isaiah become friends with Jack       25 Post-Traumatic Stress Disorder that you testified to, is it


                                                   Page 131                                                         Page 133
   1   Buck?                                                       1   of equal severity as when you first came home from Vietnam?
   2      A. Yes.                                                  2      A. I guess it would be. I --
   3      Q. And do you have a picture of the two of them          3      Q. Hard to say?
   4   together or is that you and Jack Buck?                      4      A. Yeah.
   5      A. That's me and Jack Buck.                              5      Q. Okay. When you first got back from Vietnam, did
   6      Q. Okay.                                                 6   you have trouble sleeping?
   7      A. I know there is a picture. I took a picture but       7      A. Yes.
   8   I have to find it.                                          8      Q. And -- but over the next 10, 12, 15 years, that
   9      Q. Okay. Did Jack Buck ever give him anything?           9   subsided?
  10      A. Huh?                                                 10      A. Yes.
  11      Q. Did Jack Buck ever give Isaiah anything?             11      Q. And how many hours were you sleeping at night
  12      A. Yes.                                                 12   once you got to that point?
  13      Q. And what was it?                                     13      A. About three hours.
  14      A. He used to give gifts, baseball --                   14      Q. I'm talking about once you got over the Post --
  15      Q. Autographed --                                       15      A. Oh, about --
  16      A. Autographed --                                       16      Q. -- Traumatic Stress Disorder --
  17      Q. -- baseball?                                         17      A. -- about --
  18      A. Yes.                                                 18      Q. -- and before this shooting --
  19      Q. All right.                                           19      A. -- six hours.
  20      A. Him and everybody there thought the world of         20      Q. Before this shooting?
  21   Isaiah.                                                    21      A. Six hours.
  22      Q. Say it again.                                        22      Q. Okay.
  23      A. Him and everybody there thought the world of         23      A. Because I had to get up different times to go to
  24   Isaiah.                                                    24   work.
  25      Q. Everybody where?                                     25      Q. I see. All right.


                                                                                     34 (Pages 130 to 133)
                                            MASUGA REPORTING SERVICE
                                                  314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 35 of 60 PageID #: 537
                           GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                    Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                 Page 134                                                           Page 136
   1     A.   So I never got the same amount of hours sleep.      1      A. No, not that I know of.
   2     Q.   Okay. Are you also a mechanic of some kind?         2      Q. Did you wear any earplugs typically while you
   3     A.   Yes.                                                3   were firing --
   4     Q.   What kind of a mechanic?                            4      A. Yes.
   5     A.   I work on cars. I could do work on cars --          5      Q. -- machine guns in the war? Okay. Did you
   6     Q.   Did you ever --                                     6   always do that?
   7     A.   -- weld.                                            7      A. Yes.
   8     Q.   Did you ever work for a mechanic shop?              8      Q. Did you take any pictures at all of your house of
   9     A.   Yes, a friend of mine owned one.                    9   the scene after this happened?
  10     Q.   And where was that?                                10      A. No.
  11     A.   On -- up on The Hill.                              11      Q. Now, are you aware that a bystander outside
  12     Q.   Okay.                                              12   recorded this shooting using their cell phone and recorded
  13     A.   Not The Hill, Dogtown.                             13   a video while this incident was occurring? Did you know
  14     Q.   I see. What was his name?                          14   that?
  15     A.   Herndon.                                           15      A. No.
  16     Q.   Okay.                                              16      Q. Have you ever heard that recording?
  17     A.   Buford Herndon Automotive.                         17      A. No.
  18     Q.   Got you. And how long did you work there?          18      Q. All right. Now, I'll just represent to you that
  19     A.   I'd known him for, like --                         19   on the recording, there's a series of shots fired and then
  20     Q.   Forever?                                           20   there's a lull --
  21     A.   Yeah, I mean, he --                                21      A. Uh-huh.
  22     Q.   But how long did you work in his mechanic shop?    22      Q. -- without shots for quite a bit of time --
  23     A.   I'll say total maybe two years total of off and    23          MR. DOWD: I'll object.
  24 on.                                                         24      Q. (By Mr. Wheaton) -- and then there's more shots.
  25     Q.   Got you.                                           25          MR. DOWD: I object, vague.


                                                 Page 135                                                           Page 137
   1      A. I helped him do things when he was -- he asked if    1       Q. (By Mr. Wheaton) Okay?
   2   I could give him a hand.                                   2       A. Uh-huh.
   3      Q. And this was while you were also driving trucks.     3       Q. Is that consistent with your memory that there
   4      A. Yes.                                                 4   were shots fired and then there was a lull?
   5      Q. Okay.                                                5       A. No.
   6      A. Oh, I forgot to say Jay's Truck Driving. I           6       Q. And then there were more shots fired?
   7   taught people how to drive tractor and trailers.           7       A. No.
   8      Q. Okay. How long did you do that?                      8       Q. After you first heard the shots fired -- and I
   9      A. A couple years.                                      9   want to ask you some questions about the timing of how this
  10      Q. All right. Okay. That is all I have for right       10   all occurred. Okay? After you first heard shots fired,
  11   now, Dennis.                                              11   then Isaiah came into your room.
  12      A. All right.                                          12       A. Right.
  13      Q. Thank you.                                          13       Q. Then Isaiah left your room and you called 911; is
  14      A. You're welcome.                                     14   that --
  15                REDIRECT EXAMINATION                         15       A. Yes.
  16   BY MR. WHEATON:                                           16       Q. -- right? Is that accurate?
  17      Q. I have some follow-up questions, Mr. Torres.        17       A. Yes.
  18      A. All right.                                          18       Q. How long were you on the phone with 911?
  19      Q. You testified that when you were in the war, you    19       A. Can't say.
  20   were a machine gunner, right?                             20       Q. Can you give me any --
  21      A. Huh?                                                21       A. Can't remem -- no, I can't remember.
  22      Q. When you were in the war, you were a machine        22       Q. All right. After you got off the phone with 911,
  23   gunner?                                                   23   what happened next?
  24      A. Yeah.                                               24       A. Isaiah went into the dining room.
  25      Q. And did that damage your hearing at all?            25       Q. Okay. Hold on. I want to make sure we got this


                                                                                    35 (Pages 134 to 137)
                                           MASUGA REPORTING SERVICE
                                                 314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 36 of 60 PageID #: 538
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                     Page 138                                                         Page 140
   1   clear. You heard shots fired. Then Isaiah came into your       1   down on the floor. I stayed there. More shots were fired.
   2   room.                                                          2   I figured it's coming from the same people in the dining
   3       A. Right.                                                  3   room.
   4       Q. And then he left your room.                             4           I just didn't -- I just tried to barricade myself
   5       A. Yes.                                                    5   from getting killed because I don't know why they kept on
   6       Q. And then you called 911.                                6   shooting when my grandson was down.
   7       A. Yes.                                                    7       Q. All right. Let me ask you this: Did you keep
   8       Q. Is that accurate?                                       8   your head down at all times as shots were being fired
   9       A. Yes --                                                  9   during the second round of shots?
  10       Q. Okay.                                                  10       A. Yes.
  11       A. -- because I heard more shots.                         11       Q. All right.
  12       Q. Okay. After you got off the phone with 911, did        12       A. But I -- I said -- I told you --
  13   you then see Isaiah go into the dining room?                  13           MR. DOWD: Just answer his questions. Don't --
  14          MR. DOWD: I object. It misstates what he --            14           WITNESS: Yes.
  15       Q. (By Mr. Wheaton) Is that what you said?                15           MR. DOWD: -- argue with him. It's been asked
  16          MR. DOWD: -- just testified to.                        16   and answered several times. Objection.
  17          WITNESS: No, no.                                       17       Q. (By Mr. Wheaton) And while your head was down
  18       Q. (By Mr. Wheaton) I just asked you when you got         18   again, you could not see anything because your head was
  19   off the phone with 911, what happened next? And you said      19   down, right?
  20   Isaiah went into the dining room; is that right?              20       A. Yes.
  21       A. I can't remember, sir. All's I know, I wasn't on       21       Q. All right. As you were on the ground -- and I
  22   the phone that long. Isaiah did just -- want me?              22   want to get a little -- strike that. Just after Isaiah put
  23          He went into the dining room. Shots were fired.        23   you on the ground, from the position that you were in on
  24   I heard a thump. He fell. I seen people in the dining         24   the floor, could you see the doorway into Isaiah's bedroom
  25   room in black. I could see them. I stopped. Trying to         25   at all or not?


                                                     Page 139                                                         Page 141
   1   get up in my wheelchair. I yelled for Isaiah. Boom, boom,      1      A. Yes.
   2   two more shots right by my head.                               2      Q. Okay.
   3          I felt it. I went back down to the ground. Then         3      A. I could see the door and I could see the dining
   4   after that, I heard more shots and I thought they was          4   room, going into the dining room.
   5   shooting at me.                                                5      Q. All right.
   6       Q. And when you thought they were shooting at you,         6      A. I could see the corner of his door, not the whole
   7   what did you do?                                               7   door but the corner.
   8       A. Stayed down on the ground --                            8      Q. All right. Was your head -- and I'm sorry if we
   9       Q. Did you keep --                                         9   covered this but I just want to understand.
  10       A. -- until everything stopped.                           10      A. All right.
  11       Q. Did you keep your head down?                           11      Q. The position of your head as you were laying on
  12       A. Yes.                                                   12   the ground, it was right next to that gray box we saw in
  13       Q. All right. So while your head was down, you            13   the picture of your bed. Is that accurate?
  14   could not see anything because your head was down, right?     14      A. No. My head was up by the wheel.
  15       A. I wasn't -- I wasn't looking to see about -- I         15      Q. The wheel of the bed?
  16   was just trying to figure out why were they shooting at me.   16      A. Yes.
  17       Q. So did you -- I just want to make sure the             17      Q. And from your position with your head by the
  18   record's clear, but you said you were not looking. Is that    18   wheel of the bed, what was your view, if any view, of the
  19   what you just said?                                           19   --
  20       A. When I seen Isaiah fall, I seen people in the          20      A. Dining room.
  21   dining room. Okay? Then I yell. I seen -- I heard a           21      Q. -- inside? Dining room.
  22   thump. I could see Isaiah laying down. I could see his        22      A. And part of the front room.
  23   head.                                                         23      Q. And part of the front room. What about was that
  24          Then I was trying to get up in my wheelchair. I        24   it? I mean, could you see into Isaiah's bedroom at all --
  25   yelled for Isaiah. Two more shots were fired, got back        25      A. I wasn't --


                                                                                        36 (Pages 138 to 141)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 37 of 60 PageID #: 539
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                    Page 142                                                           Page 144
   1       Q. -- the position that you were in?                       1   question hoping for a different answer. That's the point
   2       A. -- looking at Isaiah's bedroom.                         2   of the rule that says asked and answered.
   3       Q. You were not looking at Isaiah's bedroom.               3       Q. (By Mr. Wheaton) Just after he put --
   4       A. I was more concerned about what's going on in the       4          MR. DOWD: Do the best --
   5   dining room.                                                   5       Q. (By Mr. Wheaton) -- you down on the floor --
   6       Q. I just want to make sure we have a clear record.        6          MR. DOWD: -- you can.
   7   It's your testimony that you were not looking at Isaiah's      7       Q. (By Mr. Wheaton) -- you saw Isaiah go towards
   8   bedroom; is that right?                                        8   the dining room, right?
   9       A. No.                                                     9       A. He went in the dining room.
  10       Q. Okay. Explain that for me.                             10       Q. And then you called 911, right?
  11          MR. DOWD: No, I don't think he understood the          11       A. Pardon me?
  12   question.                                                     12       Q. And then you called 911, right?
  13       Q. (By Mr. Wheaton) All right. I'll ask it again.         13          MR. DOWD: Objection, vague, time frame.
  14   From your position as you were laying on the floor, you       14       Q. (By Mr. Wheaton) Well, that's what I'm trying to
  15   could not see into Isaiah's bedroom, is that correct, or do   15   figure out is the time frame.
  16   you know?                                                     16          MR. DOWD: Do you mean immediately after he left
  17       A. I know his door was open, I -- when he put me on       17   the room or --
  18   the floor. It was closed when I got up and went to the        18          MR. WHEATON: I'm asking about the sequence of
  19   dining room because he had to come out of his room to put     19   events.
  20   me on the floor.                                              20          MR. DOWD: Well, that's -- then it's totally
  21          When I'm laying in my bed, you can lay in it.          21   vague as to -- you -- sequence, you say what happened next?
  22   You see my grandson's room. You could see the dining room.    22          MR. WHEATON: If you have an objection, please
  23   You could see the front room. You could see all that.         23   say it, Richard.
  24       Q. When you're laying in your bed.                        24          MR. DOWD: I am, I am, asked and answered too
  25       A. On my bed. On my bed, you put your head up on my       25   many times.


                                                    Page 143                                                           Page 145
   1   pillow where the head is, you look, you could see Isaiah's     1      Q. (By Mr. Wheaton) All right. Isaiah puts you --
   2   room, the dining room and the front room.                      2   I'm asking about the sequence of events now, Mr. Torres.
   3       Q. And I'm not asking you about what you can see           3   You understand that? You understand that, sir?
   4   from in your bed.                                              4      A. Yes, but you keep asking the same thing over and
   5       A. No, I'm just saying what you could see.                 5   over and I keep telling you the same thing over and over.
   6       Q. Okay.                                                   6   I'm not lying. I've told you everything I know since we've
   7          MR. DOWD: That's all right, Dennis.                     7   been in here.
   8          WITNESS: But when I'm on the floor and I'm at           8      Q. Okay.
   9   that bed rail, I could see the dining room and the -- and      9      A. And I'm kind of getting upset over all of this.
  10   living room. I wasn't looking at Isaiah's room at the         10      Q. And I'm just trying to understand because this is
  11   time.                                                         11   important. The sequence of events and how long the events
  12       Q. (By Mr. Wheaton) You were not.                         12   were is important. Okay?
  13       A. No. I was looking at Isaiah.                           13      A. You be in there --
  14       Q. And you saw Isaiah leave your bedroom.                 14      Q. That's what I'm trying to understand.
  15       A. Yes.                                                   15      A. -- and let me shoot at you. See how long it
  16       Q. And that was right after he put you on the floor.      16   takes you to start acting.
  17       A. Yes.                                                   17      Q. So --
  18       Q. And right after he put you on the floor, where         18      A. I wish you were in that -- in a predicament like
  19   did Isaiah go to?                                             19   that. See how you act, how long it's going to take you to
  20       A. Dining room.                                           20   make a phone call took place, how long you going to be
  21          MR. DOWD: Objection. This has been --                  21   down. I wish you were in there.
  22          MR. WHEATON: I'm just trying --                        22      Q. So -- and that's all I'm trying to understand.
  23          MR. DOWD: This is --                                   23          MR. DOWD: That's a good question.
  24          MR. WHEATON: Go ahead.                                 24      Q. (By Mr. Wheaton) That is a good question. All
  25          MR. DOWD: You can't keep asking the same               25   right. Look --


                                                                                        37 (Pages 142 to 145)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 38 of 60 PageID #: 540
                            GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                     Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                    Page 146                                                         Page 148
   1       A. Well, you got my ans --                                 1      Q. (By Mr. Wheaton) That's a totally fair answer,
   2       Q. -- is it difficult --                                   2   you don't know.
   3       A. You got my answer enough. I told you enough             3      A. Yeah, but I don't know.
   4   times. I told you the truth over and over, nothing to lie      4      Q. Fair enough. I still have to ask the question.
   5   about. So I'm tired of answering your question about           5   All right?
   6   sequences this and that.                                       6          MR. DOWD: Once.
   7       Q. All right. Well, just do your best to listen to         7          MR. WHEATON: Can we take a quick break.
   8   my upcoming questions and answering them. Okay? That's         8          MR. DOWD: Okay.
   9   all I'm asking you to do. After Isaiah left your room,         9          VIDEOGRAPHER: At 1:54 p.m., we are going off the
  10   then you called 911, correct?                                 10   record.
  11       A. I'm not talking.                                       11                   (Brief recess.)
  12       Q. And you don't remember how long you're on the          12          VIDEOGRAPHER: At 1:58 p.m., we are back on the
  13   phone with 911, right?                                        13   record.
  14       A. No.                                                    14      Q. (By Mr. Wheaton) Have you ever heard of a group
  15       Q. And then after you got off the phone with 911,         15   called the Moganford Gangsters, sir?
  16   you heard more shots, right?                                  16      A. No.
  17       A. Yes.                                                   17      Q. As you exited the house --
  18       Q. But at that time, you kept your head down,             18      A. Huh?
  19   correct?                                                      19      Q. As you exited the house --
  20       A. No. I was looking at Isaiah.                           20      A. Yeah.
  21          MR. DOWD: I mean, it depends on when you mean.         21      Q. -- you were in your wheelchair. And is it true
  22          MR. WHEATON: That's what I'm trying to figure          22   that you were to the left of Isaiah's --
  23   out.                                                          23      A. To the right.
  24          MR. DOWD: Was it between the phone call and when       24      Q. -- body --
  25   he left the room? Between the phone call and when he got      25      A. Oh.

                                                    Page 147                                                         Page 149
   1   back up into his wheel -- got into his wheelchair? There's     1       Q. -- as you exited the home?
   2   a lot of things that happened.                                 2       A. I -- when -- when I went out, dining room's here
   3       Q. (By Mr. Wheaton) All right. You only saw Isaiah         3   (indication) and I had to make a left to go to the front
   4   go towards the living room one time, correct?                  4   door; went to the front door, made a right and went
   5       A. Yes, and he said, "Don't shoot," and they shot          5   straight. They told me where to go on a porch.
   6   him. And I seen guys in black.                                 6       Q. And my question is as you wheeled out, were you
   7       Q. And the one time that you saw Isaiah go towards         7   to the left of Isaiah's body as you wheeled past him?
   8   the living room was before you called 911, correct?            8          MR. DOWD: Do you -- it'd be easier if you asked
   9       A. I don't know.                                           9   him which side he -- of Isaiah it was.
  10          MR. DOWD: If you know? If you don't know --            10          WITNESS: Isai -- this side his head was on, this
  11          WITNESS: I don't know. All's I know is I called        11   side, my right side.
  12   911.                                                          12       Q. (By Mr. Wheaton) Your right side?
  13       Q. (By Mr. Wheaton) From the first time you heard         13       A. Yes. I'm going out, his body was this side
  14   shots fired until you heard police say, "Come out with your   14   (indication) laying long ways.
  15   hands up," how much time had passed?                          15       Q. As you were going out --
  16       A. Pardon me?                                             16       A. Yes.
  17       Q. From the first time that you heard shots fired         17       Q. -- Isaiah was on your right side laying --
  18   until the time that you heard police say, "Come out with      18       A. On my --
  19   your hands up," how much time had passed?                     19       Q. -- long ways.
  20       A. I don't know.                                          20       A. Yeah.
  21          MR. DOWD: As he instr -- okay. That's fine. As         21       Q. And the dogs were going out with you, correct?
  22   Andrew instructed you, if you don't know, you don't know.     22       A. Yes.
  23          WITNESS: I don't. The time periods I don't             23       Q. Where were the dogs as you wheeled out?
  24   know.                                                         24       A. In front of me -- one was in front and one was
  25          MR. DOWD: I understand.                                25   behind me.


                                                                                       38 (Pages 146 to 149)
                                              MASUGA REPORTING SERVICE
                                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 39 of 60 PageID #: 541
                               GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                        Video Deposition of DENNIS TORRES taken on January 10, 2020
                                                         Page 150                                                               Page 152
   1       Q. That's all the questions I have.                        1        Q.     Okay?

   2                 RECROSS-EXAMINATION                              2        A.     Yeah.

   3   BY MR. DOWD:                                                   3               MR. DOWD:   We'll waive.

   4       Q. Do you remember Isaiah going to Lyon's Grade            4               VIDEOGRAPHER:   At what is turning 2:02 p.m., that

   5   School?                                                        5 concludes the deposition of Dennis Torres.        We are going

   6       A. Yes.                                                    6 off the record.

   7       Q. Okay. And do you remember going to any of those         7               MR. DOWD:   Thank you, everybody.

   8   grade school activities?                                       8               MR. WHEATON:    All right.   Thank you.

   9       A. A couple.                                               9                                (The deposition concluded at 2:02

  10       Q. Okay.                                                   10 p.m. and the signature was waived.        Deposition Exhibit A

  11       A. A couple of them.                                       11 was retained by counsel for the Defendants.)
  12       Q. What was he good at in school, if you know?             12
  13       A. Oh, God, he was smart.                                  13
  14       Q. Why do you say that?                                    14
  15       A. He was good at reading. He was good at whatever         15
  16   he wanted to do. It seemed like it just came to him, his       16
  17   hands.                                                         17
  18       Q. What do you mean? Who do you mean his hands?            18
  19       A. Like making things. He was in the -- what you           19
  20   call -- those little der -- Soap Box Derby things.             20
  21       Q. Yeah.                                                   21
  22       A. He made his own little Soap Box Derby thing, got        22
  23   a trophy out of, made one be a little -- little models and     23
  24   he got a trophy from it.                                       24
  25       Q. How old was he when he was doing that, do you           25



                                                         Page 151                                                               Page 153
  1 remember?                                                                                 REPORTER'S CERTIFICATE
  2      A.     Oh, God, nine maybe.
  3      Q.     Okay.                                                                 I, LAURA LYNN MURPHY, CCR No. 764, Certified
  4      A.     Maybe nine, ten.                                           Court Reporter and Registered Merit Reporter, do hereby
  5      Q.     All right.                                                 certify;
  6      A.     I know his aunt -- his grandma didn't like him                        that the foregoing proceedings were taken before
  7 going hunting, me taking him hunting.                                  me at the time and place therein set forth, at which time
  8      Q.     Why was that?                                              the witness was put under oath by me;
  9      A.     She -- I don't know, she just -- I guess she                          that the testimony of the witness, the questions
  10 didn't like guns, I don't know, or liked hunting.                     propounded and all objections and statements made at the
  11     Q.     Got you.    Okay.   That's all I have.                     time of the examination were reported by stenographic means
  12     A.     Yeah.                                                      by me and were thereafter transcribed;
  13     Q.     Dennis, you can read your deposition to be sure                       that the foregoing is a true and correct
  14 that it was taken down as spoken here today by this young             transcript of my shorthand notes so taken.
  15 lady or you can waive signature.     As your attorney, I would                   I further certify that I am not a relative or
  16 recommend you waive signature.                                        employee of any attorney of the parties nor financially
  17     A.     Waive what?                                                interested in the action.
  18     Q.     Waive signature.                                                      I declare under penalty of perjury under the
  19     A.     What's that mean?                                          laws of Missouri that the foregoing is true and correct.
  20     Q.     That means you don't need to read it.                                 Dated this 26th day of January, 2020.
  21     A.     Oh, okay.
  22     Q.     She's a very good court reporter --                                                   ______________________________
  23     A.     Yeah.                                                                                   LAURA LYNN MURPHY, CCR No. 764
  24     Q.     -- and --
  25     A.     Yeah.



                                                                                              39 (Pages 150 to 153)
                                                 MASUGA REPORTING SERVICE
                                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 40 of 60 PageID #: 542
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

            A          Agent 13:8,9,19     Andrew 4:2 5:17    approach             42:18 49:16
    a.m 5:1,10 45:22     14:3,5,8 21:18     6:3 27:23           112:20             61:25
      45:25            ages 89:3,3,4        126:22 147:22     approximately      attorney 4:12
    Aah 56:14          ago 9:3 27:1        Andrew's 99:10       97:6 103:25        85:20 151:15
    ability 40:25        45:2,5,6 46:5     Angelo 22:5,6      April 35:24          153:16
      82:2,8             47:10 59:14        125:25              102:24 103:1,5   audio 2:14,20
    able 15:20 19:8      79:2              ans 146:1          area 30:9 32:10      23:16,24 27:10
      29:5,12 30:8     ahead 6:5 30:23     answer 7:1,7,11      32:14,18           27:18 28:10
      31:14 33:16,23     53:1,6 55:12       20:18 22:14       argue 140:15         42:8,13,25
      42:9 47:19         59:6 89:12         26:19,23 28:3     argument 90:4        43:10,20,23
      87:23 100:19       143:24             37:3 52:18          123:20             50:23 51:2
      101:1 112:22     aids 14:25 15:5      55:9,10 82:3      Armory 35:3          53:16 59:8
      116:10 118:1       16:2,4             100:17,24         Army 93:22         aunt 151:6
      118:14 122:5,9   ain't 66:19 86:4     140:13 144:1        94:11,12         Auto 94:3
    abnormal 10:14     airplane 95:10       146:3 148:1       aside 69:11        Autographed
    absolutely 40:18   AIT 11:22           answer's 113:11    asked 24:22 37:2     131:15,16
    absurd 53:7        AK-47 98:20         answered 37:2,5      43:1,11 44:2     Automotive
    access 63:16,19      100:13,20          43:4,12 44:3        46:2 49:19         134:17
      69:18 70:1         101:1 116:10       51:11 58:9          51:11 55:23,24   Avenue 1:24
      108:1              123:5,6            71:19 86:23         61:13 71:19        34:9
    accident 44:8      AK-47s 98:2          140:16 144:2        72:14,23 86:23   average 97:10
    accurate 32:24       101:11             144:24              115:21 121:7     aware 125:15
      69:17 137:16     al 1:5,8 3:4,7,22   answering 146:5      135:1 138:18       130:16 136:11
      138:8 141:13       3:23 5:5,6         146:8               140:15 144:2     awoke 115:5
    accurately 41:13   Alcohol 33:15       anticipate 7:18      144:24 149:8     awoken 126:10
    acid 79:15 81:17   alive 9:9           anybody 15:2,24    asking 6:8,24
                       all's 44:17 49:22    15:25 39:21         7:18 22:15               B
    act 145:19
    acting 145:16        112:5 138:21       101:14 104:19       25:9,25 27:24    B 2:15 29:1,2
    action 153:17        147:11            anybody's 62:4       33:4 35:5 46:4   back 12:10,15
    activities 87:9    alley 59:15,17      anymore 118:19       63:24 64:9        12:17 16:7
      124:10 150:8       60:4              anyway 109:8         75:10 117:12      21:7 24:20
    address 7:22       allow 70:25 71:1    apologies 10:20      126:22 143:3      26:13 27:8
      8:15,19 11:2       112:20            apologize 10:17      143:25 144:18     32:15 41:21
      34:9 86:18       allowed 110:17       40:2 41:8           145:2,4 146:9     45:25 48:7
    Adrienne 104:24    alongside            86:24             asleep 50:1         50:23 53:25
    adult 62:2           122:18            appear 36:20       Associate 4:4       57:15 59:19
    Advanced 17:14     Amanda 127:25        67:13,16 70:9       6:3               60:20 61:2,17
    affect 82:2        Amanda's             121:14            assume 7:1,2        71:22 72:5
    afraid 123:19        128:21            appointment        attained 124:7      73:11 74:15,17
    African 56:8       American 56:8        21:25 78:1,7      attend 93:19        74:18,20,23
      107:18             107:18             78:11             attended 93:23      75:2,20,24
    afternoon 3:14     amount 134:1        appreciate 12:14     93:25 125:15      76:19 77:21
    agency 47:13       amputated            22:13 30:11       attention 34:6      81:5 92:11
      85:23              21:12,17           41:20               36:13 37:20       93:14,16

                                                                                    Page 154
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 41 of 60 PageID #: 543
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

     101:17,21,22      Bear 10:20         Binh 95:15          37:13,19 42:18     132:3,5
     101:24 102:6        42:15            birth 34:14,17     bought 35:2,6      buddy 60:9 87:7
     105:18 110:17     beautiful 103:2      34:19             64:17 87:12        100:7
     113:7,15,17       bec 113:17         bit 6:13 12:20      123:6             buffalo 64:20
     114:5 115:16      bed 24:21 27:15      16:20 23:10      Boulevard 8:13     Buford 134:17
     120:8,10            28:15,24 29:7      54:15 59:6       box 31:5,8,15,19   Building 3:16
     121:10 123:2        29:10,18,20,22     65:9 86:5 97:1    31:24,25 32:1      4:14
     126:7 133:5         30:1 31:3,8,17     97:8 136:22       141:12 150:20     bullet 90:7
     139:3,25 147:1      32:23 55:5,5     black 55:4 64:15    150:22            bullets 12:9
     148:12              84:2,7,8 118:2     64:15 87:13      boy 62:1 89:15      119:24 120:16
    background 6:9       119:18 141:13      119:15 138:25     89:18 97:13       bunch 112:14
     7:25 92:23          141:15,18          147:6             124:3 132:17      Bureau 33:15
    bad 21:8,10          142:21,24,25     blacked 18:7        132:19,21         burn 18:19
     100:6               142:25 143:4,9   blew 99:18         boy's 89:16        bush 97:2
    badge 106:20       bedroom 32:11      blind 43:13 44:4   break 42:1         business 61:24
    badges 124:9         32:23 54:1         44:13,16 45:1     45:20 73:3         62:4,5,9,16
    Ballistics 36:14     65:6 70:18,19      45:10,16,18       126:3 148:7        104:14
    Barbeau 104:24       70:24 115:16       46:4,9,18 47:9   breathing 79:16    bystander
    Barely 29:7          115:17 117:24      47:11,15          81:24 111:4        136:11
    bark 83:9,10,10      140:24 141:24      116:20           breech 39:5
     83:12,13            142:2,3,8,15     block 130:17       Breianna 22:6,7            C
    Barnaul 36:17        143:14           blocked 71:23      Brief 45:24        C 2:16 4:1 32:4
    Barnes 46:16       bedrooms 32:20       71:25             73:10 114:4         32:5 117:6
     75:9              beds 132:4         blocks 128:17       126:6 148:11      caliber 35:3,6,8
    Barnes-Jewish      bedtime 80:9       blood 121:13       briefly 50:24        36:17 37:10,17
     17:14 46:13       Beelman 104:12     blotches 16:24     Brigade 95:18        39:11,16 58:7
    Barracks 105:10    beginning 23:15    blurriness 16:24   bring 123:2          64:24
    barricade 140:4      41:23              18:7             Brittany 22:6,7    California 93:2
    baseball 131:14    begins 5:3         blurry 16:23       Broadway 3:16      call 13:18 21:8
     131:17            behalf 1:12 3:23   Bobby 22:5,6        4:15                48:9,20 49:5
    based 29:12          5:12,22            99:16,17         broke 109:4          72:1 94:24
     42:12 68:21,24    benefits 63:13       125:25           bronchiole           108:23,25
     69:1                63:15            body 12:18          111:5               109:6,7,10
    basic 11:22        Berk 17:10,16        32:23 148:24     bronze 106:18        132:14 145:20
     94:14,17            47:5               149:7,13          106:18              146:24,25
    basketball         Berk's 17:13       boom 139:1,1       brothers 99:25       150:20
     105:16            Bersa 66:16        Borgnine 104:24     100:2             called 46:20
    Bates 127:4          68:12            born 92:24         brought 61:17        48:11 49:3
    bathroom 32:16     best 10:19 30:14     132:17            74:14,17,19,22      57:15 71:21
     32:20               41:7 75:19       bother 18:12        75:2 77:21          72:1 79:21
    battalion 75:5       97:9 144:4       bothering           78:25 109:22        89:16 90:8
     95:18               146:7              123:18            110:2               96:9 105:17
    BB 67:24           better 24:8        bottom 34:7        Buck 105:5           121:3 137:13
    Beacons 104:18     big 56:10 107:18     35:23 36:12       131:1,4,5,9,11      138:6 144:10

                                                                                   Page 155
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 42 of 60 PageID #: 544
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      144:12 146:10      18:3,6           citations 106:12   coming 26:5        conversation
      147:8,11         Catch 43:25          106:17             53:17 59:16        7:17
      148:15           Catholic 102:18    city 1:8 3:7,16      72:7 107:23      cord 101:21
    calling 48:17      cause 3:20 75:11     3:23 4:4,5,6       120:16 140:2     corner 35:23
      49:17 109:8        77:16,18           5:5,11 6:3,4     commands 54:9        36:6 109:19
    calls 78:23        Cavalry 95:17        36:5,21 72:16    comp 125:11          110:7 141:6,7
      100:22 116:14    CCR 1:22 153:3       86:20 117:6      companies          correct 117:21
      121:2 122:11       153:23           CJ's 62:14,15        124:17             121:6 142:15
    Camp 95:2,4        cell 49:7 136:12   class 94:6         comparison           146:10,19
    cancer 13:8,17     Center 17:14       clear 7:10 10:4      38:25              147:4,8 149:21
      14:1 21:18         33:25 34:1,2       10:20 25:19,25   compete 105:13       153:13,19
    car 59:16          certain 3:20         138:1 139:18       105:15           correctly 39:6
    care 17:9 20:7       101:8              142:6            competed           correspondence
      47:6 62:23       Certificate 2:25   clip 38:10           105:24             47:14
      63:4 75:9          153:1            close 84:14        complete 70:1      counsel 5:14
      78:21 127:14     Certified 3:18       98:25 100:9      completed 94:7       113:21 152:11
      128:25             4:20 5:12        closed 142:18        94:10            Counselor 6:4
    career 124:16        153:3            closer 83:23,24    completely 7:7     Counselors 4:4
    caretaker 8:24     certify 153:5,15   closet 65:3 69:2     9:23 10:14       count 14:10
    Carina 22:5,6      chair 53:25          69:6,9,22          40:24              99:11
    carnival 125:14      119:18             83:25 84:15,16   complied 30:12     counting 99:13
    carry 43:8 53:13   chance 41:16         117:10             30:17,25           106:17
      59:5             change 53:2        closet's 84:11     concerned 48:4     County 3:19
    cars 134:5,5         113:24           clothes 54:17        123:14,23        couple 27:8
    cartridge 36:17    Channel 85:9,10      83:24              142:4              30:14 64:16
      39:1               85:17,24         cloverleaf         concluded 152:9      99:16 102:7
    cartridges 38:20     110:12             106:18           concludes 152:5      111:20 124:8
      39:9,11,15       Charles 127:21     coaching 53:3      condition 12:25      135:9 150:9,11
    case 1:7 3:6 5:6     129:16           Colon 17:21          73:14,18 76:10   couple-minute
      6:5 18:24 19:2   Charles's 129:3    Colonel 95:18        76:13 77:7         73:2
      22:19 23:9       Charlie 96:6,8,9     95:18,20         conditions 13:5    course 7:13,17
      30:6,10 31:23      96:13,18         combat 11:24         20:25 21:5         69:13
      32:25 40:19      check 20:4           12:1 99:2        conduct 106:19     court 1:1 3:1,18
      41:1,1,2 43:15   checked 14:22      come 9:5 43:2      conducted 39:1       3:21 5:7,13,19
      44:9,23 48:8       20:14              48:22 51:17,19   confident 46:17      7:10 151:22
      50:8 57:9 69:2   chest 12:9 59:18     52:14,22 53:10   Cong 96:5,16         153:4
      69:8 70:17         60:7 99:19         53:20 55:16        98:1             covered 22:2
      71:10 83:16      children 103:8       72:9,22 90:1     connecting           49:25 77:13
      85:20 91:1         104:4              90:17 105:8,18     63:15              126:12 141:9
    cases 36:17 39:1   Christmas 64:23      107:14 115:3     consider 100:3     crawled 121:11
    Cast 105:23          66:11              122:16 142:19    consistent 137:3   crazy 75:12
    casting 105:23     church 102:17        147:14,18        constant 17:1      critical 40:19,25
    cataracts 16:15      102:18,19        comes 22:9         container 36:15    Cross-Examin...
      16:16,18,21      circle 30:8,19       108:12 117:1     continuing 54:9      2:4 92:20

                                                                                    Page 156
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 43 of 60 PageID #: 545
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

    current 81:11    death 86:14 87:2     19:4,13,20         72:15               115:16 127:6,7
    currently 47:21    88:16              20:11,15,23      Disk 5:4              127:23 141:3,6
      79:5           deceased 8:22        79:16 81:21      disorder 73:15        141:7 142:17
    Cut 129:14         121:14           diabetic 20:16       73:18 74:2          149:4,4
                     declare 153:18     diagnosed 13:4       76:8,10,13         doorway 32:7,10
           D         deer 64:18 106:7     46:8 73:24         77:9 132:25         83:23 121:20
    D 2:17 4:2 33:11 Defendant's          74:4 76:9          133:16              140:24
     33:13             65:25 67:5       diagnosis 46:4     District 1:1,2 3:1   dots 16:22
    dad 129:3          70:7               46:17 47:9         3:1,21,21 5:7,7    doubt 39:9,12
    damage 14:12     Defendants 1:9       74:10            Division 1:2 3:2      39:14
     21:7 135:25       1:12 3:8,23,24   diagrams 40:20       3:22 5:8 36:5      Dowd 2:5,9 3:15
    damaged 101:24     4:9 5:17,18,23   die 99:3 101:2     Dix 95:1              3:15 4:11,13
    damn 92:4          6:5 152:11       died 64:20,21      dizzy 80:25           4:13 5:10,10
    dark 29:7        delve 6:20           75:6             doctor 15:8,9         5:16,16 10:1,3
    date 34:8,14,17 Dennis 1:12 3:11    diff 128:20          17:19,21,22,24      10:18 20:17,20
     34:19 77:6        5:4,16,21 6:7    different 17:24      45:2,3,4 46:24      26:17,23 27:1
    Dated 153:20       10:1 41:7 52:9     79:11,12 98:23     73:22 78:21,23      27:6,19,21,23
    dating 90:3        53:6 92:22         113:9 114:12       80:20               27:25 28:2,5,9
    daughter 6:15      114:6,7 116:15     114:14 124:17    doctor's 17:25        34:12 35:12
     8:3 9:1 20:10     126:9 135:11       133:23 144:1       46:8,11,22          37:2,5,25 38:2
     57:3,10,11,11     143:7 151:13     difficult 18:16      47:2                38:4,6 39:13
     61:6,15 62:10     152:5              18:22 146:2      doctors 102:3         40:15,20,23
     90:2 112:15     Department 4:5     dining 33:1          129:4,9             41:4,6 43:18
     127:25 129:24     36:5,22,25         51:15 53:18      document 36:4         43:21 45:21
     130:22          depends 146:21       55:3,4 115:23    dogs 82:11,14,18      50:17 51:9,11
    daughter's 62:3 depict 41:13          115:25 117:4,5     83:3,14 84:9        52:9,15,17,24
    daughters 8:5,6 deposeth 5:23         118:14,16          84:13 109:17        53:2,5,7 55:1,9
     22:2            deposition 1:11      119:8,14           109:17,20,23        55:12 63:22
    daughters' 89:3    2:13 3:11 5:4      121:11 126:16      110:3 122:17        65:22 70:20
    day 3:13,15 20:2   7:14 21:6          137:24 138:13      149:21,23           71:19 73:4,7
     20:3 22:21,24     23:19 29:2         138:20,23,24     Dogtown 103:15        86:22 92:21
     41:14 44:15       32:5 33:11         139:21 140:2       134:13              100:17,24
     65:11 79:24       36:3 39:25         141:3,4,20,21    doing 10:1,2,3        101:5,7 113:23
     80:1 81:5,7,9     42:14 114:6        142:5,19,22        19:7 40:16          114:1,7 116:13
     85:14 88:16       151:13 152:5,9     143:2,9,20         48:16 49:24         116:15 122:4
     99:3 101:2        152:10             144:8,9 149:2      63:1,3,4 65:8       122:15 126:3,9
     102:23,25       der 150:20         Direct 2:2 5:24      77:24 87:9          136:23,25
     106:9 126:10    Derby 150:20,22    direction 26:4       88:12 150:25        138:14,16
     132:23,23       describe 17:17     dis 63:13          Donald 104:23         140:13,15
     153:20          described          discussed 21:6     door 32:17            142:11 143:7
    days 56:22 57:8    122:22 124:16    discussing           51:16 54:12         143:21,23,25
     62:23             126:9              114:18             72:7 75:8           144:4,6,13,16
    dead 53:18       determined 39:3    discussion 116:8     105:18 107:23       144:20,24
    Dealer 35:22     diabetes 13:8      discussions          108:12 115:16       145:23 146:21

                                                                                   Page 157
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 44 of 60 PageID #: 546
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

     146:24 147:10      5:8                 9:25 131:20,23   explained 78:4      118:18 121:17
     147:21,25        eat 129:8,9           131:25 152:7     Explosives        fell 24:19 119:5
     148:6,8 149:8    echo 36:2           evidence 36:13       33:16             119:6 138:24
     150:3 152:3,7    Eckenrod 127:1        36:14 37:9,16    exposed 13:9      felt 139:3
    Dr 17:10,13,16      129:16              39:2,4             14:5,8 18:20    fight 90:15
     17:21 47:5       Eckenrods           evident 7:18       exposure 13:13      91:25 97:18
    draw 30:8 34:6      128:23            exact 103:20         14:3              100:7
     36:13 37:20      edgy 101:21         exactly 17:18      eye 17:21 18:18   fighting 74:17
     42:18            effect 126:23         71:13,16           19:9 45:4         74:23
    drawed 125:10     effects 80:22         115:12           eyes 16:10 17:20  fights 97:5,7,24
    drawn 125:10      effort 7:6 9:20     examination 2:1      17:23 18:12,17  figure 139:16
     125:11             25:14               2:2,6 5:24         18:19 75:8        144:15 146:22
    drink 65:14       eight 3:13 67:24      40:18 135:15     eyesight 19:14    figured 132:14
    drive 47:19,21      106:8               153:11             45:7 46:3,25      140:2
     116:21 124:20    either 47:13        examinations         116:8           finally 75:6
     135:7            else's 64:12          39:3                               financial 63:11
    driver 11:12      embarrass           examined 3:12               F        financially
    driver's 47:17      102:20              5:22             F 2:19 39:25        153:16
     48:1 116:23      employed            example 15:14        40:2 41:20      find 37:24 131:8
    driving 124:14      124:25 125:3      Exclusively 98:4     65:22           finding 96:3
     124:17 135:3,6   employee 153:16     Excuse 113:21      face 39:5         fine 10:1,2,3
    drove 47:23       employees 47:14     exhibit 2:13       facing 121:17       123:11 147:21
     89:15 91:8       ended 119:24          23:17,19 29:1    fact 24:10,17     fingers 116:15
     104:7,17         enemy 96:4            29:2 32:4,5        30:15 44:15     finish 52:9 55:9
    drugs 64:3 70:17    101:8               33:11,13 36:2      101:10 114:18     55:10 93:12
     70:21,23 71:2    enjoyed 87:9          36:3 37:21       fair 7:4 9:25     fire 97:4,6,18,24
     71:6             entry 37:8,13         39:25 40:2         89:10 148:1,4     100:7
    due 21:18 39:4    equal 133:1           41:20 42:13,14   fairly 41:13      firearm 34:21
    dump 104:13,13    equipment             65:16,25 66:2    fall 119:3 139:20   39:4
    dumpster 107:5      104:17              67:5,7 70:7,8    fallen 119:9      firearms 2:17
     107:10,12        Erin 4:3 5:18         117:6 152:10     family 6:14         33:14,15 34:3
                      Ernest 104:24       exhibits 2:11        93:13 124:18      69:18
            E         Escape 104:17         65:20              125:1,5         fired 24:14 25:5
    E 2:18 4:1,1 36:2 estimate 97:9,23    exited 148:17,19   far 48:4 68:1       26:1,5 39:2,3
      36:3              98:18               149:1              115:1 118:16      39:11,15 59:19
    ear 15:8,9        et 1:5,8 3:4,7,22   experienced        father 127:16       60:20 61:17
    earlier 99:10       3:23 5:5,5          13:12 15:11      fault 50:7          63:1 71:22
    early 49:25       ev 130:6              18:2,5 74:21     February 21:25      98:20 100:13
    earplugs 136:2    evening 56:16         76:2               21:25 78:17       114:22 115:4
    ears 14:22          56:17,18          experiencing       Federal 33:15       115:10 126:19
    easier 38:10      events 105:25         16:6             feel 12:21 86:2     136:19 137:4,6
      149:8             144:19 145:2      explain 16:20        90:12             137:8,10 138:1
    Eastern 1:2,2       145:11,11           74:16 75:1,4     feet 29:18,20       138:23 139:25
      3:1,2,21,22 5:7 everybody 7:14        75:20 142:10       30:1 79:14,19     140:1,8 147:14

                                                                                   Page 158
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 45 of 60 PageID #: 547
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      147:17              89:11            front 23:3,6 26:7   20:10 57:11        143:24 144:7
    firing 25:23 39:5   foot 21:11,16        26:8,10 51:16     61:6 62:10,10      147:4,7 149:3
      136:3               30:22 31:2,8       53:18 54:1,7      71:13,16,20        149:5
    first 6:11,23         55:5 81:13         54:10,12 72:7     123:14,17        God 17:4 55:11
      12:11 24:14,18      103:4              83:12 89:14     girl 90:3,15         91:16 97:1
      38:20 54:19       foregoing 153:6      90:6 91:21        91:25              98:21 150:13
      55:8,13 57:1,7      153:13,19          99:17 107:23    give 9:2 23:2,11     151:2
      73:21 83:7        foreign 47:3,3       108:12 141:22     25:8 29:19       goes 24:22 108:9
      97:13,21 106:6    forenoon 3:14        141:23 142:23     30:13,15 54:9      115:21
      111:14 114:20     Forever 134:20       143:2 149:3,4     63:6 66:19,20    going 6:8,21
      132:17,17,19      forget 99:5          149:24,24         67:22 69:12        23:15,17 24:24
      132:20,21           101:16 106:11    full 11:7 70:9      85:8 90:25         27:3,6,8 28:3
      133:1,5 137:8     forgot 125:22      fun 87:14           92:23 97:23        28:25,25 32:3
      137:10 147:13       135:6            funds 63:17,20      98:18 131:9,11     32:17 33:12
      147:17            form 70:21         further 153:15      131:14 135:2       35:12 36:1,13
    fish 105:23           100:16 101:6                         137:20             37:7 38:12
    fishing 105:23        116:12 122:2             G         given 43:14          40:1,2 41:21
    five 77:6 99:9,14   Fort 94:16 95:1    G 2:20,21 42:13     46:18 56:17        41:23 42:13,17
    flashback 75:18       95:1               42:14 65:17,18 giving 24:4           42:21 43:8
      75:24             forth 153:7          65:23,25 66:2 glad 78:25             45:22 49:23
    floating 16:22      found 107:5        games 105:9,12 glasses 33:20           50:23,24,25
      16:22             foundation           132:1           go 6:5 15:9          53:13 59:5,6
    floor 24:19,21        100:16 101:6     Gangsters           21:24 29:3         59:22 62:7
      26:15 27:7,15       116:12 122:2       148:15            30:23 32:9,15      63:1 66:1,19
      28:16,21,23       four 38:1 65:13    gas 59:16           50:23 53:1,6       67:6 73:8,22
      29:15 30:3,5,9      94:6,18 100:9    Gateway 114:7       55:12 62:22        89:12 90:3,9
      32:22 41:10         124:8 128:17       125:20,22         65:6,7,8,12,14     92:22 96:3
      43:3,6 48:21      frame 91:5         gauge 64:20,20      71:21,21 72:4      105:17 109:2
      49:1,12 51:16       144:13,15        general 6:9 9:2     73:23 76:15        114:2 117:5
      53:19 55:3        free 78:23,24        91:10             81:5 83:2 87:4     125:17,25
      66:23 83:19       friend 59:18       generally 7:25      87:5,6,15,18       126:5 141:4
      115:2,15,20         60:6 61:2 90:1     12:25             87:23 88:6,8       142:4 145:19
      119:11 120:8        90:1,13 91:2,8   getting 14:23,23    89:12 92:4,5       145:20 148:9
      120:10,23           100:4 134:9        37:21 59:16       96:1,24 105:11     149:13,15,21
      140:1,24          friend's 60:17       60:9 76:18        105:17 106:2,4     150:4,7 151:7
      142:14,18,20      friendly 128:23      80:20 100:6       107:19,21          152:5
      143:8,16,18       friends 57:16        107:20 108:23     108:4,6,18       good 6:1 18:8
      144:5               58:10,12,16,18     110:21,22         113:19 114:19      19:7 42:4,5,6
    Florida 93:2          58:21 65:8,13      111:22 140:5      115:25 117:2       59:3 77:24
    folks 105:2           92:5 99:22         145:9             119:19 121:7       90:1 92:5
    follow 42:21          100:5,9,9        gifts 131:14        122:21 124:10      106:19 112:9
    follow-up             101:11 105:5       132:3             124:12 128:19      113:23 114:17
      135:17              112:14 130:25    Gina 1:5 3:4,22     132:3,5 133:23     145:23,24
    following 5:1       friendships 92:8     4:21 5:5 8:9      138:13 143:19      150:12,15,15

                                                                                   Page 159
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 46 of 60 PageID #: 548
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      151:22           grandson's          151:10            107:4 108:22        50:15 51:14,18
    Gosh 110:16          58:18,21 91:2    gunshots 24:20     110:5,10            51:19 52:7
    gotten 113:7         91:8 142:22      guy 56:3 60:12     114:20,25           76:3 80:15
    government         grandsons 8:17      99:16,17,17       115:12,19           83:7 96:13
      47:13            grass 129:14        107:18 112:9      119:13 123:12       98:19 99:6
    grabbing 49:17     gray 31:8,14,19    guy's 104:25       136:9 137:23        100:19 112:24
    grade 125:19,24      141:12           guys 54:17 55:4    138:19 144:21       114:21 115:4
      150:4,8          great 6:16 8:2      75:5 92:5         147:2               119:2,4 120:10
    graduate 94:22       22:8              99:16 147:6      happening 60:8       120:13 121:1
    grand 89:3         green 70:9                           happens 75:12        122:16 124:1
    grandchild 6:16    grew 127:7                 H         happy 37:22          136:16 137:8
      8:2              ground 6:21        H 2:22 67:5,7     hard 14:23 75:4      137:10 138:1
    grandchild's         120:12 126:20    Hall 4:6           133:3               138:11,24
      22:8               139:3,8 140:21   hallway 32:18     hate 113:21          139:4,21
    grandchildren        140:23 141:12    Hammett 6:18      hats 107:11          146:16 147:13
      6:15,17 8:1,2    group 73:22         8:17 34:8 35:2   Haute 93:4           147:14,17,18
      22:3               85:25 86:1        35:6,19          Hayes 104:23         148:14
    grandchildren's      148:14           hand 42:15        head 30:19,24      hearing 14:12
      22:4             groups 76:19        44:10,11 59:19    31:19 60:2          14:14,15,20,25
    granddaughter      growing 125:16      60:7 64:15        86:25 119:8,11      15:5,12 16:2,4
      64:17            grown 62:1          109:2,3 116:9     119:20,23           16:6 23:22
    grandfather        gu 72:2             132:3 135:2       120:4,9 121:12      74:17 113:9,9
      64:19 132:7,11   guess 20:20        handicap 88:14     121:13,19           135:25
    grandma 151:6        60:24 62:17       106:5             139:2,11,13,14    hearsay 72:4
    grandmother          72:2 79:9,18     handled 64:1       139:23 140:8      heart 41:2
      128:21             88:13 90:4       hands 21:10        140:17,18         hearts 106:17
    Grandpa 24:23        92:8 96:15        43:12 44:3        141:8,11,14,17    heater 31:11,12
      115:22 117:2       97:10 112:14      51:17,20 52:14    142:25 143:1      heavy 56:10
    grandson 8:18        128:17 133:2      52:22 53:10,21    146:18 149:10     heavy-set 56:3
      33:3 34:17,19      151:9             72:9,22 107:14   heading 33:16      heavyset 56:9
      40:3 41:10       gun 57:16,23,25     116:3,9 122:16   health 73:14,18      112:9
      43:3,6 51:5,7      58:4 64:15,21     147:15,19         76:9,13 77:7      held 116:2,6
      53:18 54:4         66:12 67:24,25    150:17,18        hear 14:24 15:14   help 7:10 37:21
      55:2,15 56:21      72:3 87:12       hang 58:18,21      15:16,20 25:5       42:11 53:5
      57:4,7,20,23       121:23 122:10    Hannibal 88:11     27:11,19 42:9       63:5 79:15
      58:1,10,12         123:4            happen 21:14       43:21 50:13,19      86:1
      60:25 61:15,25   gunner 98:15        107:1             51:3,4,6,12       helped 135:1
      62:12 66:9         135:20,23        happened 24:10     52:3,13,21        helps 7:19 42:23
      70:23 75:14      guns 64:5,9,12      24:17 26:16       53:9 57:24          80:16
      76:24 77:4         64:13,14,19       60:23 74:14,19    59:9 73:24        Herndon 134:15
      87:24 89:15        65:1 67:19,22     76:23,24 77:22    99:2,3 100:12       134:17
      90:2,15 92:10      69:12 70:1        77:25 78:6        112:7 118:25      Hiawatha 1:24
      92:13 132:20       113:1,3 132:11    89:21 90:23      heard 16:9         high 93:24 114:7
      140:6              132:13 136:5      91:11,20,23       24:14 25:21         125:21

                                                                                  Page 160
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 47 of 60 PageID #: 549
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

    highlighter         83:3 87:3 90:2  immediately       instr 147:21       90:18 91:15,19
      30:16             91:14 92:6,7      144:16          instruct 28:3      92:1,11 93:25
    Hill 134:11,13      107:7,14,17     impacts 12:21     instructed         105:4 106:2,6
    hit 99:18 119:23    111:24 112:2    impaired 48:2,5     147:22           115:6,13
    Hold 137:25         112:20,23       impairs 40:24     insulin 19:24      118:13 119:2,3
    holes 120:5,6       117:16 121:5    important           111:8            119:19,19
    holidays 128:20     136:8 148:17      145:11,12       intending 7:14     120:12,23
    home 20:13          148:19          impressions       intensive 75:9     123:4,13,17
      55:17 56:15      Huh 14:7 18:4      39:5            Inter 34:24 35:2   124:3 125:15
      64:11 65:12       26:21 58:11     incident 22:18      37:9 39:10       126:12,19
      73:21 106:25      63:18 67:15       22:23 23:9      interested         130:25 131:11
      110:8,17          68:25 69:5        24:7 30:10        153:17           131:21,24
      112:11 113:5      88:23 125:2       41:23 48:7,20   interrupt 113:22   132:9,13,22
      114:19 127:11     127:8 131:10      50:7 52:3,12    interview 2:20     137:11,13,24
      127:21,23         135:21 148:18     55:22 56:22       85:12 90:25      138:1,13,20,22
      133:1 149:1      Huh-uh 81:1        57:8,18 59:24   interviewed        139:1,20,22,25
    hope 102:20        hundred 95:25      60:15 61:9        85:22            140:22 143:13
    hoping 113:16      hunt 64:16         62:21 71:9      investigating      143:14,19
      144:1             88:14             72:6,19 81:6      22:24 84:25      144:7 145:1
    hospital 17:15     hunted 132:7,9     84:24 85:23       85:17            146:9,20 147:3
      24:21 28:15,24   hunting 64:16      89:11,19,24     involved 56:21     147:7 149:9,17
      46:18,20          64:18 87:4,5,5    91:2,7,14,19      57:8 59:13       150:4
      101:19 102:5      87:6,8,15,23      92:11 109:12      61:1,16 62:3   Isaiah's 32:11
      124:24            88:8 113:19       136:13            71:9,10 92:13    32:20 34:17,19
    hot 31:16           151:7,7,10      INDEX 2:1,11        97:7 105:9       60:19 62:5
    hour 23:11,14      hunts 106:5      Indiana 93:4      Isaac 104:23       65:6 86:13
      24:10 43:14      hurting 80:11    indicate 35:1     Isai 149:10        87:2 88:16
      52:2,12          hurts 21:10      indicated 39:10   Isaiah 6:17 8:17   92:10 108:25
    hours 3:13         husband 128:5    indicates 35:5      9:5 10:4,21      112:15 121:12
      110:16,20        hydrocodone        38:23 117:20      11:4 24:14,18    140:24 141:24
      111:17,19,20      79:22,23 81:16  indication 48:1     24:19,20,25      142:2,3,7,15
      111:25 117:18                       107:19 149:3      25:5,21 26:1,5   143:1,10
      133:11,13,19             I          149:14            26:15 29:17,21   148:22 149:7
      133:21 134:1     ICU 75:9         infantry 106:20     33:4 34:7 35:2 issue 19:8 22:18
    house 23:3,6       idea 9:2 25:8,20 information         35:5 40:21       23:9 30:6,10
      26:8,10,13         90:25 91:10,13   34:7,22 35:23     48:22 51:15      31:21 32:25
      32:14 39:12,13     99:24 100:3      40:25             57:15,15 61:2    41:2 43:14
      39:15,16 43:3    identification   initial 47:9        61:8 62:24       44:9 48:8 50:8
      48:12 49:23        23:18          injuries 12:4       63:1,6,16,19     57:8 70:17
      53:20 54:1,6     identifies 37:16   99:13             64:17,21 67:12   71:9 83:16
      54:10 58:19,22   identify 5:15    injury 12:22        67:20,22 69:13   85:18 91:1
      64:3,5 65:2        100:20         inquire 40:25       69:17 71:5,8     116:20
      67:14,17 72:7    if/when 7:22     inside 55:6         71:21,21 72:2 issues 29:6 77:16
      74:24 76:6       immediate 6:14     141:21            75:7 86:7 89:5   77:18

                                                                               Page 161
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 48 of 60 PageID #: 550
                     GINA TORRES, et al v. CITY OF ST. LOUIS, et al
              Video Deposition of DENNIS TORRES taken on January 10, 2020

    it'd 69:2 149:8    100:12 106:25    22:7,8,11,12      138:21 140:5     leader 75:6
    Item 36:16         130:11           22:13,16 23:22    142:16,17        leading 52:24
      38:15,19 39:1 jury 7:2 92:23      24:23 25:4,15     145:6 147:9,10     86:12,13 88:15
    Items 38:14 39:3   92:24 94:12      28:11 29:23       147:10,11,11     leafy 70:9
                       96:2 97:6,23     30:14 31:11       147:20,22,22     leaning 67:8
             J         98:18 106:14     35:19 36:11,23    147:24 148:2,3     68:8
    J 104:14                            38:24 39:17,18    150:12 151:6,9   learn 55:16,19
    Jack 105:5               K          39:21,22 40:23    151:10             57:1,7
      130:25 131:4,5 K 4:11             40:23 44:17,17   knowledge         leash 109:16
      131:9,11 132:3 keep 27:4          44:19,22 45:11    20:12 21:16      leashes 109:17
      132:5            120:24 139:9     45:16,18 47:3     35:17 63:16,19     109:20,22
    January 1:14       139:11 140:7     48:16 49:19,22    70:19,23 71:5      110:2
      3:13 5:9 45:12   143:25 145:4,5   49:23 56:5,24     71:13 91:25      leave 123:17,18
      47:25 153:20   kept 66:18 69:3    56:25 57:18,20   known 134:19        143:14
    jar 70:9           69:4,6 70:5      58:5,16,25       knows 9:1         left 8:23 21:11
    Jason 22:7         140:5 146:18     59:1,3 60:4,9     130:22             21:16 34:7
    Javelin 105:16   key 65:4 69:19     60:12,15,17      Kroger 104:12       43:9 53:14
    Jay's 135:6        69:25            62:12,14,15,19   Kurt 104:23         65:19 83:21
    Jefferson 105:10 kick 89:17         62:20,25,25                          117:24 118:22
    Jennings 92:25   kids 8:10 104:6    63:8 64:15              L            118:23 137:13
      125:12         kids's 89:3        66:20,25 68:10   L 6:7               138:4 144:16
    Jewish 46:12,14 killed 77:4 99:20   70:11 71:8       laboratory 2:18     146:9,25
      46:18,20         100:7,10 140:5   72:3 75:19         36:5,8,21,24      148:22 149:3,7
    job 19:7 93:18   kind 10:13 13:17   76:21 77:2,15      39:9            leg 57:17 60:10
      104:16 112:9     29:7,23 30:13    77:21 78:23      lady 151:15         60:13 61:2
    jobs 62:14         58:4 62:16       79:2,6,8,9,19    laid 83:17          81:14 88:7
    John 104:14        66:12 71:6       82:22 83:11      landed 95:15      legal 4:20 5:12
    join 75:11         79:20 80:12      86:1,11 87:21    Laura 1:22 3:17     27:4 28:8
    joined 93:22       82:18 110:24     88:18,25 89:2      5:13 153:3,23   legally 43:13
      94:11 125:14     121:13 134:2,4   89:4,5 90:2,23   Law 4:5,12          44:4,12,16
    judge 40:15        145:9            90:24 92:7       Lawn 103:7          45:1,10,18
    July 17:4,4      Kingshighway       96:15,18 98:9    laws 153:19         46:4,9,18 47:9
    jump 59:6 94:20    8:13 76:6        100:5,8 101:14   lawyer 89:17        47:11,15
      95:10            103:22 107:1     103:17 104:19    lawyers 86:3        116:20
    June 11:4 16:4,7 KMOV 85:10         111:23 112:1,5   lay 6:21 142:21   Leonard 94:16
      17:4 22:19     knew 60:25 61:5    113:8,8 115:1    laying 30:3,5,9   let's 22:5,6,8
      24:7 45:13       89:15 90:13      115:22 117:9       32:22 51:15       27:19 59:7
      47:24 60:25    knocked 109:2      117:13 120:2       53:18 66:22       67:23 77:5
      62:21 63:12    know 6:24 9:10     121:7,8 123:20     83:18,19 84:5     79:4,8 81:5
      65:2 74:24       10:13 11:2       124:5,8 126:13     121:12 139:22     86:13 87:1,24
      75:18 76:2       12:14 13:18      128:7,9,11,18      141:11 142:14     88:15
      77:5 81:6,12     14:22 17:25      129:12 130:7       142:21,24       Letter 2:13
      82:7,11,14       18:8 20:14,14    130:18,20          149:14,17       license 47:17
      83:3 86:10       20:15,18,22      131:7 136:1,13   layout 84:6         48:1,4 116:24

                                                                              Page 162
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 49 of 60 PageID #: 551
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

    lie 66:19 146:4       102:5 103:16       93:17,24 128:2 5:14             medicines 78:22
    life 69:13            110:15 111:15      130:2,9,15    matching 39:4      78:24,25
    lift 108:10,11,15     114:9 124:5,20   love 24:23      matter 5:5        meeting 5:10
       108:16 110:6       134:18,22          115:22 117:2  McGowan 4:3       members 6:13
       122:24             135:8 137:18     lull 136:20 137:45:18,18 65:17    memory 22:16
    light 18:14,17        138:22 145:11    lying 41:10 43:3 65:21,24          24:7 77:16,18
       19:9               145:15,19,20       43:6 145:6    mean 9:2 21:2,3    82:9 89:21
    lights 18:12,20       146:12 149:14    Lynn 1:22 3:17   39:19 40:9        137:3
       18:21              149:19             102:15 153:3   45:12 55:19      men 95:24
    liked 87:15,16      longer 97:4          153:23         63:22 74:16      mental 73:14,18
       87:20 151:10     look 32:9 33:13    Lyon's 150:4     97:9 115:6        76:9,13 77:7
    listen 146:7          34:1 37:7 38:9                    130:16 134:21    mention 16:9
    Litigation 5:13       38:12 40:8             M          141:24 144:16    mentioned 19:13
    little 6:13 7:25      41:17 56:7       M16 98:9         146:21,21         46:24 56:20
       12:20 16:20,22     84:6 143:1       M60 98:13        150:18,18         68:1 71:20
       23:10 31:7         145:25           machine 98:15    151:19            81:19
       32:10,18,18      looked 41:3         135:20,22      means 45:9,11     merged 46:16
       36:12 59:6         67:24             136:5           151:20 153:11    merit 3:18 124:9
       86:5 87:7        looking 96:5       making 10:20    meant 47:24        153:4
       103:12 140:22      139:15,18         150:19          89:2 96:18       metal 12:9 99:18
       150:20,22,23       142:2,3,7        Manda 102:13     110:6 111:19     Metropolitan
       150:23             143:10,13         102:14,15       120:21            3:15 4:14 36:4
    live 8:12,19 9:5      146:20           Manufacturer    mechanic 94:3      128:2
       9:14 10:9,21     looks 67:3 68:17    34:24           134:2,4,8,22     Meyers 104:14
       10:24 103:6,16     68:17            Maria 8:9       medal 106:19      Michael 17:10
       127:3,4,5,9      lose 99:22         marines 95:2    medals 106:12      34:8
       128:12 130:16    lost 100:4         mark 23:17 29:1  106:19,23        microscopic
    lived 8:15 61:16    lot 14:9 25:7,10    42:13 88:9      107:2             38:25
       86:9,14 125:12     25:12,22 48:25    106:5          media 113:24      middle 36:9
    living 11:4 32:14     49:22 59:22      marked 23:19    medic 80:19       military 11:15
       32:16 41:10        65:7,7 79:8       29:2 32:5      medical 12:24     milligram 79:3
       54:3 62:13         96:14 114:24      33:11,12 36:3   13:4,5,20,23     millimeter 66:13
       93:5,12 122:13     120:15 124:14     39:25 40:1      20:25 21:3,4,4    66:14 68:1
       127:17 143:10      147:2             42:14 65:25     21:19 44:25       69:12
       147:4,8          Lots 48:14          66:1 67:5,6     47:10            mind 76:5 86:2
    LLC 35:3            Lou 4:20 5:11       70:7,8 117:6   medication        mine 49:6 64:10
    location 108:18     loud 14:21 50:1    Market 4:7       79:19,20 80:12    64:12 66:7
    lock 89:18            50:10,10         marking 32:3     80:13,22 81:21    99:18 134:9
    locked 90:12        Louis 1:8,25 3:7    36:2           medications       minute 23:25
    locks 65:3,5          3:17,19,23 4:5   married 102:9    79:1,5,11 81:5    27:1 41:23
    long 8:15 17:16       4:8,17 5:5,11     102:16,21       81:6,11 82:2,7    51:1 53:14
       20:11 62:18        6:4 8:13 34:9     103:6 128:10   medicine 17:14     132:23
       92:8 94:4,17       36:5,21 72:17    marry 102:10     81:13,15,16,17   minutes 41:24
       95:8,15 96:21      92:25 93:5,14    Masuga 1:24      110:23,24        missed 7:22

                                                                                Page 163
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 50 of 60 PageID #: 552
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

     62:22              103:21          neighbor's 23:3      56:16,17,18      70:17 72:8,16
    mission 96:3       moved 93:14,16     23:6             O'Fallon 114:16    72:21 84:25
    missions 96:21      103:12,14       neighborhood       oath 153:8         85:17 111:24
     96:24              118:10 127:21     130:16           object 20:17       112:16 130:2,9
    Missouri 1:2,25    movie 65:9       nerve 21:7           26:17 35:12      130:15
     3:1,17,20,21       95:20 104:17    nerves 101:24        70:20 86:22    offices 5:10
     5:8,11 8:14        104:20          never 50:15 52:5     136:23,25      oh 12:13 17:4
     34:9 92:25        movies 87:22       61:11,13,17        138:14           20:19 31:18
     153:19            multiple 69:18     64:7 93:23       objection 26:22    46:15 51:10
    misstate 27:7      Murphy 1:22        99:5 101:16        27:5 37:2        52:10 54:25
    misstates 26:17     3:17 5:13         113:13 125:7       39:13 51:9       57:5 58:23
     52:17 138:14       153:3,23          125:10,10,11       52:15,17,24      62:25 79:8,16
    misstating 52:25                      134:1              71:19 100:14     82:23 85:9
    mm 37:10                  N         new 78:14,15         100:22 101:4     93:11 94:1
    MO 4:8,17          N 4:1              98:9 104:17        116:12 121:25    97:11,13 98:9
    model 35:2         name 5:11 6:3,6 news 85:10,17         122:8,11         104:24 105:9
     37:10              17:25 22:8        85:22,24           140:16 143:21    115:6,11 122:6
    models 150:23       46:8,22 47:2,3    110:12             144:13,22        124:6,12 129:4
    Moganford           56:5 60:17      next-door          objections 27:4    133:15 135:6
     148:15             78:19 79:21       126:21             28:8 153:10      148:25 150:13
    molder 31:17        89:16 99:17     nickname 96:15     observe 43:6       151:2,21
    moment 42:16        102:12,17       night 65:12 92:6   observed 43:3    okay 6:5,8,13,17
    momentarily         104:25 114:12     92:7 97:1        obtain 21:19       6:25 7:21,24
     72:5               125:17,22         133:11           occasions 14:5     9:5,11,20,22
    money 63:6,20       128:7,10        nightmares         occur 17:6 90:22   10:13,20,24
     63:22 64:1         134:14            77:23 78:3       occurred 22:19     11:4,11,17
    month 22:1         names 8:8 22:4   nights 87:1          23:9 24:7        12:21 13:4
     97:10,14,21        58:24,25 59:2 nine 151:2,4           52:12 57:18      15:23 16:2
    months 78:17        59:3,4 79:6     nodded 22:20         71:17 84:24      17:3,13 19:5
     102:7              114:14            86:8               91:2 137:10      20:19 21:9,14
    Moore 95:18,20     National 33:25   noise 50:10        occurring 50:8     22:9,13,15,19
    morning 6:1,2       34:1            noises 50:1,11       74:22 136:13     23:16,23 25:13
     80:9              nature 16:14     nonresponsive      odd 62:14          25:19,23 26:2
    mortar 99:15       near 42:18 43:12   71:4             office 17:13       26:25 27:9
    mother 11:1         44:3            Nope 67:1            46:11            28:25 29:1,9
     108:23,25         necessary 40:18 normal 7:17         officer 44:12      29:21 30:21
     127:14 128:19     need 15:19       north 3:16 4:15      52:7 56:3        31:1,7,11,14
     129:3              25:19 37:21       128:15             107:19 108:3     31:18 32:3,19
    mother's 86:17      42:1 56:4 59:9 notes 153:14          128:3            32:22 33:2,8
    mouth 121:13        110:23 113:22 notice 3:12 18:9     officer's 56:5     33:21,22 34:1
    move 20:17          151:20          number 46:3        officers 22:25     34:3 35:14
     22:18 41:21       needed 63:4                           52:2,13,14,22    38:3,9,13,25
     70:20 71:3         80:11 109:16            O            53:10,20 54:6    39:8,22 41:22
     72:5 84:19        neighbor 126:22 o'clock 3:14,14       54:9,20 55:14    41:24 42:15,19

                                                                                Page 164
                                MASUGA REPORTING SERVICE
                                      314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 51 of 60 PageID #: 553
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      42:23 43:17        120:1,16,22        21:18           73:16 77:17       person 49:9
      45:19 46:15,17     122:15 123:7     order 15:19       82:13 85:5          60:14 90:17
      46:22 47:5,8       123:24,25        Ordnance 34:24    144:11 147:16     personally 15:11
      47:13 48:4,7,8     124:10,13,20       35:2 37:10     parents 93:8         63:11
      48:15 50:13        125:9,12,21,22     39:10           127:9             pester 62:11
      52:10 53:15,20     126:2,17,21      ought 15:7       Park 88:9            65:8,13
      55:2,16 56:1       127:5,7,15       outlet 85:23     part 32:23 40:18   phone 49:5,7,17
      56:20 57:6         128:12 129:6     outline 18:7      61:5 82:24,24       107:20 108:23
      59:12,22 67:2      129:11,13        outside 23:4      82:24 141:22        109:1,3 121:2
      73:1,7 74:21       130:8,23,25        78:22 90:5      141:23              136:12 137:18
      77:1,23 79:4       131:6,9 132:5      111:19 117:14  part-time 93:18      137:22 138:12
      80:17,19 81:13     132:18,22,24       117:15 122:17  parties 153:16       138:19,22
      84:8,22 86:5,7     133:5,22 134:2     122:17,21      pass 8:25            145:20 146:13
      86:25 87:8,23      134:12,16          132:4 136:11   passed 9:6,16        146:15,24,25
      88:8,10,15,22      135:5,8,10       overhead 18:21    10:8,22 88:22     photo 31:15
      89:1,13 92:3,9     136:5 137:1,10   overnight 9:12    88:24 89:6        photograph
      92:22 93:1,3       137:25 138:10      10:5            116:23 127:19       2:15,16,19,21
      93:21 94:2,4,7     138:12 139:21    overseas 11:19    147:15,19           2:22,23 29:3,5
      94:12,21 95:3      141:2 142:10     owned 69:17      passing 88:2         29:9,13 32:6
      95:12,16,24        143:6 145:8,12     134:9          patrols 97:1         41:13 66:4
      96:1,17,19         146:8 147:21                      paused 50:6          67:8,13,16
      97:15 98:1,14      148:8 150:7,10           P        pay 61:25            121:21
      98:18,22 99:4      151:3,11,21      P 4:1,1           125:11            photos 40:3
      99:10,14           152:1            P.C 3:15 4:13    pen 30:14          physically 33:6
      101:13,17,20     old 6:11 14:23       5:11           penalty 153:18     physician 17:9
      102:8,10,16,20     64:18,22 67:24   p.m 73:8,11      pending 3:20 5:6     17:11 47:6
      103:5,8,11,14      88:22,24 89:25     114:2,5 126:4 Pendleton 95:2      picked 115:15
      103:16,20,23       91:15,16 93:13     126:7 148:9,12  95:4              picture 18:8
      104:2,8,15         106:6,8 150:25     152:4,10       people 15:16,19      41:6,6 66:25
      105:1,22,24      once 25:13 50:6    page 2:2 26:2     52:6 61:3 62:3      69:10 84:7
      106:11,16,21       78:17 80:8         36:12 37:8,8,9  75:13 104:22        117:7,9,13,21
      107:6,24 108:8     119:9 133:12       37:20,23,24     132:4 135:7         118:10 131:3,7
      108:12 109:5,9     133:14 148:6       38:9,21 42:16   138:24 139:20       131:7 141:13
      110:13 111:7     one's 79:14,14       42:18           140:2             pictures 32:7
      111:18 112:10      79:15,15         paid 63:9        performed            40:20 105:1,4
      112:16,25        open 13:14         pain 79:14,19,20  17:22               136:8
      113:18 114:15      105:18 115:17      81:15,16 102:1 period 8:21        piece 33:19,24
      114:17,23,25       121:13 142:17      111:10         periods 147:23     pill 111:10
      115:3,11,14,24   opened 67:4        paper 33:19,24   perjury 153:18     pillow 143:1
      116:13,18,20     operator 49:20     paratrooper      permanent          pin 39:5
      117:1,20         opinion 61:22        95:6            86:11             Pine 103:7
      118:19,21,23       68:24 69:1       Pardon 13:22     permanently        pink 64:17
      119:3,5,11,16    Orange 13:8,9        50:3 52:20      9:14 10:11,21     pistol 64:22,24
      119:17,21          13:19 14:3,6,8     58:20 71:15     86:14               66:19,20 87:13

                                                                                 Page 165
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 52 of 60 PageID #: 554
                       GINA TORRES, et al v. CITY OF ST. LOUIS, et al
                Video Deposition of DENNIS TORRES taken on January 10, 2020

    pit 82:19             144:1              126:15           pursuant 3:12           R
    pizzas 62:17         pole 105:23        primary 15:7      put 24:21 27:15  R 4:1
    place 29:21          police 22:24        17:9 47:5         28:14,15,20,23  rabbit 87:5
      129:5 145:20        36:5,21,25         78:21             30:23 31:2      radio 86:3
      153:7               54:13,20 55:14    prior 11:11        40:9 55:2 69:9  rail 143:9
    placed 29:13          57:16,22,25        26:17 50:4,7      95:17 107:12    raised 92:24,25
      49:1,10             71:23 72:1,2       56:22 57:8        109:2,20 110:3    93:2
    places 93:13          72:16,21 84:25     60:23 61:1        115:2,15,19     raising 124:18
    Plaintiff 4:18        85:17 89:16        68:4 71:9,18      140:22 142:17     124:25 125:5
      41:1                90:8,20 107:19     77:5,6 86:10      142:19,25       ramp 105:20
    Plaintiffs 1:6 3:5    109:15 112:16      87:2,24 91:1      143:16,18         107:24 108:1,7
      3:22                117:15 128:2       92:12             144:3 153:8       108:10,12
    plant 39:21           130:2,9,15        probably 20:13    puts 117:1 145:1   110:6
    planted 68:18,23      147:14,18          31:16 63:1                        range 87:11,18
      69:10 71:2         Pond 87:11         problems 21:3,5          Q
                                                                               rank 124:7
    platoon 75:6         porch 56:2          129:15           quantity 70:17   rat-tat-tat 99:1
      95:24               89:14 91:21       proceedings 5:2   question 6:23    reach 49:13
    play 23:15 27:9       92:10 108:20       153:6             7:1,2,7,11 9:21 read 38:2 39:5
      28:5,7 41:23        112:6,6 122:24    produced 3:12      10:14,16 19:5     89:12 151:13
      42:22 43:18         149:5              5:22              22:14 25:16       151:20
    played 23:24         position 84:20     professional       26:20 27:24     reading 33:20
      27:10,18 28:10      140:23 141:11      13:5,20,23        28:3 52:8,19      59:12 150:15
      42:8,25 43:10       141:17 142:1       44:25 47:10       53:8 57:6       ready 42:23
      43:20,23 51:2       142:14            progression        70:21 142:12    real 14:21 21:8
      53:16 59:8         possession 57:23    48:19             144:1 145:23      21:10 67:24
    playing 50:24,25      58:1              pronounce 47:4     145:24 146:5    really 6:20 7:19
      53:13              Post 133:14        propounded         148:4 149:6       40:9 56:25
    please 5:20 6:6      Post-Traumatic      153:10           question's 35:13   80:11 113:21
      6:24 7:6 22:15      74:2 76:8         provided 56:11    questions 6:9      123:14,23
      25:13 28:1,8        132:25            psychiatrist       40:14 41:3,9      124:6
      30:24 41:7         powder 64:15,16     76:25 77:3        41:19 46:3      reason 39:9,12
      53:3 55:3           87:13              78:1,8,10,15      59:21 72:14,23    39:14
      119:2 144:22       predicament         78:18             82:3 92:18,23 recall 68:14
    Pleasence             145:18            PTSD 73:22         93:12 99:12       71:17
      104:23             prescribed 79:5     74:3,4,13         126:23 135:17 receive 106:11
    plenty 118:7          79:10 81:7         76:17 77:14       137:9 140:13    received 73:14
    plural 70:21         prescription       puffer 111:1       146:8 150:1       73:17
    point 25:25           18:10             puffers 81:17      153:9           recess 45:24
      35:14 40:2         prescriptions       110:25           quick 45:20        73:10 114:4
      48:8,19 50:13       81:11             Purchase 34:8      148:7             126:6 148:11
      51:13 55:20        present 4:20       purchased 35:19   Quil 80:14       recognize 29:3
      72:8 98:17          5:14 66:11        Purchaser 34:7    quit 123:18,18     66:4 67:11
      105:6 117:1        press 85:4,6       purple 106:17     quite 54:15 65:9   101:1 104:20
      126:22 133:12      pretty 46:19       purposes 23:18     97:1,8 136:22 recommend

                                                                                   Page 166
                                   MASUGA REPORTING SERVICE
                                         314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 53 of 60 PageID #: 555
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      151:16           regarding 40:25      136:18            34:6,21 35:8       121:9,12,16,18
    recommended          41:20 72:19      responsible 71:4    35:11 36:6,8       122:20 123:1,7
      15:4               85:23            rest 86:2           36:11,16,20,24     124:10,22
    recon 11:23        regardless 31:18   result 13:13 14:3   36:25 37:13,16     128:13,14
      94:24 95:4,12    Registered 3:18      18:3,6            37:20 38:12,12     131:19 133:25
      96:1,2,2,3,21      153:4            retained 152:11     38:15,17,21,25     135:10,10,12
    recons 96:24       regular 31:24      retired 11:9        39:24 41:11,16     135:18,20
    record 5:3,15        54:17            retiring 11:11      41:19,21,24        136:18 137:12
      6:6 7:11 24:1    relation 83:18     return 93:5         42:7,11,18         137:16,22
      25:19 31:1       relationship         132:24            43:1,4,8,9         138:3,20 139:2
      45:23 46:1         86:6             Rich 27:3           44:13,21,25        139:13,14
      73:9,12 114:3    relative 56:13     Richard 4:11        45:15,17 46:6      140:7,11,19,21
      114:6 126:5,8      153:15             5:16 28:8         47:22,23 49:13     141:5,8,10,12
      142:6 148:10     remem 137:21         40:17,22,24       50:2 52:16,23      142:8,13 143:7
      148:13 152:6     remember 9:1         45:20 53:4        53:11,14 59:5      143:16,18
    record's 139:18      13:18 17:17,19     65:19 130:20      59:9 60:6 61:6     144:8,10,12
    recorded 2:14        22:14,16,21,23     144:23            62:2,5,6,9,12      145:1,25 146:7
      23:16 72:15,23     24:4 26:23       rifle 35:3,6,9      63:23 66:22,23     146:13,16
      136:12,12          43:16,24 46:10     37:11,17 39:2     68:4,5,16          147:3 148:5,23
    recording 23:24      46:11,22 48:17     39:11,16 67:8     69:15,18,24        149:4,11,12,17
      24:1,2 27:9,10     49:20 56:22        67:11 68:8,10     70:14 75:23        151:5 152:8
      27:14,18 28:10     60:5,7 65:19       69:12 87:12       78:5 79:4        right-hand
      41:21 42:8,13      67:23 72:21        98:8,22           80:10 81:4         35:23
      42:17,22,25        82:2,8 88:12     rifles 69:23        82:1,12 83:17    RMR 1:22
      43:10,20,23        89:7,8,18        right 6:9,10,18     83:20 84:4,8,9   rode 124:15
      50:23 51:2         91:12,15           6:22,24 7:3,6,8   84:13,19 86:10   room 4:6 18:21
      53:16 59:6,8       137:21 138:21      7:11,21,23 8:4    90:7 92:18         24:15,21 25:1
      136:16,19          146:12 150:4,7     9:8,17,18,25      93:16,23 94:4      25:8,11,21
    recovered 38:20      151:1              10:24 11:2        94:9,19,25         26:2,5,10,13
      39:10,15 70:17   remind 7:13          12:19,19 14:17    95:5,14 96:11      31:12 32:7,10
    Recross-Exam...    remove 113:3         15:10,11,19       97:3,9,17,20       32:14,20 33:1
      2:8 150:2        report 2:18 36:8     16:9,12 19:24     98:10 99:20        41:10 48:22
    Redirect 2:6         36:21,25           20:21 21:6,11     103:3,5 104:4      51:15 53:18
      135:15           reported 1:21        22:17 23:4,10     104:11 105:4       54:3 55:3,4
    referenced           90:20 153:11       23:13,15,16,20    105:11,15,24       70:3,5 75:7
      89:10            reporter 3:18,18     24:13,15,24,24    107:13 109:7       83:6,12,14
    referred 98:8        5:13,20 7:10       25:3,16 26:11     110:2,8,17,22      84:6 115:13,23
    referring 89:19      151:22 153:4,4     27:2 28:23        111:9,21,24        115:25 117:4,5
    Refrain 27:5       Reporter's 2:25      29:12,14,16       112:7,12           118:7,14,16
    refused 89:17        153:1              30:8,13,18,20     113:20 114:15      119:8,14
    regard 70:21       Reporting 1:24       31:2,4,5,6,18     116:1,5 117:5      120:17 121:11
      89:22 116:7        5:14               31:23 32:4,9      118:2,22,25        122:14 126:16
      123:11 126:12    represent 6:4        32:10,13,15,15    119:7,20 120:2     137:11,13,24
      126:21 132:24      33:14 70:16        32:16 33:10,23    120:3,20 121:4     138:2,4,13,20

                                                                                  Page 167
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 54 of 60 PageID #: 556
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      139:21 140:3     15:22 49:20      15:6,7,9 18:16    seek 21:19          shoe 31:24 32:1
      141:4,4,20,21    51:5 52:14       18:22 19:8        seen 24:19 35:8     shook 60:2
      141:22,23        60:5 72:21       22:5,6,8 25:23      35:15 46:24       shoot 51:5 55:4
      142:5,19,19,22   81:15 86:12      29:5,7 31:2,7,8     51:16 54:19         65:4 87:14
      142:22,23        112:9 113:1      31:14 32:25         64:3,5 70:12        90:17 119:2
      143:2,2,2,9,10   143:5            33:1 34:4,11        73:21 75:8          145:15 147:5
      143:10,20      says 15:7,9        34:12,13,15,21      120:12 138:24     shooting 24:22
      144:8,9,17       33:23,25 34:3    35:24 36:4,18       139:20,20,21        25:4 30:6
      146:9,25 147:4   34:7,14,21,24    37:18 42:23         147:6               31:21 32:25
      147:8            36:4,8,14,16     44:10,11,18,19    self 46:16            43:14 48:12
    room's 32:16       36:18,24,25      44:24 51:16       semi 37:11            49:23,23 50:18
      149:2            37:9 38:4,17     53:18 54:12       semi-automatic        50:20 56:21,24
    Rosa 130:21        38:19,25 49:22   55:5,5 65:7         35:3,6,9 37:17      57:1,7,14,15
    Rottweiler 82:22   51:17 90:10      66:22 67:7,8        39:11,16            58:2,14 59:14
      82:23,25         109:6 117:2      67:23 75:7,11     sensitive 18:13       59:18 60:23
    round 99:15        122:16 144:2     75:14 76:14         18:14               61:1,3,16 68:3
      140:9          scales 70:18,23    78:16,17,18       September             70:16 71:8,17
    rub 18:19        scared 83:8        79:8 98:16          34:15               71:22,24,24
    rude 7:14 25:17    84:23            102:3 108:10      sequence 144:18       74:22 78:13
    Ruger 58:5       scene 36:14        109:9 111:5         144:21 145:2        83:16 85:2,18
      66:13,14,18,21   38:20 39:10      112:2,7,11,22       145:11              89:18 91:1
      68:2             41:3,14 85:14    114:19 115:25     sequences 146:6       92:9,12 101:11
    rule 144:2         126:9 136:9      116:10 117:2      series 136:19         106:25 115:21
    rules 6:21       Schnucks 104:9     118:14,17,19      serve 11:17,24        120:15,24
    run 83:12        school 88:21       118:20,22         served 12:6           121:5 123:12
    rushing 94:23      89:5 92:5        119:3,7,8,11      service 1:24          126:12 133:18
    Russell 104:23     93:19,23,24      119:14,24           12:12 63:15         133:20 136:12
    Ruth 128:19        94:1,5,24        122:5,9 123:4       98:19 106:12        139:5,6,16
      129:3            114:7,13         123:8 124:16      service-connec...     140:6
                       125:15,18,19     128:15 133:25       63:15             shootings 71:11
            S          125:21,22,24     134:14 138:13     set 67:3 93:12        92:12
    S 4:1              150:5,8,12       138:25 139:14       117:23 118:2      shop 134:8,22
    safety 65:5      Scouts 124:3       139:15,22,22        153:7             short 126:3
    saith 5:23       sealed 36:14       140:18,24         setting 7:19        shortcut 89:11
    sandwiches       search 55:17       141:3,3,6,24      seven 6:15 8:1,2    shorthand
      62:17            56:4,11,13,17    142:15,22,22        9:4 64:18           153:14
    Saturday 103:1 second 7:6 24:19     142:23,23         Seventy-two         shortly 22:23
    saw 17:19 33:4,6   37:8,8,9,13      143:1,3,5,9         6:12                23:7 41:22
      41:5,9,14 54:4   140:9            145:15,19         severity 133:1        44:8
      55:14 90:17    seconds 23:25    seeing 17:16        Shep 82:24          shot 12:15 21:7
      115:4 141:12     27:9 41:24       18:7 73:22        Shepherd 82:19        33:4,6 41:10
      143:14 144:7     51:1 53:15       75:5 76:24          82:24               49:22 55:15
      147:3,7        Security 63:13     77:2 78:3,16      Ship-To-Date          57:17 59:15,15
    saying 15:17,20 see 12:1,25 15:3    82:9 126:15         35:24               59:18,23 60:3

                                                                                 Page 168
                               MASUGA REPORTING SERVICE
                                     314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 55 of 60 PageID #: 557
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      60:4,7,9,12,15     149:9,10,11,11    small 36:12        speak 15:19         statement 2:14
      61:2,2 87:12       149:12,13,17      smart 150:13       specifically          22:24 23:2,16
      87:12,12,13      sidewalk 109:18     smorgasbord          17:20               24:4,6,13
      89:15 90:6         110:7               129:5            speculation           41:22 42:12
      91:2,8 92:10     sideways 29:23      snow 103:4           100:23 116:14       43:13 44:6
      92:11 99:14        29:24             Soap 150:20,22       122:12              51:3 52:2,11
      100:6 101:22     signature 151:15    Social 63:13       speculative           56:20 72:3,15
      115:6 124:1        151:16,18         softener 81:17       20:18 71:4          72:24 84:25
      147:5              152:10            Soldiers 95:22     spell 82:21           89:10 123:2
    shotgun 64:21      sir 6:1,11 7:9,12   somebody 15:4      spent 92:6,6        statements 85:1
      68:11              7:20,21 8:12        20:7 33:1        spinal 101:21         85:16 153:10
    shots 24:14 25:5     10:7,10,12          45:14 48:12      spoken 21:1         States 1:1 3:1,21
      25:20,23 26:1      11:9 18:23          57:14 61:17        151:14              5:7
      26:4 48:14,25      19:1,12,15          63:9 67:3 69:9   sponsor 105:10      stating 27:4
      74:18 76:3         30:8,18 31:23       71:22,23 83:10   Sporter 35:2        stationed 95:14
      83:7 114:22        34:18 36:1          92:11 113:1        37:10             stay 9:11 10:5
      115:4,10,11        37:4,13 38:7,8      119:14 122:16    sports 105:15         24:23 83:14
      118:25 119:19      40:2,7 41:8       somebody's 7:18    Square 3:15           86:16 87:2
      120:9,11,13,14     42:9,16 50:12     Someone's 121:5      4:14                90:10 115:22
      126:10,19          52:19 53:1        son 129:15         squirrel 87:5       stayed 8:23 9:9
      136:19,22,24       77:15 89:7        son's 70:18,19     St 1:8,25 3:7,16      86:11 121:1
      137:4,6,8,10       92:15,17,19         90:13              3:19,23 4:5,8       139:8 140:1
      138:1,11,23        113:25 138:21     son-in-law           4:17 5:5,11 6:4   Stemmler 4:20
      139:2,4,25         145:3 148:15        129:25             8:13 34:9 36:5      5:12
      140:1,8,9        sit 24:8 60:14,22   soon 103:8           36:21 72:16       stenographic
      146:16 147:14      82:1              sooner 119:22        92:25 93:5,14       153:11
      147:17           sitting 89:14       sores 13:14          93:17,23 128:2    stepped 99:17
    shoulder 12:20       90:5,5 91:21      sorry 40:6,7         130:2,8,15          109:3
      86:2               110:11,15           42:17 57:4,5     stamp 50:25         steps 32:17
    show 28:25 32:3      117:7               58:9 73:24       stamped 36:17         105:17,17,19
      33:12 36:1       six 3:14 9:4          75:19 89:4       stand 78:2          stomach 79:15
      40:1,3 66:1        16:10,16 17:3       93:11 96:7       standing 75:7         81:16
      67:6 70:8          17:6,22 22:3,7      100:1 105:5      star 106:18,18      stool 81:17
      117:6 123:4        78:17 110:16        141:8            start 6:8 50:24     stop 24:24 59:9
    shows 32:6           110:20 111:19     sought 73:17         50:25 77:2        stopped 23:25
    shrap 12:9,9         117:18 133:19       76:12 77:6         79:4 129:18         43:1 121:10
      99:18              133:21            sound 23:13          145:16              126:19 138:25
    sic 21:8 39:11     Sixteen 93:15         98:22 99:2,3,5   started 16:9          139:10
      92:10            size 116:9            101:8,15           43:2 59:17        stopping 27:25
    sick 110:21,22     sleep 24:20 78:3    source 63:11         76:18 90:3          28:2 111:21
      125:11             79:15 80:12,16    south 8:13 76:6      99:11,13          store 129:10
    side 28:24 80:22     134:1               103:22 107:1     starts 18:18        stories 113:9
      83:17 118:22     sleeping 50:4,7       128:15           state 3:17,19 6:6   straight 32:15
      118:22,23          133:6,11          space 31:11,12       88:9                95:13 149:5

                                                                                      Page 169
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 56 of 60 PageID #: 558
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

    street 4:7 23:3    SWAT 54:17         taught 135:7         142:7 153:9        131:20,23
      83:11 110:8        112:5,6          tears 75:8         tests 39:9           139:4,6
      112:10 114:18    swear 5:20         tech 94:1,5        thank 5:19 7:21    thousands 98:21
      128:13           sweeping 24:19       114:16             12:11 30:18        99:6
    Stress 74:2 76:8   swivels 30:14      technical 114:8      31:23 33:10      Threat 35:3
      132:25 133:16    Swollenness        teenager 91:17       36:1 41:16       threatened
    strike 20:17         13:14            teeth 109:1,2,3      53:13 55:16        89:17
      70:20 71:3       sworn 3:12 5:22    television 117:7     92:19 101:17     three 20:2,3
      140:22           symptoms 13:12       117:20,23          113:24 114:1       65:12 86:13
    stuff 51:14 62:4     18:2,5 77:13       118:2,2            135:13 152:7,8     87:2,24 88:15
      77:24 107:12                        tell 6:13 11:21    therapy 86:1         95:11 96:23
      111:20                   T            12:17 14:19      theuropathy          97:8,12 106:17
    Submission         table 49:13          18:2,5 19:16       21:8 81:13         114:13 116:17
      36:13 37:9,17      119:7              22:15 26:4       thing 27:21 28:6     133:13
      39:2,4           take 19:24 33:13     28:5 32:6 45:8     28:7 35:22       threw 26:15
    subsided 133:9       38:9,10 42:1       56:24 57:13        60:12 105:17       27:7,11,20
    substance 70:10      45:20 55:1         67:7 68:11,20      110:16 114:21      28:11,15
    suffer 12:3          62:23 73:2         68:21 71:13,16     114:25 115:4     throw 27:16
      14:12 74:12        79:1,24 80:3,5     77:20 89:21        115:12 145:4,5     28:19
      77:14              80:5 82:2          90:10 92:3,24      150:22           thrown 107:10
    suffered 77:14       123:20 126:3       94:12 96:2       things 6:20        thump 119:4
    Suite 3:16 4:16      136:8 145:19       97:6 101:15        39:21 63:4         138:24 139:22
    Summary 2:17         148:7              106:14 108:6       74:19 76:21      time 5:9 8:21
      33:14 34:3       taken 3:11 66:25     109:9 111:11       77:21 79:12        11:7 14:13
    sunglasses 18:9      67:13,16 105:1     116:15             82:8 112:23        21:23 24:6,18
      18:12,22           105:4 107:6,8    telling 145:5        118:13 135:1       24:19 25:20
    sunlight 18:20       109:13 112:4     temper 123:17        147:2 150:19       27:9,17 29:19
    support 63:11        114:18 117:9     ten 151:4            150:20             30:5 35:14
      104:6              117:13 118:11    Tennessee 11:3     think 11:3 31:16     42:22 43:21,25
    sure 43:19 45:21     151:14 153:6       34:9 86:19,20      46:5 49:25         47:23 48:8,19
      46:19 49:19        153:14           term 96:13           57:17 63:9         50:13,25 51:13
      54:22 68:14      takes 20:7         Terre 93:4           65:22 73:5         54:19 55:1,13
      73:7 76:22         145:16           test 22:16 39:1      75:10,23 78:17     55:20 58:10,14
      89:2 126:15      talk 40:15 61:8      116:23             88:5,25 94:6       60:11 62:2,21
      137:25 139:17      75:12,15 76:21   testified 49:21      104:24 114:11      65:14 72:8
      142:6 151:13       80:20 101:14       99:10 107:13       125:25 126:14      73:25 75:10
    surgeries 16:10      123:13,19          113:3 132:25       128:4,25           76:12 78:11
      16:14,16 17:2    talked 76:23         135:19 138:16      142:11             83:6,12 87:6
      17:3,6,23          85:25 92:13      testifying 26:24   thinking 123:10      88:12,13 89:6
    surgery 18:25      talking 15:23      testimony 26:18    thinks 15:7          91:4,15 94:1
      19:3,9             52:4,13,22         28:20 44:22      thought 10:16        95:19 97:16,16
    surrounding          53:9 81:4 91:7     50:21 51:7         74:18 75:2         100:12 104:10
      130:17             123:18 129:20      52:17,25 53:2      77:22,24 89:25     109:25 113:23
    SUV 59:17            133:14 146:11      57:22,25 74:12     92:7 120:15,18     119:1 123:10

                                                                                   Page 170
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 57 of 60 PageID #: 559
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      136:22 143:11      34:21 36:6,9      tried 100:5,8      twice 12:15 80:2    125:10
      144:13,15          36:25 38:9          140:4              80:5,6           unfortunately
      146:18 147:4,7   tore 46:12          triggers 65:3      two 6:15 8:5,6      40:10
      147:13,15,17     Torres 1:5,12       Triple 35:3          12:9 22:2        uniform 54:18
      147:18,19,23       3:4,11,22 4:21    trophy 150:23        59:14,15 60:3    uniforms 55:4
      153:7,7,11         5:4,5,16,21 6:7     150:24             82:17 87:8,9     unit 106:17
    times 14:8 20:2      46:2 73:13        trouble 14:18,19     87:15,20 94:20   United 1:1 3:1
      20:3 65:7,10       114:6 135:17        15:12 16:6         95:9 97:16,20     3:20 5:7
      65:13 80:1         145:2 152:5         23:22 45:6         103:4 109:17     unle 83:10
      95:10,11 98:19   total 65:1 67:22      89:13 90:24        111:17 116:19    unrestrict 111:5
      99:6,8,14          106:15 110:16       111:4 126:24       119:19 120:18    upcoming 146:8
      124:14 133:23      134:23,23           129:22,24          122:17 123:12    upset 145:9
      140:8,16         totally 144:20        130:8 133:6        131:3 134:23     upstairs 32:21
      144:25 146:4       148:1             truck 11:12          139:2,25         use 40:20 49:5
    timing 137:9       tough 15:14,16        104:7,12,13      type 20:22,24,25    53:23 65:4
    tire 90:5,7          75:20               135:6            typically 136:2     69:19 71:6
    tired 81:2 146:5   tra 132:14          trucks 124:17                          98:2
    TJ's 62:15         Trace 2:17            135:3                   U           usually 15:20
    Tobacco 33:15        33:14 34:3        true 44:6 148:21   Uh-huh 12:7         88:16
    today 5:9 18:9     Tracing 34:1,2        153:13,19         16:13 121:21
      18:21 21:1       Tracking 33:25      truth 146:4         123:22 136:21             V
      24:8 51:7        tractor 135:7       truthfully 82:5     137:2             v 1:7 3:6
      60:15,22 79:1    tradition 132:15    try 25:13 30:16    underneath         VA 17:11 19:23
      79:4,10 80:3     trailer 103:7         30:23 59:7        29:18,20,22         21:20,24 63:9
      82:1 92:16       trailers 135:7      trying 19:5         30:1 32:23          63:13,13 74:8
      151:14           training 94:13        25:17 52:1        36:16               76:16 77:11
    told 8:22 13:21      94:20 95:6          75:19 77:1       understand 6:23      78:18,20,21,22
      13:24 19:17,18     114:8               86:25 91:4,10     15:21 21:2          102:3
      44:12 45:1,14    transcribed           119:17,18         26:20 37:4        vague 35:13
      47:10,14 52:5      153:12              138:25 139:16     39:7 52:1,19        39:13 136:25
      61:6,15 62:10    transcript 28:12      139:24 143:22     75:19 77:2          144:13,21
      62:24,25 71:17     42:12,17,22         144:14 145:10     82:11 86:9        Valium 81:19,20
      78:2,3 90:8        59:13 89:12         145:14,22         141:9 145:3,3     Valiums 79:3
      92:1 107:14,19     153:14              146:22            145:10,14,22      version 98:9
      107:21 108:3     Transcription       tubes 111:5         147:25            versus 5:5
      109:6,7,16         2:20              turn 42:16         understanding      Vicodin 79:21
      110:14,21        trash 107:5         turning 126:4       16:21 45:9        Victoria 103:13
      112:18 122:21    Traumatic             152:4             59:23 60:23         103:14,16
      123:14 124:1       133:16            TV 14:21 15:14      93:24 123:11      video 136:13
      126:22 140:12    treatment 19:20       18:8 32:7 86:3   understood 7:2     Videographer
      145:6 146:3,4      21:19 73:14,17      87:21 118:10      142:11              4:20 5:3,12,19
      149:5              76:12,14,17       Twain 88:9         unemployed           45:22,25 73:8
    Tomboy 104:9         77:7                106:5             125:7               73:11 113:21
    top 12:19 33:17    trial's 113:10      Twenty 11:14       unemployment         113:24 114:2,5

                                                                                    Page 171
                                  MASUGA REPORTING SERVICE
                                        314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 58 of 60 PageID #: 560
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

      126:4,7 148:9     107:7 119:25       104:1 126:23      117:10 119:19     144:3,5,7,14
      148:12 152:4      121:17             145:6             119:20 120:9      144:18,22
    videotape 1:11     walls 107:8        weapon 35:15       121:11 122:13     145:1,24
      3:11 5:4         want 12:11,24       35:20 43:11       122:17,17,21      146:22 147:3
    Viet 96:5,16        22:18 48:7         44:2,10,11,11     124:12,14         147:13 148:1,7
      98:1              53:19 72:5         44:18,20,24       125:23 126:11     148:14 149:12
    Vietnam 11:23       73:6 78:25         58:7 59:19        129:4 137:24      152:8
      12:1,3 13:10      86:5 123:2         60:19 66:4        138:20,23        wheel 53:25
      14:6 20:13        137:9,25          weapons 64:16      139:3 142:18      141:14,15,18
      73:22 74:18,20    138:22 139:17      69:25             144:9 149:2,4     147:1
      74:23 75:21,24    140:22 141:9      wear 136:2         149:4            wheelchair
      76:5 95:13,14     142:6             wearing 16:4      weren't 110:17     12:25 13:2
      96:22 98:19      wanted 150:16       18:9,22 54:16     112:22 120:16     53:23 84:3
      99:3,22 101:9    war 14:13          week 59:14 61:1   West 102:15,15     105:9,12,18
      101:15,17         135:19,22          65:10 68:3       Wheaton 2:3,7      108:1 118:5,8
      106:12,19         136:5              71:9,18 77:4      4:2 5:17,17,25    121:11 132:1
      107:11,12        warrant 55:17       78:1 87:1         6:3 10:2,4,19     139:1,24 147:1
      133:1,5           55:23,24 56:4      92:12 97:2,16     20:22 26:19       148:21
    Vietnamese 98:1     56:11,18           97:20 123:12      27:3,8,20,22     wheelchair's
    view 119:5         wasn't 62:22       weekend 87:4       27:24 28:1,4,7    84:9
      141:18,18         95:1 123:10       weekends 9:10      28:11 34:14      wheeled 149:6,7
    violent 61:16       138:21 139:15     weeks 59:14        35:14 37:3,7      149:23
    vision 16:24        139:15 141:25      94:6,18,20        38:7 39:14       wheeling 54:3,7
      29:6 48:2,5       143:10             95:9 97:16,20     40:17,22,24       54:10
      116:23           watch 65:9         weightlifting      41:5,8 43:19     wife 8:22,25 9:6
                        87:21              105:16            43:25 45:20       9:9,16 10:8,22
           W           watering 18:18     welcome 135:14     46:2 50:19        75:11,14
    wait 7:6,19 9:20   way 9:18 19:10     weld 134:7         51:12 52:11,16    102:11 104:6
     10:14 25:14        19:11 26:23       Wellston 102:18    52:18 53:1,3,6   windows 90:6
     91:6 112:18        39:18,22 43:5     went 11:22,22      53:8 55:7,13     wish 81:3 145:18
     113:9 116:7        68:22 84:8         11:23 49:16       63:23,24 65:16    145:21
     117:12,12          90:23 91:14        55:3 75:6         65:18,23 70:22   witness 5:20
    waiting 110:11      121:17,19          76:19 77:22       71:3,5 72:5       20:19,21 22:20
    waive 151:15,16     123:21 124:24      87:6,7,11,13      73:2,5,13         26:25 27:2
     151:17,18         ways 149:14,19      87:21 88:18       86:24 87:1        30:12,17,25
     152:3             we'll 7:22 40:15    90:7 94:14,20     100:14,16,22      34:13 37:6
    waived 152:10       65:9 87:4,5        94:23 95:4,13     101:4,6 116:12    38:1,3,5 43:22
    walk 13:3           97:4 152:3         96:20 97:1,13     116:14 121:25     43:24 50:18
    walked 98:17       we're 5:10 23:17    97:14 103:1,2     122:2,8,11        51:10 52:10
     118:14             26:2 28:25         104:13,14,16      135:16 136:24     53:3 55:2,11
    walking 83:11       40:16 91:7         104:18 109:17     137:1 138:15      60:2 71:20
     122:18             117:1 126:5        109:18,18,20      138:18 140:17     86:8 100:15
    wall 32:8 67:9     we've 21:5 81:4     110:6,7 112:5     142:13 143:12     122:1,3,9,13
     68:8 84:7          89:13 92:13        114:16 115:22     143:22,24         138:17 140:14

                                                                                 Page 172
                                 MASUGA REPORTING SERVICE
                                       314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 59 of 60 PageID #: 561
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

     143:8 147:11     15:13,15 16:1      123:16 125:4     young 151:14         113:3
     147:23 149:10    16:11,17,19,25     125:20,25        younger 10:6       17 88:25
     153:8,9          18:15,18 19:4      126:15 127:10                       19 96:12 124:23
    woke 24:18,20     19:6,19 22:22      128:22 132:6           Z            1966 11:23
     74:18 115:10     23:8,12,21         132:14,16        ZzzQuil 80:14      1970 74:7,10
    woken 50:1,10     24:12 28:17        133:4 134:21                        1980 73:23
                                                                  0
    woman 59:14,23    29:11,25 30:2      135:24 148:3                          81:20
     60:3             30:4 31:20,22      148:20 149:20    009 36:13          1990s 20:15
    women 59:15       32:2 34:5,11       150:21 151:12    009-01 36:16       1995 34:15
     60:3             34:13 38:5,11      151:23,25          38:15,19 39:3    1st 47:24,25
    Wood 94:16        38:18,22 42:20     152:2            028 37:9
    wooden 88:7       42:24 43:4,22    year 17:6 47:24                               2
                                                                  1
    work 62:18        43:24 44:1,24      88:13 97:13,21                      2 20:24,25 37:8
                                                          1 5:4 23:25 39:1     39:1 41:23
     80:18 88:19      46:19 52:9         102:21 103:25
                                                            53:14 118:18       47:24 64:16
     94:3 133:24      54:21,23,24      years 8:16 9:3,4
                                                            126:4              118:18
     134:5,5,8,18     65:24 68:7,9       11:13,14 17:17
                                                          1:13 114:5         2'17 47:24
     134:22           68:17 69:19        17:18,18 45:2
                                                          1:25 126:4         2:02 152:4,9
    worked 62:14      73:5 75:16         45:5,6 46:5
                                                          1:33 126:7         2:12 41:23
     104:9,12,12,16   76:20 78:16        47:10 64:18,22
                                                          1:54 148:9         20 34:15 64:20
    working 62:20     79:12,18,23        67:24 77:5,6
                                                          1:58 148:12          97:25 124:21
     104:20           80:15 81:9,16      79:2 86:10,12
                                                          10 1:14 5:9 79:2   2016 17:4 21:15
    workmen's         82:24 83:1,8       86:13 87:2,24
                                                            79:9,10 125:13   2017 11:4 16:4,7
     125:11           84:1,16 85:11      88:15 89:13
                                                            129:12 133:8       17:7 22:19
    world 131:20,23   86:22 87:11,17     90:25 91:1,4
                                                          10:35 5:1,10         24:7 34:8 35:1
    worn 16:2         87:19 88:3,7       91:16 96:23
                                                          10th 3:13            35:24 45:13
    worry 25:16       88:17 89:20        97:8,12 103:18
                                                          11:20 45:22          47:25 60:25
    Wott 82:20 83:2   90:14,16,19,21     104:1 105:10
                                                          11:31 45:25          62:21 63:12
    wouldn't 65:12    91:3,9,18,22       106:8 124:21
                                                          12 41:24 64:19       65:2 74:24
     70:25 90:9       92:2 94:15         125:13 126:24
                                                            64:22 118:18       75:18 76:2
    wounded 99:8      96:10,13 99:7      129:11,20,22
                                                            133:8              77:5 81:6,12
    wounds 13:14      99:21 100:11       133:8 134:23
                                                          12:03 73:8           82:7,11,14
    wrap 86:6,25      101:23,25          135:9
                                                          12:16 73:11          83:6 86:10
    wrapping 73:5     103:19,24        yell 139:21
                                                          12:58 114:2          100:12 130:11
    writing 36:11     105:21 107:16    yelled 51:17
                                                          1200 4:7           2020 1:14 3:13
    wrong 123:21      107:25 108:2,5     119:19 139:1
                                                          135 2:7              5:9 153:20
                      108:13,17          139:25
            X                                             15 45:6 46:5       2033 1:24
                      109:1,24 110:1   yelling 50:13,15
    x 30:23 31:2                                            47:9 91:16       21 62:2
                      110:4,9 111:2      50:19 51:4,6
      37:10                                                 106:15 133:8     211 3:16 4:15
                      111:6 112:19       51:12,18,19,24
                                                          150 2:9            22 68:10,11
                      114:13 116:11      52:3,7,13,14
            Y                                             153 2:25             69:12
                      118:20,24          52:21,22 53:9
    yeah 6:19 7:16                                        16 17:4 34:8       223 98:23
                      119:6,10 120:6     53:10
      8:7 9:13,24                                           35:1 65:3        223s 98:6
                      120:6,7,25       Yep 69:7
      12:16 14:11                                           91:16 93:9       225 59:7
                      122:6,9 123:9    York 104:17

                                                                                Page 173
                              MASUGA REPORTING SERVICE
                                    314/680-2424
Case: 4:19-cv-01525-DDN Doc. #: 67-3 Filed: 03/13/20 Page: 60 of 60 PageID #: 562
                      GINA TORRES, et al v. CITY OF ST. LOUIS, et al
               Video Deposition of DENNIS TORRES taken on January 10, 2020

    22s 64:16          103:23 106:25  911 48:9,11,17
    23 2:14 21:25                       48:20 49:3,5
      78:17                   6         49:17,20 121:3
    24 102:24 103:1   6 56:16,17,18     137:13,18,22
    243 64:17 87:12   63102 4:17        138:6,12,19
    26th 153:20       63103 4:8         144:10,12
    27 21:25          63109 8:14        146:10,13,15
    28 35:24 37:17    63143-1215 1:25   147:8,12
      39:2,4          65 2:21 38:6    92 2:5
    28-03 39:2        67 2:22         98 124:24
    28/17 35:25
                             7
    29 2:15
    2nd 95:17        7 16:4 22:19
                       24:7 37:15,21
            3          37:23 38:4
    3 118:18           45:13 47:24
    30 8:16 104:1      60:25 62:21
    31 23:25           65:2 74:24
    314 4:6            75:18 76:2
    32 2:16            77:5 81:6,12
    33 2:17            82:7,11,14
    3527 11:3          83:4 86:10
    36 2:18            100:12 130:11
    360 5:13         7-Eleven 57:19
    380 66:16,17,18    59:16
      66:19,20 68:12 7.62 37:10,17
      68:17 69:11,20 7.62x39mm
    39 2:19 37:10      36:17
    3rd 95:18        70 2:23 102:22
                       124:24
            4        762 35:2,6,8
    4 42:16 51:1     764 1:22 3:19
      85:9,10,17,24    153:3,23
      110:12 118:18 767 39:11,16
    4:19-CV-1525... 7th 95:17
      1:7 3:6 5:6
    40 53:14                 8
    4050 3:16 4:16   80 77:23
    42 2:20
                             9
    44 87:11
                     9 36:17 58:8
            5          64:25 66:13,14
    5 2:3 11:23        66:21 68:1
    5414 8:13          69:11 104:3
                     90s 104:3

                                                                        Page 174
                               MASUGA REPORTING SERVICE
                                     314/680-2424
